Exhibit 10.1
 
EXECUTION VERSION


 







--------------------------------------------------------------------------------


 
 


$40,600,000
FIRST LIEN CREDIT AGREEMENT,
 
dated October 4, 2013,
 
among
 
RADIANT ACQUISITIONS 1, L.L.C.,
as the Borrower,
 


VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME
PARTIES HERETO,
as the Lenders,
 
and
 
CENTAURUS CAPITAL LP,
as the Agent








 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
 
Page
     
ARTICLE 1
 
DEFINITIONS AND ACCOUNTING TERMS
1
   
Section 1.1
Defined Terms
1
Section 1.2
Use of Defined Terms
25
Section 1.3
Cross-References and Other Provisions Relating to Terms
25
Section 1.4
Amendment of Defined Instruments
26
Section 1.5
Accounting and Financial Determinations
26
     
ARTICLE 2
 
COMMITMENTS, BORROWING PROCEDURES, NOTES
26
   
Section 2.1
Commitments
26
Section 2.2
Termination of Commitments and Reduction of the Commitment Amounts
27
Section 2.3
Borrowing Procedure
27
Section 2.4
Blocked Account
28
Section 2.5
Register; Notes
28
     
ARTICLE 3
 
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
29
   
Section 3.1
Repayments and Prepayments; Application
29
Section 3.2
Interest Provisions
32
Section 3.3
Fees
32
     
ARTICLE 4
 
CERTAIN RATE PROVISIONS
33
   
Section 4.1
Taxes
33
Section 4.2
Payments, Computations; Proceeds of Collateral, etc
36
Section 4.3
Sharing of Payments
37
Section 4.4
Setoff
37

 
 
-i-

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
CONDITIONS TO CREDIT EXTENSIONS
38
     
Section 5.1
Initial Credit Extension
38
Section 5.2
All Credit Extensions
42
     
ARTICLE 6
   
REPRESENTATIONS AND WARRANTIES
44
   
Section 6.1
Organization, etc.
44
Section 6.2
Due Authorization, Non-Contravention, Defaults etc
45
Section 6.3
Government Approval, Regulation, etc
45
Section 6.4
Validity, etc
45
Section 6.5
Financial Information
46
Section 6.6
No Material Adverse Change
46
Section 6.7
Litigation, Labor Controversies, etc
46
Section 6.8
Subsidiaries
46
Section 6.9
Ownership of Properties, etc
46
Section 6.10
Taxes
47
Section 6.11
ERISA; Pension and Welfare Plans
47
Section 6.12
Environmental Warranties
48
Section 6.13
Disclosure of Material Information; Accuracy of Information
49
Section 6.14
Regulations T, U and X
49
Section 6.15
Labor Matters
49
Section 6.16
Compliance with Laws
49
Section 6.17
Material Contracts
50
Section 6.18
Solvency
50
Section 6.19
Deposit Account and Cash Management Accounts
50
Section 6.20
Insurance
50
Section 6.21
Restrictions on Liens
50
Section 6.22
Location of Business and Offices
50
Section 6.23
Maintenance of Properties
51
Section 6.24
Gas Imbalances
51
Section 6.25
Marketing of Production
51
Section 6.26
Perfected Liens and Security Interests
52
Section 6.27
Outstanding Indebtedness
52
Section 6.28
Anti-Terrorism
52
Section 6.29
No Defaults
52
     
ARTICLE 7
 
COVENANTS
53
   
Section 7.1
Affirmative Covenants
53

 
 
-ii-

--------------------------------------------------------------------------------

 
 
Section 7.2
Negative Covenants
63
     
ARTICLE 8
 
EVENTS OF DEFAULT
71
   
Section 8.1
Listing of Events of Default
71
Section 8.2
Action if Bankruptcy
74
Section 8.3
Action if Other Event of Default
74
     
ARTICLE 9
 
THE AGENT
74
   
Section 9.1
Actions
74
Section 9.2
Funding Reliance, etc.
75
Section 9.3
Exculpation
75
Section 9.4
Successor
76
Section 9.5
Credit Extensions by Agent
76
Section 9.6
Credit Decisions
76
Section 9.7
Copies, etc.
77
Section 9.8
Reliance by Agent
77
Section 9.9
Defaults
77
Section 9.10
Posting of Approved Electronic Communications
77
Section 9.11
Proofs of Claim
78
Section 9.12
Security Matters; Authority of Agent to Release Collateral
79
Section 9.13
Agents Responsibility
80
     
ARTICLE 10
 
MISCELLANEOUS PROVISIONS
80
   
Section 10.1
Waivers, Amendments, etc
80
Section 10.2
Notices; Time
81
Section 10.3
Payment of Costs and Expenses
82
Section 10.4
Indemnification
82
Section 10.5
Survival
84
Section 10.6
Severability
84
Section 10.7
Headings
84
Section 10.8
Execution in Counterparts, Effectiveness, etc
84
Section 10.9
Governing Law
85
Section 10.10
Successors and Assigns
85
Section 10.11
Sale and Transfer of Credit Extensions; Participations in Credit Extensions;
Notes
85
Section 10.12
Other Transactions
87
Section 10.13
Forum Selection and Consent to Jurisdiction
87

 
 
-iii-

--------------------------------------------------------------------------------

 
 
Section 10.14
Waiver of Jury Trial
88
Section 10.15
Confidentiality
89
Section 10.16
Counsel Representation
90
Section 10.17
No Oral Agreements
90
Section 10.18
Maximum Interest
90
Section 10.19
Collateral Matters; Hedging Agreements
91
Section 10.20
PATRIOT Act
92

 

 
SCHEDULE I
–
Disclosure Schedule
SCHEDULE II
–
Notice Addresses
SCHEDULE III
–
Percentages
SCHEDULE IV
–
Principal Amortization Schedule
SCHEDULE V
–
Borrower Properties
SCHEDULE VI
–
Pricing Assumptions
SCHEDULE VII
–
Use of Proceeds
SCHEDULE VIII
–
Hedging Requirements
EXHIBIT A
–
Form of Note
EXHIBIT B
–
Form of Borrowing Request
EXHIBIT C
–
Form of Lender Assignment Agreement
EXHIBIT D
–
Form of Compliance Certificate
EXHIBIT E
–
Form of Guaranty
EXHIBIT F-1
–
Form of Borrower and Subsidiary Pledge and Security Agreement and Irrevocable
Proxy
EXHIBIT F-2
–
Form of Parent Pledge Agreement and Irrevocable Proxy
EXHIBIT G-1
–
Form of Louisiana Mortgage
EXHIBIT G-2
–
Form of Mississippi Deed of Trust
EXHIBIT H
–
Form of Solvency Certificate
EXHIBIT I
–
Form of Net Profits Interest
EXHIBIT J
–
Form of ISDA Master Agreement and Schedule
EXHIBIT K
–
Form of Blocked Account Release Request
EXHIBIT L
–
Reliable Reserves Policy



 
-iv-

--------------------------------------------------------------------------------

 
 
FIRST LIEN CREDIT AGREEMENT
 
THIS FIRST LIEN CREDIT AGREEMENT, dated October 4, 2013, is among RADIANT
ACQUISITIONS 1, L.L.C., a Louisiana limited liability company (the “Borrower”),
the various financial institutions and other Persons from time to time parties
hereto (the “Lenders”), CENTAURUS CAPITAL LP (“Centaurus”), as agent (in such
capacity, the “Agent”) for the Lenders.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower intends to acquire (the “Acquisition”) and develop the
Acquired Properties and develop certain existing Oil and Gas Properties (as
hereinafter defined), and in order to fund the Acquisition and certain costs of
such oil and gas developments, the Borrower has requested the Loans defined
below from Lender; and
 
WHEREAS, the Lenders desire to provide Borrower with loans on the terms and
conditions hereunder to fund the Acquisition and such costs of oil and gas
development.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE 1


DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.1 Defined Terms. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall, except where
the context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):
 
“Acceptable Substitute Property” means any property acceptable to both  the
Agent and the Reliable Reserves Insurer in their respective sole and absolute
discretion.
 
“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an account, chattel paper, or a general intangible
or intangible, as applicable, in each case, as such term is defined under the
UCC.
 
“Acquired Properties” means the Properties, as further described on Schedule V
attached hereto, acquired pursuant to the Acquisition Documents.
 
“Acquisition” is defined in the preamble.
 
“Acquisition Costs” means fees and expenses in connection with the Acquisition.
“Acquisition Documents” means (a) that certain Purchase and Sale
Agreement, dated as of September 3, 2013, by and between FLMK Acquisition, LLC,
W&L Holdings, LLC and Graylogan, LLC and the Borrower, (b) that certain Purchase
and Sale Agreement, dated as of
 
 
 

--------------------------------------------------------------------------------

 
 
September 3, 2013, by and between E-Energy, L.L.C. and the Borrower, and (c)
that certain Purchase and Sale Agreement, dated as of September 3, 2013, by and
between Rock Exploration, LLC and the Borrower , in each case as amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with Section 7.2.11.
 
“Affiliate” of any Person means any other Person that, directly or indirectly,
controls, is controlled by or is under common control with such Person.
“Control” of a Person means the power, directly or indirectly,
 
(a) to vote 5% or more of the Capital Securities (on a fully diluted basis) of
such Person having ordinary voting power for the election of directors, managing
members or general partners (as applicable); or
 
(b) to direct or cause the direction of the management and policies of such
Person (whether by contract or otherwise).
 
“Agent” is defined in the preamble and includes each other Person appointed as
the successor Agent pursuant to Section 9.4.
 
“Agent Indemnified Parties” is defined in Section 9.3.
 
“Agreement” means, on any date, this First Lien Credit Agreement as originally
in effect on the Effective Date, and as thereafter from time to time amended,
supplemented, amended and restated or otherwise modified from time to time.
 
“Applicable Commitment Fee Margin” means 0.50%.
 
“Applicable Law” means with respect to any Person or matter, any United States
or foreign, federal, state, regional, tribal or local statute, law, code, rule,
treaty, convention, application, order, decree, consent decree, injunction,
directive, determination or other requirement (whether or not having the force
of law) relating to such Person or matter and, where applicable, any
interpretation thereof by a Governmental Authority having jurisdiction with
respect thereto or charged with the administration or interpretation thereof.
 
“Approved Counterparty” means Centaurus or an Affiliate of Centaurus. “Approved
Engineer” means Ralph E. Davis Associates,  Inc., or any other independent
petroleum engineer satisfactory to the Agent in its sole and absolute
discretion.
 
“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and (b) is administered or managed by a Lender, an Affiliate of a Lender or a
Person or an Affiliate of a Person that administers or manages a Lender.
 
“Authorized Officer” means, relative to any Obligor, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been
 
 
-2-

--------------------------------------------------------------------------------

 


certified to the Agent and the Lenders pursuant to Section
5.1.2 or pursuant to the other provisions of this Agreement.
 
“Blocked Account” means the bank account of the Borrower held with Capital One,
National Association (ABA# 111901014), account number 3628241634, which is a
Deposit Account into which proceeds of Loans made hereunder shall, at the
discretion of the Agent, be held and maintained subject to the Blocked Account
Control Agreement until subsequently released therefrom or returned to the
Lenders, in either case pursuant to written instructions of the Agent and in
accordance with the terms of the Blocked Account Control Agreement.
 
“Blocked Account Control Agreement” means the Blocked Account Control Agreement
dated as of the date hereof, among the Borrower, Agent and Capital One, National
Association, relating to the Blocked Account and providing the Agent with “full”
cash dominion of the Blocked Account.
 
“Blocked Account Release Request” means a request for release and disbursement
of funds from the Blocked Account, including, without limitation, a
certification duly executed by an Authorized Officer of the Borrower
substantially in the form of Exhibit K hereto. The Blocked Account Release
Request shall contain an itemization as to the use of the amounts being
requested to be released and disbursed.
 
“Borrower” is defined in the preamble.
 
“Borrower Pledge and Security Agreement” means the First Lien Pledge and
Security Agreement and Irrevocable Proxy executed and delivered by an Authorized
Officer of the Borrower, substantially in the form of Exhibit F-1 hereto, as
amended, supplemented, amended and restated or otherwise modified from time to
time.
 
“Borrower Properties” means any and all mineral interests, proceeds from or
related to, or contractual interests now owned or hereafter acquired, in or
related to the Oil and Gas Property described on Schedule V, including, without
limitation, 100% of the Borrower’s working interest in their existing Oil and
Gas Properties and the Acquired Properties.
 
“Borrowing” means the Loans made by all Lenders required to make such Loans on
the same Business Day and pursuant to the same Borrowing Request in accordance
with Section 2.3.
 
“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit B
hereto. The Borrowing Request shall contain an itemization as to the use of
proceeds of such Loan.
 
“Business Day” means any day that is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in Houston,
Texas.
 
“Capital Expenditures” means, for any period, the aggregate amount of (a) all
expenditures of the Borrower and its Subsidiaries for fixed or capital assets
made during suchperiod that, in accordance with GAAP, would be classified as
capital expenditures and
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b) Capitalized Lease Liabilities incurred by the Borrower and its Subsidiaries
during such period.
 
“Capital Securities” means, with respect to any Person, all shares, interests,
participations (including profit participations) or other equivalents (however
designated, whether voting or non-voting) of such Person’s capital (including
all capital stock, partnership, membership or other equity interests in such
Person), whether now outstanding or issued after the Effective Date and whether
or not certificated, and any and all warrants, rights or options to purchase any
of the foregoing.
 
“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.
 
“Cash Equivalent Investment” means, at any time:
 
(a) any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;
 
(b) commercial paper maturing not more than 270 days from the date of issue,
that is issued by (i) a corporation (other than an Affiliate of any Obligor)
organized under the laws of any State of the United States or of the District of
Columbia, and rated A-1 or higher by S&P or P-1 or higher by Moody’s or (ii) any
Lender (or its holding company);
 
(c) any certificate of deposit, time deposit or bankers acceptance, maturing not
more than one year after its date of issuance, that is issued by (i) any bank
organized under the laws of the United States (or any State thereof), and that
has (A) a credit rating of A2 or higher from Moody’s or A or higher from S&P and
(B) a combined capital and surplus greater than $500,000,000, or (ii) any
Lender;
 
(d) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (c) of this
definition;
 
(e) money market funds that (i) purport to comply generally with the criteria
set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P or Aaa by Moody’s or carrying an equivalent rating by
a nationalrecognizedratingagency,and(iii) haveportfolioassetsofatleast
$5,000,000,000; or
 
 
-4-

--------------------------------------------------------------------------------

 


(f) any repurchase agreement having a term of 30 days or less entered into with
any Lender or any commercial banking institution satisfying the criteria set
forth in clause (c)(i) that:
 
(i) is secured by a fully perfected security interest in any obligation of the
type described in clause (a), and
 
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such commercial banking
institution thereunder.
 
“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of Property of any Person or any of its Subsidiaries.
 
“Centaurus” is defined in the preamble.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
 
“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.
 
“Change in Control” means (a) the failure of the Parent at any time to directly
or indirectly own beneficially and of record on a fully diluted basis 100% of
the outstanding Capital Securities of the Borrower, such interests to be held
free and clear of all Liens (other than Liens granted under a Loan Document) or
(b) the failure of the John Jurasin to be Chief Executive Officer of the Parent
and at any time to directly or indirectly own beneficially and of record on a
fully diluted basis over 10% of the outstanding Capital Securities of the
Parent, such interests to be held free and clear of all Liens.
 
“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.
 
“Collateral” means any “Collateral” or “Mortgaged Property” as defined in any
Security Document and any other collateral pledged or encumbered by any Obligor
pursuant to the Loan Documents to secure all or part of the Obligations.
 
“Collections” means all cash, checks, notes, instruments and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds
and tax refunds) of the Borrower and its Subsidiaries.
 
“Commitment” means any Loan Commitment, as adjusted from time to time in
accordance with this Agreement.
 
“Commitment Amount” means $40,600,000, as such amount may be reduced from time
to time pursuant to the terms of this Agreement.
 
 
-5-

--------------------------------------------------------------------------------

 


“Commitment Termination Event” means
 
(a) the occurrence of  any Event of Default with  respect  to  the  Borrower
described in clauses (a) through (d) of Section 8.1.9; or
 
(b)  the occurrence and continuance of any other Event of Default and either:
 
(i) the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.3, or
 
(ii) the giving of notice by the Agent, acting at the direction of the Required
Lenders to the Borrower that the Commitments have been terminated.
 
“Communications” is defined in clause (a) of Section 9.10.
 
“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit D
hereto, together with such changes thereto as the Agent may from time to time
request for the purpose of monitoring the Borrower’s compliance with the terms
of Sections 7.2.4, 3.1.1(g), 3.1.1(h) and 3.1.2 hereof.
 
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.
 
“Control Agreement” means an agreement in form and substance reasonably
satisfactory to the Agent which provides for the Agent to have “control” (as
defined in Section 8- 106 of the UCC, as such term relates to investment
property (other than certificated securities or commodity contracts), or as used
in Section 9-106 of the UCC, as such term relates to commodity contracts, or as
used in Section 9-104(a) of the UCC, as such term relates to deposit accounts).
 
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control that, together with the Borrower, are treated
as a  single  employer  under Section 414(b) or 414(c) of the Code or Section
4001 of ERISA.
 
“Coral Property” shall mean any state oil, gas and/or mineral lease owned or
acquired by Borrower, prior to, upon, or after the Effective Date, and/or any
contractual right, contingent or otherwise, of Borrower to acquire Hydrocarbon
Interests, covering the lands within and covered by Block 18, Eugene Island Area
(as revised or amended from time to time), St.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Mary Parish, State of Louisiana, as depicted and more particularly described on
the plat included as part of Schedule V hereto.
 
“Covered Properties” is defined in Section 7.1.1(m).
 
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.
 
“Credit Extension” means the making of a Loan by a Lender.
 
the ratio of:


“Debt Service Coverage Ratio” means, as of the last day of any Fiscal Quarter,


(a) EBITDA computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters,
 
to
 
(b) the sum of (i) Interest Expense and (ii) the amount of scheduled principal
payments on Indebtedness, in each case as computed for the period consisting of
such Fiscal Quarter and each of the three immediately preceding Fiscal Quarters;
 
provided, however, that for purposes of calculating EBITDA, Interest Expense and
the amount of scheduled principal payments on Indebtedness, for the Fiscal
Quarter ending on June 30, 2014, such amounts shall be computed using (x) the
sum of the actual amounts for such Fiscal Quarter plus the actual amounts for
the Fiscal Quarters ending March 31, 2014 and December 31, 2013 multiplied (y)
by 4/3.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
 
“Deferred Interest” means all interest or fees not paid in accordance with
Section 3.1.2(b) due to the lack of sufficient funds in the Depositary Account
to make any of such payments during any application of the Waterfall.
 
“Deposit Account” means a “deposit account” as that term is defined in Section
9- 102(a) of the UCC.
 
“Depositary Account” means the bank account of the Borrower held with Capital
One, National Association (ABA# 111901014), account number 3628259940, which is
the Deposit Account into which the Revenues of the Borrower and its Subsidiaries
shall, pursuant to
 
 
-7-

--------------------------------------------------------------------------------

 
 
the Borrower’s or such applicable Subsidiary’s instructions, be paid in
accordance with the terms of Section 7.1.9; provided that any such Deposit
Account(s) are subject to a Control Agreement.
 
“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as it may be amended, supplemented, amended and restated or otherwise
modified from time to time by the Borrower with the written consent of the
Required Lenders.
 
“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, sale and leaseback, contribution or other conveyance (including by way of
merger) of, or the granting of options, warrants or other rights to, any of the
Borrower’s or its Subsidiaries’ assets (including accounts receivable and
Capital Securities of Subsidiaries) to any other Person (other than to another
Obligor) in a single transaction or series of transactions.
 
“Dollar” and the sign “$” mean lawful money of the United States.
 
“EBITDA” means, for any applicable period and with the respect to the Borrower
and its consolidated Subsidiaries, the sum of (a) Net Income, plus (b) to the
extent deducted in determining Net Income, the sum of (i) amounts attributable
to amortization, depletion and depreciation of assets, (ii) income tax expense,
(iii) interest expense (whether in cash or non-cash form) for such period, and
(iv) reasonable transaction fees and expenses incurred in connection with
negotiation, execution and delivery of this Agreement, the other Loan Documents;
provided, however, that any calculation of EBITDA hereunder for any applicable
period shall be made using an EBITDA for such applicable period calculated on a
pro forma basis (inclusive of any acquisitions and/or divestitures, if any, of
assets or equity interests made during such applicable period as if such
acquisitions or divestitures had been made at the beginning of such applicable
period).
 
“Effective Date” means the date in which the initial Credit Extension is made in
accordance with Article 5.
 
“Effective Date Certificate” means the effective date certificate executed and
delivered by an Authorized Officer of the Borrower in form and substance
satisfactory to the Agent.
 
“Eligible Assignee” means any Person other than the Borrower, any Affiliate of
the Borrower or any other Person taking direction from, or working in concert
with, the Borrower or any of the Borrower’s Affiliates, but excluding any such
Person that, directly or indirectly, conducts, or participates in the conducting
of, oil and gas operations and/or production acquisitions in the following
geographic areas:
 
(a)  Parishes of Concordia, LaSalle and Catahoula, Louisiana;
 
(b)  Counties of Adams, Amite, Franklin and Wilkinson, Mississippi;
 
(c)  Eugene Island, Block 18, Offshore Louisiana; and
 
(d)  Section 55, T14S R9E, St. Mary Parish, Louisiana.
 
 
-8-

--------------------------------------------------------------------------------

 


“Environmental Laws” means all applicable foreign, federal, state, provincial or
local statutes, laws, ordinances, codes, rules, regulations and guidelines
(including consent decrees and administrative orders) relating to public health
and safety and protection of the environment, including, without limitation, the
OPA, CERCLA, RCRA, the Safe Drinking Water Act, as amended, the Toxic Substances
Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Act, as amended, and
other environmental conservation or protection laws. The term “oil” shall have
the meaning specified in OPA, and the terms “solid waste” and “disposal” (or
“disposed”) have the meanings specified in RCRA; but (a) in the event either
OPA, CERCLA or RCRA is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply subsequent to the effective date of
such amendment and (b) to the extent the laws of the state in which any Property
of the Borrower or any Subsidiary is located establish a meaning for “oil”,
“release”, “solid waste” or “disposal” which is broader than that specified in
either OPA, CERCLA or RCRA, such broader meaning shall apply to those issues
covered by the Applicable Law.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidairies directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections thereto.
 
“ERISA Affiliate” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control that, together with the Borrower, are treated
as a  single  employer  under section 414 (b) or 414 (c) of the Code or section
4001(b)(1) of ERISA.
 
“Event of Default” is defined in Section 8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
“Excluded Swap Obligations” means, with respect to any Obligor (other than
Borrower), any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of the Commodity
Exchange Act (a “CEA Swap Obligation”), if, and to the extent that, all or a
portion of the guarantee of such Obligor of, or the grant by such Obligor of a
security interest to secure, such CEA Swap Obligation (or any guarantee
obligation thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order thereunder (or the application or official
interpretation of any thereof) by
 
 
-9-

--------------------------------------------------------------------------------

 
 
virtue of such Obligor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act.
 
“Executive Order” means Executive Order 13224 on Terrorist Financing issued on
September 24, 2001 by the President of the United States.
 
“Exemption Certificate” is defined in clause (e) of Section 4.1.
 
“FATCA” means Section 1471 through 1474 of the Code and any applicable Treasury
regulations or published administrative guidance promulgated thereunder.
 
“Filing Statements” is defined in Section 5.1.8.
 
“Fiscal Quarter” means any period of three consecutive calendar months ending on
the last day of March, June, September or December.
 
“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2012 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.
 
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“G&A Expenses” means, with respect to any Person, the general and administrative
expenses of such Person not attributable to any particular Property, including
without limitation, salaries, directors’ and officers’ insurance, office rent
and operating expenses, overhead and outside contractors, but excluding expenses
that are properly capitalized under GAAP.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Good Title” means, with respect to any Property, a good and valid title to such
Property that is free from reasonable doubt, is superior to any other titles and
claims with respect to such Property, and could not be reasonably expected to
expose the party who holds such title to the hazards of litigation with respect
to the validity and priority of such title.
 
“Governmental Authority” means any nation or government, or any political
subdivision thereof, whether state, provincial or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other Person
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, any
securities exchange and any self-regulatory organization.
 
 
-10-

--------------------------------------------------------------------------------

 
 
“Guarantee Obligations” means, as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i)  for  the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or (d)
otherwise to assure or hold harmless the owner of any such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (x) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (y) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
 
“Guarantor” means, collectively, the Parent, each Subsidiary Guarantor and each
other Person that executes and delivers a Guaranty.
 
“Guaranty” means, as applicable, the Parent Guaranty, the Subsidiary Guaranties
and any other document delivered by a Subsidiary of the Borrower whereby such
Subsidiary becomes liable for the Obligations as a guarantor.
 
“Hazardous Material” means
 
(a) any “hazardous substance”, as defined by CERCLA;
 
(b)  any “hazardous waste”, as defined by the RCRA; or
 
(c) any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material or substance (including any petroleum product) within the meaning of
any other applicable foreign, federal, state, provincial or local law,
regulation, ordinance or requirement (including consent decrees and
administrative orders) relating to or imposing liability or standards of conduct
concerning any hazardous, toxic or dangerous waste, substance or material, all
as amended.
 
“Hedging Agreement” means any agreement with respect to any swap, forward,
future, cap, collar or derivative transaction or option or similar agreement
involving, or settled by
 
 
-11-

--------------------------------------------------------------------------------

 
 
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.
 
“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.
 
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.
 
“Highest Lawful Rate” means the maximum non usurious rate of interest the
Lenders are permitted under Applicable Law to contract for, take, charge or
receive with respect to the Obligations.
 
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
 
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
 
“Impermissible Qualification” means any qualification, exception, explanatory
paragraph or paragraph of emphasis to the opinion or certification of any
independent public accountant as to any financial statement
 
(a) that is of a “going concern” or similar nature;
 
(b) that relates to the limited scope of examination of matters relevant to such
financial statement; or
 
(c) that relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in Default.
 
“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, that is followed by or referable to an enumeration of
specific matters, to matters similar to the matters specifically mentioned.
 
 
-12-

--------------------------------------------------------------------------------

 


“Indebtedness” of any Person (without duplication) means:
 
(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments or upon which interest payments are customarily made;
 
(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, banker’s acceptances, performance,
surety or appeal bonds (or similar obligations) issued for the account of such
Person;
 
(c)  all Capitalized Lease Liabilities of such Person;
 
(d) all reimbursement, payment or other obligations or liabilities of such
Person created or arising under any conditional sale or title retention
agreement with respect to property used or acquired by such Person;
 
(e) all other items that, in accordance with GAAP, would be included as
liabilities on the balance sheet of such Person as of the date at which
Indebtedness is to be determined;
 
(f)  net Hedging Obligations of such Person;
 
(g) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (including all reimbursement, payment or other obligations or
liabilities of such Person created or arising under any conditional sale or
title retention agreement with respect to property used or acquired by such
Person) (excluding trade accounts payable in the ordinary course of business
that are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person), and indebtedness
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on property owned or being
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
 
(h) obligations arising under Synthetic Leases;
 
(i) all Contingent Liabilities and Guarantee Obligations of such Person;
 
(j) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Capital Securities in such Person
or any other Person or any warrant, right or option to acquire such Capital
Securities, valued, in the case of redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference, plus accrued and unpaid
dividends; and
 
(k) all obligations referred to in clauses (a) through (j) of this definition of
another Person secured by (or for which the holder of such Indebtedness has an
existing
 
 
-13-

--------------------------------------------------------------------------------

 
 
right, contingent or otherwise, to be secured by) a Lien upon property owned by
such Person.
 
The Indebtedness of any Person shall include the Indebtedness of  any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Liabilities” is defined in Section 10.4. “Indemnified Parties” is
defined in Section 10.4.
 
“Initial Reserve Report” means the reserve report concerning Oil and Gas
Properties of the Borrower, prepared by an Approved Engineer, dated as of August
1, 2013.
 
“Interest Expense” means, for any applicable period, the aggregate cash interest
expense (both accrued and paid and net of interest income paid during such
period to the Borrower and its Subsidiaries) of the Borrower and its
Subsidiaries for such applicable period, including the portion of any payments
made in respect of Capitalized Lease Liabilities allocable to interest expense.
 
“Investment” means, relative to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) the purchase or other
acquisition or holding of any Capital Securities of another Person, (b) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of such Person, (c) any loan, advance,
extension of credit or capital contribution to, assumption of debt of, or
purchase or other acquisition of any other debt or interest in another Person,
including the purchase by such Person of any bonds, notes, debentures or other
debt securities of any other Person, (d) any Contingent Liabilities, including
Guarantee Obligation, incurred by that Person in respect of Indebtedness of any
other Person, and (e) any other investment by that Person in any other Person.
 
The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or capital thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.
 
“Lender Assignment Agreement” means an assignment and assumption agreement
substantially in the form of Exhibit C hereto.
 
“Lenders” as defined in the preamble, and for purposes of the Security
Documents, each Person (other than the Borrower or any Subsidiary of the
Borrower) which is entitled to the benefits of Section 10.19 of this Agreement.
 
“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, response
action costs,
 
 
-14-

--------------------------------------------------------------------------------

 
 
judgments, suits, proceedings, damages, (including natural resources damages and
consequential damages), disbursements or expenses of any kind or nature
whatsoever (including reasonable attorneys’ fees at trial and appellate levels
and experts’ fees and disbursements and expenses incurred in investigating,
defending against or prosecuting any litigation, claim or proceeding) that may
at any time be imposed upon, incurred by or asserted or awarded against Agent,
any Lender or any of such Person’s Affiliates, shareholders, directors,
officers, employees, and agents in connection with or arising from:
 
(a) any Hazardous Material on, in, under or affecting all or any portion of any
property of the Borrower or any of its Subsidiaries or the groundwater
thereunder to the extent caused by Releases from the Borrower’s or any of its
Subsidiaries’ or any of their respective predecessors’ properties or any
surrounding areas thereof;
 
(b) any misrepresentation, inaccuracy or breach of any warranty, contained or
referred to in Section 6.12;
 
(c) any violation or claim of violation by the Borrower or any of its
Subsidiaries of any Environmental Laws; or
 
(d) the imposition of any Lien for damages (including natural resources damages)
caused by, or the recovery of any costs (including response action costs) with
respect to, the cleanup, release or threatened release of Hazardous Material by
the Borrower or any of its Subsidiaries, or in connection with any property
owned or formerly owned by the Borrower or any of its Subsidiaries.
 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), privilege,
charge against or security interest in property, or other priority or
preferential arrangement of any kind or nature whatsoever, including any
conditional sale or title retention arrangement, any Capitalized Lease Liability
and any assignment, deposit arrangement or financing lease intended as security.
 
“Loans” means the loans made by the Lenders pursuant to this Agreement; each a
“Loan”.


“Loan Commitment” means, relative to any Lender, such Lender’s obligation (if
any) to make Loans pursuant to Section 2.1.1.
 
“Loan Commitment Termination Date” means the earliest of
 
(a)  March 31, 2015; and
 
(b)  the date on which any Commitment Termination Event occurs.
 
Upon the occurrence of any event described above, the Loan Commitments shall
terminate automatically and without any further action.
 
“Loan Documents” means, collectively, this Agreement, the Notes, each Hedging
Agreement between the Borrower (or a Subsidiary thereof if permitted by Section
7.2.19) and
 
 
-15-

--------------------------------------------------------------------------------

 
 
any Approved Counterparty that is or was a Lender or an Affiliate thereof at the
time such Approved Counterparty entered into such Hedging Agreement, each
Security Document, each Guaranty, each Borrowing Request, and each other
agreement, certificate, document or instrument delivered in connection with any
Loan Document, whether or not specifically mentioned herein or therein.
 
“Material Adverse Effect” means, in light of all circumstances prevailing at the
time, a material adverse effect on (a) the business, assets, condition
(financial or otherwise), operations, performance, properties or prospects
(including business and financial prospects) of the Borrower or the Borrower and
its Subsidiaries taken as a whole, (b) the rights and remedies of any Secured
Party under any Loan Document or the ability of any Lender to enforce or collect
any of the Obligations, (c) the ability of any Obligor to perform its
Obligations under any Loan Document or under any other Indebtedness or other
material contract or agreement to which it is a party, (d) the legality,
validity or enforceability of this Agreement or any other Loan Document or (e)
the validity, perfection or priority of Liens with respect to any material
portion of the Collateral in favor of the Agent for the benefit of the Secured
Parties.
 
“Material Contract” means, with respect to any Person, each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$500,000 or more.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means each mortgage, deed of hypothecation,  debenture,  pledge, deed
of trust or agreement executed and delivered by any Obligor in favor of the
Agent for itself and as agent for the benefit of the Secured Parties pursuant to
the requirements of this Agreement in form and substance reasonably satisfactory
to the Agent, under which a Lien is granted on the real property and fixtures
described therein, in each case as amended, supplemented, amended and restated
or otherwise modified from time to time.
 
“Mortgaged Properties” is defined in Section 7.1.1(m).
 
“Net Income” means, for any period, the aggregate of all amounts that would be
included as net income (or loss) on the consolidated financial statements of the
Borrower and its Subsidiaries for such period, but shall exclude effects on net
income attributable to any current non-cash income or expense (including in
respect of Hedging Agreements) described in or calculated pursuant to the
requirements of Statement of Financial Accounting Standards 133 and 143, in each
case as amended (provided that, for the avoidance of doubt, the calculation of
Net Income shall include any income or expense in respect of the termination of
any Hedging Agreement).
 
“Net Profits Interest” (which may be referred to herein as the “NPI”) means the
overriding royalty interest in the Borrower Properties purchased, acquired and
owned by Centaurus pursuant to that certain Net Profits Interest Conveyance and
Agreement dated and effective on or about the date hereof, by and between
Radiant Acquisitions 1, L.L.C., as Assignor, and Centaurus Capital LP, as
Assignee, (the “NPI Conveyance”) setting forth the rights, duties and
obligations of Assignor and Assignee therein.
 
 
-16-

--------------------------------------------------------------------------------

 


“Net Profits Interest Payment” means any payment by Borrower of the Net Profits
Interest pursuant to Section 3.1.2(d).
 
“No Less Favorable Terms and Conditions” means, with respect to any refinancing
of any Indebtedness permitted hereunder, terms and conditions that are, taken as
a
whole,  no  less  favorable  to  the  Lenders  and  evidenced  by  documentation  that  shall  not
(a) increase the principal amount of or interest rate on such outstanding
Indebtedness, (b) reduce either the tenor or the average life of such
Indebtedness, (c) change the respective primary obligor(s) on the refinancing
Indebtedness, (d) change the security, if any, for the refinancing Indebtedness
(except to the extent that only a subset of existing security is granted to
holders of such refinancing Indebtedness) or (e) afford the holders of such
refinancing Indebtedness other covenants, defaults, rights or remedies, taken as
a whole, more burdensome to the obligor(s) than those contained in such
Indebtedness.
 
“Non-Excluded Taxes” means any Taxes other than net income and franchise Taxes
imposed with respect to any Secured Party by any Governmental Authority under
the laws of which such Secured Party is organized or in which it maintains its
applicable lending office.
 
“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.
 
“Note” means each Senior Secured Note, substantially in the form of Exhibit A
hereto, delivered by Borrower to a Lender to record the obligation of Borrower
for payment in respect of each Loan under this Agreement.
 
“NYMEX” means the New York Mercantile Exchange.
 
“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrower and each other Obligor arising
under or in connection with a Loan Document, including (a) the principal of and
premium, if any, and interest (including interest accruing (or which would have
accrued) during the pendency of any proceeding of the type described in Section
8.1.9, whether or not allowed in such proceeding) on the Loans and all other
obligations, indebtedness and liabilities of the Borrower and each other Obligor
to the Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise, and (b) all other obligations, indebtedness and liabilities of any
kind or character of the Borrower and each other Obligor, and each of them, to
the Lenders, whether direct or indirect, absolute or contingent, due or to
become due, which are related to this Agreement or any of the transactions
connected herewith. For sake of clarity, the Obligations shall include all
Hedging Obligations of the Borrower (or, to the extent this Agreement is
subsequently modified to permit hedging arrangements with a Subsidiary of the
Borrower to be secured by Collateral, such Subsidiary) in respect of
transactions under Hedging Agreements entered into with any Lender or Affiliate
of any Lender at the time such Lender is a
 
 
-17-

--------------------------------------------------------------------------------

 
 
Lender hereunder. Notwithstanding the foregoing, with respect to any Obligor
(other than the Borrower), the term “Obligations” shall not include Excluded
Swap Obligations.
 
“Obligor” means, as the context may require, the Parent, the Borrower, each of
its Subsidiaries that is obligated under any Loan Document.
 
“OID” means the original issue discount with respect to the Loans under this
Agreement of two percent (2%), pursuant to which, as set forth in Section 2.1.1,
the total aggregate Loan Commitment of the Lenders shall be limited to
$39,788,000 and the total amount of principal to be repaid by the Borrower with
respect thereto would be $40,600,000.
 
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) that
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, that relate to any of the Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and that may be produced and saved or attributable to the Hydrocarbon Interests,
including all oil in tanks, and all rents, issues, profits, proceeds, products,
revenues and other incomes from or attributable to the Hydrocarbon Interests;
(f) all tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests; (g)
any and all rights to geological and geophysical data, surveys, seismic data and
other information beneficial to the Hydrocarbon Interests and (h) all
Properties, rights, titles, interests and estates described or referred to
above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property that may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes, together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.
 
“OPA” means the Oil Pollution Act of 1990, as amended.
 
“Operator” means as the context may require, any Person which is the operator of
any Oil and Gas Properties belonging to the Borrower or any of its Subsidiaries.
 
“Organic Document” means, relative to any Obligor, as applicable, its
certificate or articles of incorporation, articles and memorandum of
association, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
similar or comparable agreement or certificate, and all shareholder
 
 
-18-

--------------------------------------------------------------------------------

 
 
agreements, voting trusts and similar arrangements applicable to any of such
Obligor’s Capital Securities.
 
“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of, or otherwise
with respect to, any Credit Extension or any Loan Document.
 
“Parent” means Radiant Oil & Gas, Inc., a Nevada corporation.
 
“Parent Guaranty” means the Limited Recourse Guaranty executed and delivered by
the Parent, substantially in the form of Exhibit E hereto, as amended,
supplemented, amended and restated or otherwise modified from time to time.
 
“Parent Pledge Agreement” means the First Lien Pledge Agreement and Irrevocable
Proxy executed and delivered by the Parent, substantially in the form of Exhibit
F-2 hereto, as amended, supplemented, amended and restated or otherwise modified
from time to time.
 
“Participant” is defined in clause (d) of Section 10.11. “Participant Register”
is defined in clause (e) of Section 10.11.
 
“PATRIOT Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, as amended and supplemented from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.
 
“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.
 
“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, that is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.
 
“Percentage” means, relative to any Lender, the percentage determined as
provided in Schedule III hereto, as such percentage may be adjusted from time to
time pursuant to any applicable Lender Assignment Agreement executed by such
Lender and its Assignee Lender and delivered pursuant to Section 10.11. A Lender
shall not have any Loan Commitment if its Percentage is zero.
 
 
-19-

--------------------------------------------------------------------------------

 


“Permitted Unsecured Debt Documents” means one or more indentures, note purchase
agreements, credit agreements or similar financing documents governing the
issuance of Permitted Unsecured Indebtedness.
 
“Permitted Unsecured Indebtedness” shall have the meaning set forth in Section
7.2.2(i) of this Agreement.
 
“Person” means any natural person, corporation, limited liability company,
partnership, limited partnership, joint venture, association, trust or
unincorporated organization, Governmental Authority or any other legal entity,
whether acting in an individual, fiduciary or other capacity.
 
“Pricing Assumptions” means the forward price decks and other pricing
assumptions generally reflective of market conditions provided by Lender
(generally the NYMEX pricing adjusted for basis and liquidity), as may be
amended from time to time by the Agent by providing 5 days’ notice to the
Borrower. The Pricing Assumptions as of the Effective Date are set forth on
Schedule VI hereto.
 
“Proceeds Account” is defined in Section 7.1.10.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
 
“Proved Developed Nonproducing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Nonproducing” in the Reserve Definitions.
 
“Proved Developed Producing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Producing” in the Reserve Definitions.


“Proved Reserves” means “Proved Reserves” as defined in the Reserve Definitions.
 
“Proved Undeveloped Reserves” means Proved Reserves which are categorized as
“Undeveloped” in the Reserve Definitions.
 
“PV-10 Value” means, with respect to applicable Oil and Gas Properties of the
Borrower constituting Proved Reserves or other applicable sub-set of Proved
Reserves (if specified), the present value of the estimated net cash flow to be
realized from the production of Hydrocarbons from all such Oil and Gas
Properties discounted at 10 percent.
 
“PV-15 Value” means, with respect to applicable Oil and Gas Properties of the
Borrower constituting Proved Reserves or other applicable sub-set of Proved
Reserves (if specified), the present value of the estimated net cash flow to be
realized from the production of Hydrocarbons from all such Oil and Gas
Properties discounted at 15 percent.
 
“RCRA” means the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
Section 6901, et seq., as amended
 
 
-20-

--------------------------------------------------------------------------------

 


“Register” is defined in clause (a) of Section 2.5.
 
“Release” means a “release”, as such term is defined in CERCLA or any release,
threatened release, spill, emission, leaking, pumping, pouring, emitting,
emptying, escape, injection, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of Hazardous Material in the indoor or outdoor
environment, including the movement of Hazardous Material through or in the air,
soil, surface water, ground water or property.
 
“Reliable Reserves Insurer” means XL Insurance (Bermuda) Ltd.
 
“Reliable Reserves Policy” means that certain insurance policy, in form and
substance of Exhibit L attached hereto and satisfactory to the Agent, with the
Lenders as the beneficiary, insuring the value of Covered Properties (as
described in the Initial Reserve Report) in the event of an Event of Default
resulting in the sale of Collateral.
 
“Replacement Lender” is defined in Section 4.1(g). “Replacement Notice” is
defined in Section 4.1(g).
 
“Required Lenders” means, at any time, Lenders holding not less than 67% of the
Total Exposure Amount of all Lenders.
 
“Reserve Definitions” means (a) the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question and (b) the SEC’s definitions as
found in Part 210—Form and Content of and Requirements for Financial Statements,
Securities Act of 1933, Securities Exchange Act of 1934, Public Utility Holding
Company Act of 1935, Investment Company Act of 1940, Investment Advisers Act of
1940, and Energy Policy and Conservation Act of 1975, under Rules of General
Application § 210.4-10 Financial accounting and reporting for oil and gas
producing activities pursuant to the Federal securities laws and the Energy
Policy and Conservation Act of 1975; provided, however, that, to the extent
there is a conflict between any applicable definitions therein, or the details
related to such applicable definitions are materially different, then “Reserve
Definitions” means the definitions described in (a).
 
“Reserve Report” means the Initial Reserve Report and each other report setting
forth, as of each December 31st and June 30th (or such
other  date  as  required  pursuant  to Section 7.1.1 and the other provisions
of this Agreement), the oil and gas reserves attributable to the Oil and Gas
Properties of the Borrower and its Subsidiaries, together with a projection of
the rate of production and future net income, severance and ad valorem taxes,
operating expenses and capital expenditures with respect thereto as of such
date, consistent with SEC reporting requirements at the time, provided that each
such report hereafter delivered must (a) separately report on the Proved
Developed Producing Reserves, Proved Developed Nonproducing Reserves and Proved
Undeveloped Reserves of the Borrower and its Subsidiaries, (b) take into account
the Borrower’s actual experiences with leasehold operating expenses and other
costs in determining projected leasehold operating expenses and other costs, (c)
identify and take into account any “overproduced” or “under-produced” status
under gas balancing arrangements, (d) use the
Pricing  Assumptions  for  all  future  projections  and  (e)
contain  information  and  analysis
 
 
-21-

--------------------------------------------------------------------------------

 
 
comparable in scope to that contained in the Initial Reserve Report except that
there shall be no requirement to include any information regarding probable and
possible reserves, any field descriptions, or other information other than the
numerical output from the proved reserve calculations and summary information to
the satisfaction of the Agent.
 
“Restricted Payment” means (a) the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of the Borrower or any
Subsidiary) on, or the making of any payment or distribution on account of, or
setting apart assets for a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of, any class of Capital
Securities of the Borrower or any Subsidiary or any warrants, options or other
right or obligation to purchase or acquire any such Capital Securities, whether
now or hereafter outstanding or (b) the making of any other distribution in
respect of such Capital Securities, in each case either directly or indirectly,
whether in cash, property or obligations of the Borrower or any Subsidiary or
otherwise.
 
“Revenue” shall mean the revenue and/or proceeds attributable to the Borrower
Properties including, without limitation:
 
(a) proceeds received by Borrower from the sale of Hydrocarbons;
 
(b) advance payments, prepayments, and other sums representing compensation to
Borrower for Hydrocarbons produced from the Borrower Properties prior to the
time of actual production;
 
(c) recoupable take-or-pay payments at the time when the gas purchaser received
the recoupment gas;
 
(d) amount representing direct, actual damages received by Borrower in
connection with a judgment in or settlement of a dispute related to the amount
of the proceeds from the sale of production actually owned by the purchaser of
the production; and
 
(e) any and all other income received as a result of, or in relation to,
negotiations or contracts for the sale of Hydrocarbons that may be produced and
saved from the Borrower Properties or from lands pooled therewith.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
 
“SEC” means the Securities and Exchange Commission and any Person succeeding to
any or all of its functions.
 
“Secured  Parties”  means,  collectively,  (a) the  Lenders,  (b)
the  Agent,  and (c) each Approved Counterparty to a Hedging Agreement with the
Borrower (or a Subsidiary thereof if permitted by Section 7.2.19) that is or was
a Lender or an Affiliate thereof at the time such Approved Counterparty entered
into such Hedging Agreement (provided that such Approved Counterparty is a
Secured Party only for purposes of each such Hedging Agreement so entered into
and not for Hedging Agreements entered into after such Approved Counterparty
 
 
-22-

--------------------------------------------------------------------------------

 


ceased to be a Lender or Affiliate thereof), and in each case each of their
respective successors, transferees and assigns.
 
“Security Agreement” means the Parent Pledge Agreement, the Borrower Pledge and
Security Agreement and each Subsidiary Pledge and Security Agreement,
substantially in the form of Exhibits F-1 or F-2 hereto (as the case may be),
together with any other pledge or security agreements delivered pursuant to the
terms of this Agreement, in each case as amended, supplemented, amended and
restated or otherwise modified from time to time.
 
“Security Documents” means each Mortgage, each Security Agreement, each
Guaranty, each Control Agreement delivered pursuant to the terms of the Loan
Documents, the Reliable Reserves Policy and all other security agreements, deeds
of trust, mortgages, chattel mortgages, pledges, guaranties, control agreements,
financing statements, continuation statements, extension agreements and other
agreements or instruments, supplements, amendments or other modifications to any
of the foregoing now, heretofore, or hereafter delivered to the Agent in
connection with this Agreement or any transaction contemplated hereby to secure
or guarantee the payment of any part of the Obligations or the performance of
any Obligor’s other duties and obligations under the Loan Documents.
 
“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (a) the fair value of the property of such Person and
its Subsidiaries on a consolidated basis is greater than the total amount of
liabilities, including Contingent Liabilities, of such Person and its
Subsidiaries on a consolidated basis, (b) the present fair salable value of the
assets of such Person and its Subsidiaries on a consolidated basis is not less
than the amount that will be required to pay the probable liability of such
Person and its Subsidiaries on a consolidated basis on its debts as they become
absolute and matured, (c) such Person does not intend to, and does not believe
that it or its Subsidiaries will, incur debts or liabilities beyond the ability
of such Person and its Subsidiaries to pay as such debts and liabilities mature,
(d) the realizable value of such Person’s assets is equal to or greater than the
aggregate of its liabilities and stated capital of all classes of Capital
Securities, (e) such Person and its Subsidiaries on a consolidated basis is not
engaged in a business or a transaction, and such Person and its Subsidiaries on
a consolidated basis is not about to engage in a business or a transaction, for
which the property of such Person and its Subsidiaries on a consolidated basis
would constitute unreasonably small capital and (f) such Person and its
Subsidiaries on a consolidated basis are generally able to pay their debts and
obligations as they become due. The amount of Contingent Liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, can reasonably be expected to become an
actual or matured liability.
 
“Stated Maturity Date” means September 30, 2018.
 
“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or
 
 
-23-

--------------------------------------------------------------------------------

 
 
more intermediaries, or both, by such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Borrower.
 
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered to
the Agent a Subsidiary Guaranty (including by means of a delivery of a
supplement thereto).
 
“Subsidiary Guaranty” means any guaranty executed and delivered by an Authorized
Officer of each Subsidiary pursuant to the terms of this Agreement,
substantially in the form of Exhibit E hereto or otherwise in form and substance
reasonable to the Agent, as amended, supplemented, amended and restated or
otherwise modified from time to time.
 
“Subsidiary Pledge and Security Agreement” means the First Lien Pledge and
Security Agreement and Irrevocable Proxy executed and delivered by each
Subsidiary Guarantor, substantially in the form of Exhibit F-1 hereto, together
with any other pledge or security agreements delivered pursuant to the terms of
this Agreement, in each case as amended, supplemented, amended and restated or
otherwise modified from time to time.
 
“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.
 
“Target Principal Amortization” shall be the target principal amortization for
the Loans as set forth on Schedule IV hereto.
 
“Taxes” means all taxes, duties, levies, imposts, charges, assessments, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, and all interest, penalties
or similar liabilities with respect thereto.
 
“Tax Related Person” means any Person (including a beneficial owner of an
interest in a pass-through entity) whose income is realized through or
determined by reference to the Agent, a Lender or Participant or any Tax Related
Person of any of the foregoing.
 
“Termination Date” means the date that all Obligations have been paid in full in
cash, all Hedging Agreements have been terminated and all Commitments shall have
terminated.
 
“Terrorism Laws” means any of the following (a) the Executive Order, (b) the
Terrorism Sanctions Regulations (Title 31 Part 595 of the U.S. Code of Federal
Regulations), (c) the Terrorism List Governments Sanctions Regulations (Title 31
Part 596 of the U.S. Code of Federal Regulations), (d) the Foreign Terrorist
Organizations Sanctions Regulations (Title 31 Part 597 of the U.S. Code of
Federal Regulations), (e) the PATRIOT Act, (f) all other present and future
legal requirements of any Governmental Authority addressing, relating to, or
attempting to eliminate, terrorist acts and acts of war and (g) any regulations
promulgated pursuant thereto or pursuant to any legal requirements of any
Governmental Authority governing terrorist acts or acts of war.
 
 
-24-

--------------------------------------------------------------------------------

 


“Total Exposure Amount” means, on any date of determination (and without
duplication), the sum of the outstanding principal amount of all Loans and the
unfunded amount of the Commitments.
 
“Treasury Note Reference Rate” means the current yield on United States
Government Treasury Notes with a maturity closest to the Stated Maturity Date,
as determined by Lender in its sole and absolute discretion.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Texas; provided that, if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection or priority of the security interests granted to the Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than Texas, then
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions of each Loan Document and any
Filing Statement relating to such perfection or effect of perfection or
non-perfection or priority.
 
“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.
 
“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.


“Working Interests” means those certain leasehold interests owned by Borrower in
the Borrower Properties, more particularly described on Schedule V.
 
Section 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule and other schedules and exhibits hereto and thereto.
 
Section 1.3 Cross-References and Other Provisions Relating to Terms. Unless
otherwise specified, (a) references in a Loan Document to any Article or Section
are references to such Article or Section of such Loan Document, and references
in any Article, Section or definition to any clause are references to such
clause of such Article, Section or definition; (b) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement; (c) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined; (d) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms; (e) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, provided such successors and assigns are permitted by
the Loan Documents; (f) the word “incur” shall be construed to mean incur,
create, issue, assume, become liable in respect of or suffer to exist (and the
words “incurred” and “incurrence” shall have correlative meanings), (g) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (h) any affirmative or negative covenant binding on the Borrower
shall also
 
 
-25-

--------------------------------------------------------------------------------

 
 
bind the Subsidiaries of the Borrower and any representation or warranty made by
or with respect to the Borrower shall include the Borrower’s Subsidiaries.
 
Section 1.4 Amendment of Defined Instruments. Unless the context otherwise
requires or unless otherwise provided herein the terms defined in this Agreement
that refer to a particular agreement, instrument or document also refer to and
include all renewals, extensions, modifications, amendments and restatements of
such agreement, instrument or document in accordance with the Loan Documents,
provided that nothing contained in this section shall be construed to authorize
any such renewal, extension, modification, amendment or restatement.
 
Section 1.5 Accounting and Financial Determinations. (a) Unless otherwise
specified, all accounting terms used in each Loan Document shall be interpreted,
and all accounting determinations and computations thereunder shall be made, in
accordance with GAAP. Unless otherwise expressly provided, all financial
covenants and defined financial terms shall be computed on a consolidated basis
for the Borrower and its Subsidiaries, in each case without duplication.
 
(b) As of any date of determination, for purposes of determining any applicable
financial calculations required to be made or included hereunder, such financial
calculations shall include or exclude, as the case may be, the effect of any
domestic assets or businesses that have been acquired or Disposed of by the
Borrower or any of its Subsidiaries pursuant to the terms hereof (including
through mergers or consolidations) as of such date of determination, as
determined by the Borrower on a pro forma basis in accordance with GAAP.
 
(c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Agent, the Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
ARTICLE 2


COMMITMENTS, BORROWING PROCEDURES, NOTES
 
Section 2.1 Commitments. On the terms and subject to the conditions of this
Agreement, the Lenders severally agree to make Credit Extensions as set forth
below.
 
Section 2.1.1 Loan Commitment. (a) On the  Effective  Date  (subject  to  the
terms of Article 5 hereof) and thereafter on any Business Day within the last
seven (7) days of a calendar month (but, in any case, only once in each calendar
month) but prior to the Loan Commitment Termination Date, each Lender severally
agrees that it will make loans (relative to such Lender, its “Loans”) to the
Borrower in an aggregate amount equal to such Lender’s
 
 
-26-

--------------------------------------------------------------------------------

 
 
Percentage of the aggregate amount of (x) each Borrowing of Loans requested by
the Borrower pursuant to a Borrowing Request made in accordance with the terms
of Section 2.3 less (y) the amount of OID attributable to such Lender’s
Percentage of such Borrowing of Loans (thus, (i) the maximum aggregate
commitment of the Lenders to advance Loans under this Agreement shall be
$39,788,000, and the maximum aggregate principal amount to be repaid by the
Borrower in respect thereof is $40,600,000 and (ii) for any given Loan, the
amount of funds advanced by any Lender shall be ninety-eight percent (98%) of
the amount of principal required to be repaid by the Borrower in respect of such
Loan). The Borrowing of Loans on the Effective Date shall be in an amount of
Lender advanced funds of $26,975,428, with the principal amount to be repaid by
the Borrower in respect of such Borrowing to be $27,525,947. The Loans disbursed
on the Effective Date shall be disbursed in accordance with Schedule VII
attached hereto.
 
(b) Subject to the terms and conditions hereof, including those set forth in
clause (a) of this Section 2.1.1, the Borrower may from time to time borrow
Loans; provided, however, that no Lender shall be permitted or required to make
any Loan if, after giving effect thereto, (i) such Lender’s Credit Exposure
would exceed such Lender’s Percentage of the then- existing Commitment Amount or
(ii) the aggregate Credit Exposures of all Lenders would exceed the
then-existing Commitment Amount.
 
(c) Amounts borrowed (pursuant to the Lenders’ Loan Commitments hereunder) and
repaid may not be reborrowed.
 
Section 2.2 Termination of Commitments and Reduction of the Commitment Amounts.
Unless previously terminated, the Loan Commitment shall terminate on the Loan
Commitment Termination Date and on such date the Commitment Amount shall be
zero.
 
Section 2.3  Borrowing Procedure.  Subject to the terms and provisions hereof,
the Borrower may borrow the Loans in several advances, provided, however, that
other than in respect of advances made on the Effective Date (subject to the
terms of Article 5 hereof) advances will be made only once per calendar month.
Except for the Loans to be made on the Effective Date, in regards to Borrower’s
desire to borrow Loans, the Borrower shall deliver a Borrowing Request to the
Agent and the Lenders on or before noon, Houston, Texas time, on a Business Day,
at least five (5) Business Days prior to the date on which the Borrower requests
disbursement for such respective Loan(s). Each Borrowing of Loans requested by
the Borrower hereunder must be in a minimum amount of $1,000,000 and in an
integral multiple of $1,000,000 (prior to reduction in respect of OID of the
amount of the advance in regards to any such applicable Borrowing) or, as
applicable, in the unused amount of the Loan Commitment. No Loans may be
advanced when any Default or Event of Default has occurred and is continuing.
Each such irrevocable request may be made by telephone to the Agent confirmed
promptly by hand delivery, electronic mail or facsimile to the Agent and the
Lenders of the applicable Borrowing Request. On the terms and subject to the
conditions of this Agreement, each Borrowing shall be made on the applicable
Business Day on which the Borrower requested the Borrowing to occur. Each
Borrowing shall be made by the Lenders by advancing their respective Loan into
the Depositary Account and/or, at the discretion of the Agent, by advancing a
portion or all of such respective Loan into the Blocked Account on such date
before noon, Houston, Texas time (provided, however, that such amount shall be
less the amount of OID applicable
 
 
-27-

--------------------------------------------------------------------------------

 
 
thereto as described in Section 2.1.1 above). No Lender’s obligation to make any
Loan shall be affected by any other Lender’s failure to make any Loan. For each
Loan, the  Borrower authorizes and directs the Lenders to make the proceeds of
such Loan available to the Borrower by transferring such proceeds in immediately
available funds to the Depositary Account and, as applicable, the Blocked
Account, provided that the Lender may deduct from such proceeds any unpaid costs
and expenses (including attorneys’ fees) and other amounts that are to be paid
by the Borrower to such respective Lender under the Loan Documents.
 
Section 2.4 Blocked Account.  Notwithstanding  anything  to  the  contrary
herein, the Agent may, at its discretion, provide for the Loans to be made by
the Lenders in respect to any Borrowing hereunder to be advanced into the
Blocked Account. Subject to the terms of and conditions of this Agreement,
amounts held as a balance in the Blocked Account shall be subject to release
therefrom from time to time upon delivery by the Borrower to the Agent of a
Blocked Account Release Request on or before noon, Houston, Texas time, on at
least one (1) Business Day prior to the date on which the Borrower requests
disbursement from the Blocked Account. No amounts shall be released or disbursed
from the Blocked Account when any Default or Event of Default has occurred and
is continuing. Delivery of a Blocked Account Release Request may be made by hand
delivery, electronic mail or facsimile to the Agent.
 
Section 2.5 Register; Notes.  The Register shall be maintained on the following
terms.


(a) The Borrower hereby designates the Agent to serve as the Borrower’s agent,
solely for the purpose of this clause, to maintain a register (the “Register”)
on which the Agent will record each Lender’s Commitments, the Loans made by each
Lender and each repayment in respect of the principal amount of the Loans,
annexed to which the Agent shall retain a copy of each Lender Assignment
Agreement delivered to the Agent pursuant to Section 10.11. Failure to make any
recordation, or any error in such recordation, shall not affect any Obligor’s
Obligations. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person in whose name a Loan is registered as the owner thereof for the purposes
of all Loan Documents, notwithstanding notice or any provision herein to the
contrary. Any assignment or transfer of a Commitment or the Loans made pursuant
hereto shall be registered in the Register only upon delivery to the Agent of a
Lender Assignment Agreement that has been executed by the requisite parties
pursuant to Section 10.11. No assignment or transfer of a Lender’s Commitment or
Loans shall be effective unless such assignment or transfer shall have been
recorded in the Register by the Agent as provided in this Section.
 
(b) The Borrower agrees that, upon the request of any Lender, the Borrower will
execute and deliver to such Lender a Note evidencing the Loans made by, and
payable to the order of, such Lender in a maximum principal amount equal to such
Lender’s Percentage of the applicable Commitment Amount. The Borrower hereby
irrevocably authorizes  each Lender to make (or cause to be made) appropriate
notations on the grid attached to such Lender’s Note (or on any continuation of
such grid), which notations, if made, shall evidence, inter alia, the date of
and the outstanding principal amount of the Loans evidenced thereby. Such
notations shall, to the extent not inconsistent with notations made by the Agent
in the
 
 
-28-

--------------------------------------------------------------------------------

 
 
Register, be conclusive and binding on each Obligor absent manifest error;
provided that, the failure of any Lender to make any such notations shall not
limit or otherwise affect any Obligations of any Obligor.
 
ARTICLE 3


REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
Section 3.1  Repayments and Prepayments; Application.  The Borrower agrees that
the Loans shall be repaid and prepaid pursuant to the following terms.
 
Section 3.1.1  Prepayments.  Prior to the respective Stated Maturity Date
thereof, prepayments of the Loans shall or may be made as set forth below.
 
(a) At any time on or prior to the third anniversary of the Effective Date, the
Borrower may make no voluntary prepayments of principal or interest under this
Agreement, without paying the Lenders all amounts due pursuant to this clause
(a) in connection with any voluntary prepayment. With respect to any such
prepayment prior to such third anniversary, the Borrower shall in addition, and
at such time, pay to each respective Lender of such Loan(s) to be prepaid that
amount which is the total amount of interest which would have accrued under
Section 3.2.1 upon all such principal amounts being prepaid for that period
extending from such prepayment date until such third (3rd) anniversary (assuming
such principal being prepaid would be repaid in accordance with the schedule of
Target Principal Amortization) discounted at the then prevailing Treasury Note
Reference Rate. All prepayments under this clause (a) shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.
 
(b) At any time following the third anniversary of the Effective Date, the
Borrower may, upon at least five (5) Business Days’ prior written notice (which
notice shall specify the date and amount of prepayment) to the Agent and Lenders
make optional prepayments of Loan(s), in whole or in part, without premium or
penalty, but with accrued and unpaid interest to the date of such prepayment on
the amount of principal prepaid; provided that each partial prepayment shall be
in a principal amount not less than $1,000,000 and in an integral multiple of
$1,000,000. Each such notice shall be irrevocable and shall commit the Borrower
to prepay Loan(s) by the amount stated therein on the date stated therein;
provided that a notice of prepayment may state that such notice is conditioned
upon the effectiveness of other credit facilities and funding thereunder, in
which case such notice may be revoked by the Borrower (by notice to the Agent on
or prior to the specified effective date) if such condition is not satisfied.
 
(c) Notwithstanding clauses (a) and (b) of this Section 3.1.1, those payments
made pursuant to the application of the Waterfall in Section 3.1.2 shall neither
be subject to any prepayment penalty nor the limitation on prepayments in clause
(b) above.
 
(d) The Borrower shall be obligated to make such prepayment on the date it or
any Subsidiary receives cash proceeds as a result of any sale or Disposition
under
 
 
-29-

--------------------------------------------------------------------------------

 


Section 7.2.10(d); provided that all payments required to be made pursuant to
this clause (d) must be made on or prior to the Termination Date.
 
(e) Immediately upon any acceleration of the Stated Maturity Date of any Loans
pursuant to Section 8.2 or Section 8.3, the Borrower shall repay all the Loans,
unless, pursuant to Section 8.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).
 
(f) Any prepayment of Loan(s) as required under clauses (d) and (e) of this
Section 3.1.1 shall be subject to the terms of prepayment as provided under
clause (a) hereof if such prepayment shall be made at any time on or prior to
the third anniversary of the Effective Date.
 
(g) If, anytime after June 30, 2014 (provided, however, that any Borrowing or
release of funds from the Blocked Account after the Effective Date shall require
the Borrower to be in compliance (and to certify in connection therewith) with
the test set forth in this Section 3.1.1(g) (giving effect to such Borrowing or
release of funds from the Blocked Account)), the sum of (i) the Borrower’s
mark-to-market value of its Hedging Agreements and (ii) the PV-10 Value of the
sum of the Borrower’s Proved Developed Producing Reserves and Proved Developed
Nonproducing Reserves is an amount less than 150% of the Loans outstanding
hereunder, then the Borrower shall, within sixty (60) days, prepay an amount of
the Loans, together with accrued and unpaid interest thereon, in an amount to
ensure the sum of the mark-to-market value of its Hedging Agreements and the
PV-10 Value of the sum of its Proved Developed Producing Reserves and Proved
Developed Nonproducing Reserves is equal to or greater than 150% of the Loans
outstanding hereunder.
 
(h) If the sum of (i) the Borrower’s mark-to-market value of its Hedging
Agreements and (ii) the PV-15 Value of the Borrower’s Proved Reserves is an
amount less than 200% of the Loans outstanding hereunder, then the Borrower
shall, within sixty (60) days, prepay an amount of the Loans, together with
accrued and unpaid interest thereon, in an amount to ensure the sum of the
mark-to-market value of its Hedging Agreements and the PV- 15 Value of its
Proved Reserves is greater than or equal to 200% of the Loans outstanding
hereunder. The Borrower shall be required to certify compliance with the test
set forth in this Section 3.1.1(h) in connection with any Borrowing (giving
effect to such Borrowing in regards to such certification) and any release of
funds from the Blocked Account.
 
(i) The Borrower shall, immediately upon receipt thereof, use  any amount(s)
received in respect of the Reliable Reserves Policy, whether as proceeds related
to the occurrence of an event, a return of premium or otherwise, to prepay the
Loans (together with accrued and unpaid interest and any fees outstanding
hereunder).
 
(j) Notwithstanding clauses (a) and (b) of this Section 3.1.1, those prepayments
made pursuant to clauses (g) and (h) (only to the extent of the amount of the
prepayment necessary to ensure compliance with clauses (g) and (h)) shall
neither be subject to any prepayment penalty nor the limitation on prepayments
in clause (b) above. Prepayments under clauses (g) and (h) shall be applied
first to any costs, expenses or fees due under this
 
 
-30-

--------------------------------------------------------------------------------

 
 


Agreement, second to accrued and unpaid interest on the outstanding principal
amount of the Loans being repaid and third to the principal amount of the Loans
outstanding hereunder.
 
Section 3.1.2 Payment; Waterfall. The Borrower shall repay in full the unpaid
principal amount of each Loan on the Stated Maturity Date. Prior to repayment in
full of the principal amount of each Loan on the Stated Maturity Date, or the
applicable earlier prepayment (in accordance with the terms of Section 3.1.1
hereof) in full of such principal amount, on the last calendar day of each month
during the term of this Agreement (or the first Business Day preceding such day,
if such day is not a Business Day), the Borrower shall provide for the
disbursement of amounts from the Depositary Account in accordance with the
following priorities in payment (such payments from the Depositary Account, the
“Waterfall”):
 
(a) first, the Borrower shall pay Lenders any settlement amounts due, if any,
related to Hedging Agreements to which any Lenders are a party;
 
(b) second, the Borrower shall pay the Lenders (i) interest accrued but unpaid
on the outstanding principal amount of the Loans, (ii) the commitment fee
calculated in accordance with Section 3.3.1, (iii) any unpaid Deferred Interest,
and (iv) interest accrued (in accordance with Section 3.2.1) but unpaid on any
Deferred Interest;
 
(c) third, the Borrower shall pay the Lenders the amount of outstanding
principal such that Borrower will meet the Target Principal Amortization amount
for such month and any additional amount necessary to meet cumulative Target
Principal Amortization;
 
(d)  fourth, the Borrower shall pay the Net Profits Interest Payment;
 
(e) fifth, the Borrower may withdraw all or a portion of the remaining balance
of the Depositary Account (after application of the payments in clauses
(a)-(d)); provided, however, that the Borrower may not withdraw funds from the
Depositary Account pursuant to this clause (e) after a Casualty Event unless and
until the insurance proceeds from such Casualty Event have been used to repair
or rebuild the affected property within the time permitted under this Agreement
under Section 3.1.1(d) or the insurance proceeds have been used to satisfy the
prepayment required under Section 3.1.1(d).
 
Notwithstanding anything in the NPI Conveyance to the contrary, after the
Effective Date and continuing until the Termination Date, payments pursuant to
Section 3.1.2(d) of the Waterfall shall satisfy and be deemed full payment of
the Net Profits Interest. Upon the Termination Date and repayment in full of all
Obligations under this Agreement, the Net Profits Interest shall be satisfied
and paid by Borrower pursuant to the NPI Conveyance and the terms and conditions
thereof.
 
Notwithstanding anything in the foregoing to the contrary, disbursements
pursuant and under the Waterfall shall not be permitted during the continuation
of any Default or Event of Default. Instead, during such continuation of any
Default or Event of Default, the full amount of funds in the Depositary Account
shall be paid to Lenders on the last calendar day of each month (or the first
Business Day preceding such day, if such day is not a Business Day) and be
applied to (i) first, to any settlement amounts due, if any, related to Hedging
Agreements to which any
 
 
-31-

--------------------------------------------------------------------------------

 
 
Lenders are a party, (ii) second, to accrued interest and, (iii) third, to
outstanding principal amounts of the Loans. For the avoidance of doubt, the
Depositary Account shall remain subject to any enforcement by Lender pursuant to
Article 8.
 
Section 3.2   Interest Provisions.  Interest on the outstanding principal amount
of the Loans shall accrue and be payable in accordance with the terms set forth
below.
 
Section 3.2.1 Rates. The outstanding principal balance of the Loans (as may have
been advanced from time to time) and any and all outstanding Deferred Interest
shall bear interest at a per annum rate of twelve percent (12%); provided that,
if an Event of Default shall have occurred and be continuing, all outstanding
principal of and, to the fullest extent permitted by Applicable Law, all past
due interest and any other past due amounts owing under this Agreement shall
bear interest at a per annum rate which is the lesser of fifteen percent (15%)
and the Highest Lawful Rate.
 
Section 3.2.2 Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:
 
(a) on the Stated Maturity Date therefor;
 
(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid; and


(c)  monthly in accordance with the Waterfall as set forth in Section 3.1.2;


(d) on  that  portion  of  any Loans  the  Stated  Maturity Date  of  which  is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.
 
Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.
 
Section 3.3  Fees.  The Borrower agrees to pay the fees set forth below.  All
such fees shall be non-refundable.
 
Section 3.3.1 Commitment Fee. The Borrower agrees to pay to the Agent for the
account of each Lender, for the period (including any portion thereof when any
of its Commitments are suspended by reason of the Borrower’s inability to
satisfy any condition of Article V) commencing on the Effective Date and
continuing through the Loan Commitment Termination Date, a commitment fee in an
amount equal to the Applicable Commitment Fee Margin, in each case on such
Lender’s unadvanced portion of its Loan Commitment. All commitment fees payable
pursuant to this Section shall be calculated monthly on a year comprised of 360
days and payable by the Borrower in arrears on each Waterfall payment date,
commencing with the first Waterfall payment following the Effective Date, and
ending on the Loan Commitment Termination Date.
 
 
-32-

--------------------------------------------------------------------------------

 


ARTICLE 4
 
CERTAIN RATE PROVISIONS


Section 4.1 Taxes.  The Borrower covenants and agrees as follows with respect to
Taxes.


(a) Any and all payments by the Borrower and each other Obligor under each Loan
Document shall be made without setoff, counterclaim or other defense, and free
and clear of, and without deduction or withholding for or on account of, any
Taxes. In the event that any Taxes are imposed and required to be deducted or
withheld from any payment required to be made to or on behalf of any Secured
Party under any Loan Document, then:
 
(i) subject to clause (f), if such Taxes are Non-Excluded Taxes, the Borrower
and each Obligor shall increase the amount of such payment so that each Secured
Party receives an amount sufficient to put it and its Tax Related Persons in the
same after-Tax position they would have been in, after withholding and deduction
and payment of all Taxes (including income Taxes) had no such deduction or
withholding been made; and
 
(ii) the Borrower or the Agent (as applicable) shall withhold the full amount of
such Taxes from such payment (as increased pursuant to clause (a)(i)) and shall
pay such amount to the Governmental Authority imposing such Taxes in accordance
with Applicable Law.
 
(b) In addition, the Borrower shall pay all Other Taxes imposed to the relevant
Governmental Authority imposing such Other Taxes in accordance with Applicable
Law.
 
(c) As promptly as practicable after the payment of any Taxes that the Borrower
is required to pay on account of any payment made or required to be made under
any Loan Document, and in any event within 45 days of any such payment being
due, the Borrower shall furnish to the Agent an official receipt (or a certified
copy thereof) or other proof of payment satisfactory to the Agent, acting
reasonably, evidencing the payment of such Taxes or Other Taxes. The Agent shall
make copies thereof available to any Lender upon request therefor.
 
(d) Subject to clause (f), the Borrower shall indemnify each Secured Party for
any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on (and
whether or not paid directly by) such Secured Party whether or not such
Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority. In addition, the Borrower shall indemnify each
Secured Party for any Taxes that may become payable by such Secured Party or its
Tax Related Persons as a result of indemnification payments (net of any
reduction in Taxes resulting from the losses being indemnified) or as a result
of any failure of the Borrower to pay any Taxes when due to the appropriate
Governmental Authority or to deliver to the Agent, pursuant to clause (c),
documentation evidencing the payment of Taxes or Other Taxes. With respect to
indemnification for Non-Excluded Taxes and Other Taxes
actually  paid  by  any  Secured  Party  or  the  indemnification  provided  in  the  immediately
 
 
-33-

--------------------------------------------------------------------------------

 
 
preceding sentence, such indemnification shall be made within 20 days after the
date such Secured Party makes written demand therefor. The Borrower and each
other Obligor acknowledges that any payment made to any Secured Party or to any
Governmental Authority in respect of the indemnification obligations of the
Borrower or other Obligor provided in this clause shall constitute a payment in
respect of which the provisions of clause (a) and this clause shall apply.
 
(e) Each Non-U.S. Lender making Loans to the Borrower, on or prior to the date
on which such Non-U.S. Lender becomes a Lender hereunder (and from time to time
thereafter upon the request of the Borrower or the Agent, but only for so long
as such non-U.S. Lender is legally entitled to do so), shall deliver to the
Borrower and the Agent either (i) two duly completed copies of either (x)
Internal Revenue Service Form W-8BEN or W-8IMY claiming eligibility of the
Non-U.S. Lender for benefits of an income tax treaty to which the United States
is a party or (y) Internal Revenue Service Form W-8ECI, or in either case an
applicable successor form; (ii) in the case of a Non-U.S. Lender that is not
legally entitled to deliver either form listed in clause (e)(i), (x) a
certificate to the effect that such Non-U.S. Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code (referred to as an
“Exemption Certificate”) and (y) two duly completed copies of Internal Revenue
Service Form W-8BEN, W-8EXP, W-8ECI or W-8IMY, as appropriate, or applicable
successor form, or (iii) in the case of a Lender that is not a Non-U.S. Lender,
two duly completed copies of Internal Revenue Service form W-9 or applicable
successor form. Each Lender, Eligible Assignee or Participant, as the case may
be, agrees to promptly notify the Borrower and the Agent of any change in
circumstances that would modify or render invalid any claimed exemption or
reduction. In addition, each Lender, Eligible Assignee or Participant, as the
case may be, shall timely deliver to the Borrower and the Agent two further
copies of such Form W-8BEN, W-8EXP, W-8IMY, W-8ECI or W-9 or successor forms on
or before the date that any previously executed form expires or becomes
obsolete, or after the occurrence of any event requiring a change in the most
recent form delivered by such Person to the Borrower. In addition to the
foregoing, each Non-U.S. Lender shall deliver to the Agent and the Borrower any
documents as shall be prescribed by Applicable Law or otherwise reasonably
requested to demonstrate that payments to such Lender under this Agreement and
the other Loan Documents are exempt from any United States federal withholding
tax imposed pursuant to FATCA, to the extent applicable. Notwithstanding
anything to the contrary, neither the Borrower nor the Agent shall be required
to pay additional amounts or indemnify any Lender with respect to any
withholding taxes imposed by reason of FATCA.
 
(f) The Borrower shall not be obligated to pay any additional amounts to any
Lender pursuant to clause (a)(i), or to indemnify any Lender pursuant to clause
(d), in respect of United States federal withholding taxes to the extent imposed
as a result of (i) the failure of such Lender to deliver to the Borrower the
form or forms and/or an Exemption Certificate, as applicable to such Lender,
pursuant to clause (e), (ii) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate
 
 
-34-

--------------------------------------------------------------------------------

 
 
on the date delivered in any material respect, or (iii) the Lender designating a
successor lending office at which it maintains its Loans that has the effect of
causing such Lender to become obligated for tax payments in excess of those in
effect immediately prior to such designation; provided that, the Borrower shall
be obligated to pay additional amounts to any such Lender pursuant to clause
(a)(i), and to indemnify any such Lender pursuant to clause (d), in respect of
United States federal withholding taxes if (i) any such failure to deliver a
form or forms or an Exemption Certificate or the failure of such form or forms
or Exemption Certificate  to establish a complete exemption from U.S. federal
withholding tax or inaccuracy or untruth contained therein resulted from a
change in any applicable statute, treaty, regulation or other Applicable Law or
any interpretation of any of the foregoing occurring after the Effective Date,
which change rendered such Lender no longer legally entitled to deliver such
form or forms or Exemption Certificate or otherwise ineligible for a complete
exemption from U.S. federal withholding tax, or rendered the information or
certifications made in such form or forms or Exemption Certificate untrue or
inaccurate in a material respect, (ii) the redesignation of the Lender’s lending
office was made at the request of the Borrower or (iii) the obligation to pay
any additional amounts to any such Lender pursuant to clause (a)(i) or to
indemnify any such Lender pursuant to clause (d) is with respect to an Assignee
Lender that becomes an Assignee Lender as a result of an assignment made at the
request of the Borrower.
 
(g) If any Lender makes a demand upon the Borrower for amounts pursuant to this
Section 4.1, and the payment of such amounts are, and are likely to continue to
be, materially more onerous in the reasonable judgment of the Borrower than with
respect to the other Lenders (in each case, an “Affected Lender”), the Borrower
may, within 30 days of receipt by the Borrower of such demand, give notice (a
“Replacement Notice”) in writing to the Agent and such Affected Lender of its
intention to cause such Affected Lender to sell all of its Loans, Commitments
and/or Notes to an Eligible Assignee (a “Replacement Lender”) designated in such
Replacement Notice; provided, however, that no Replacement Notice may be given
by the Borrower and no Lender may be replaced pursuant to this clause (g) if (i)
such replacement conflicts with any Applicable Law or regulation, (ii) any
Default or Event of Default shall have occurred and be continuing at the time of
such replacement or (iii) prior to any such replacement, such Affected Lender
shall have taken any necessary action under this Section 4.1 so as to eliminate
the continued need for payment of amounts owing pursuant to this Section 4.1 or
shall have waived its right to payment of the specific amounts that give rise or
would give rise to such Replacement Notice (it being understood for sake of
clarity that the Affected Lender shall be under no obligation to waive such
rights to payment). If the Agent shall, in the exercise of its reasonable
discretion and within 30 days of its receipt of such Replacement Notice, notify
the Borrower and such Affected Lender in writing that the Replacement Lender is
satisfactory to the Agent (such consent not being required where the Replacement
Lender is already a Lender or an Affiliate of a Lender), then such Affected
Lender shall assign, in accordance with Section 10.11, all of its Commitments,
Loans, Notes (if any), and other rights and obligations under this Agreement and
all other Loan Documents designated in the replacement notice to such
Replacement Lender; provided, however, that (A) such assignment shall be without
recourse, representation or warranty and shall be on terms and conditions
reasonably satisfactory to such Affected Lender and such Replacement Lender, (B)
the purchase price paid by such Replacement Lender shall be in the amount of
such Affected Lender’s Loans designated in the Replacement Notice, together with
all accrued
 
 
-35-

--------------------------------------------------------------------------------

 
 
and unpaid interest and fees in respect thereof, plus all other amounts
(including the amounts demanded and unreimbursed under this Section 4.1) and
including any call premiums, owing to such Affected Lender hereunder and (C) the
Borrower shall pay to the Affected Lender and the Agent all reasonable
out-of-pocket expenses incurred by the Affected Lender and the Agent in
connection with such assignment and assumption (including the processing fees
described in Section 10.11). Upon the effective date of an assignment described
above, the Replacement Lender shall become a “Lender” for all purposes under the
Loan Documents. Each Lender hereby grants to the Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any assignment agreement necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section.
 
Section 4.2 Payments, Computations; Proceeds of Collateral, etc. (a) Unless
otherwise expressly provided in a Loan Document, all payments required to be
made by the Borrower pursuant to each Loan Document shall be made by the
Borrower to the Agent for the pro rata account of the Secured Parties entitled
to receive such payment. All payments shall be made without setoff, deduction or
counterclaim not later than 11:00 a.m., Houston, Texas time, on the date due in
same day or immediately available funds to such account as the Agent shall
specify from time to time by notice to the Borrower. Funds received after that
time shall be deemed to have been received by the Agent on the next succeeding
Business Day. The Agent shall promptly remit in same day funds to each Secured
Party its share, if any, of such payments received by the Agent for the account
of such Secured Party. All interest and fees shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days. Payments due on other than a Business Day shall be
made on the next succeeding Business Day and such extension of time shall be
included in computing interest and fees in connection with that payment. All
payments of the Obligations by the Obligors shall be made without set-off,
counterclaim, recoupment or other defense.
 
(b)  After the occurrence and during the continuance of an Event of Default, the
Agent may, and upon direction from the Required Lenders, shall, apply all
amounts received under the Loan Documents (including from the proceeds of
collateral securing the Obligations) or under Applicable Law upon receipt
thereof to the Obligations as follows: (i) first, to the payment of all
Obligations in respect of fees, expense reimbursements, indemnities and other
amounts owing to the Agent, in its capacity as the Agent (including the fees and
expenses of counsel to the Agent), (ii) second, after payment in full in cash of
the amounts specified in clause (b)(i), to the ratable payment of all interest
(including interest accruing (or which would accrue) after the commencement of a
proceeding under Debtor Relief Law, whether or not permitted as a claim under
such law) and fees owing under the Loan Documents, and all costs and expenses
owing to the Secured Parties pursuant to the terms of the Loan Documents, until
paid in full in cash, (iii) third, after payment in full in cash of the amounts
specified in clauses (b)(i) and (b)(ii), to the ratable payment of the principal
amount of the Loans then outstanding and the net credit exposure owing to
Secured Parties  under Hedging Agreements, (iv) fourth, after payment in full in
cash of the amounts specified in clauses (b)(i) through (b)(iii), to the ratable
payment of all other Obligations owing to the Secured Parties, and (v) fifth,
after payment in full in cash of the amounts specified in
 
 
-36-

--------------------------------------------------------------------------------

 
 
clauses (b)(i) through (b)(iv), and following the Termination Date, to each
applicable Obligor or any other Person lawfully entitled to receive such
surplus. For purposes of clause (b)(iii), the “net credit exposure” at any time
of any Secured Party with respect to a Hedging Agreement to which such Secured
Party is a party shall be determined at such time in accordance with the
customary methods of calculating net credit exposure under similar arrangements
by the counterparty to such arrangements, taking into account potential interest
rate (or, if applicable, currency) movements and the respective termination
provisions and notional principal amount and term of such Hedging Agreement.
 
Section 4.3 Sharing of Payments. If any Secured  Party  shall  obtain  any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Credit Extension (other than payments
pursuant to the terms of Section 4.1) in excess of its pro rata share of
payments obtained by all Secured Parties, such Secured Party shall purchase from
the other Secured Parties such participations in Credit Extensions made by them
as shall be necessary to cause such purchasing Secured Party to share the excess
payment or other recovery ratably (to the extent such other Secured Parties were
entitled to receive a portion of such payment or recovery) with each of them;
provided that, if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Secured Party, the purchase shall be
rescinded and each Secured Party that has sold a participation to the purchasing
Secured Party shall repay to the purchasing Secured Party the purchase price to
the ratable extent of such recovery together with an amount equal to such
selling Secured Party’s ratable share (according to the proportion of (a) the
amount of such selling Secured Party’s required repayment to the purchasing
Secured Party to (b) total amount so recovered from the purchasing Secured
Party) of any interest or other amount paid or payable by the purchasing Secured
Party in respect of the total amount so recovered. The Borrower agrees that any
Secured Party purchasing a participation from another Secured Party pursuant to
this Section may, to the fullest extent permitted by law, exercise all its
rights of payment (including pursuant to Section 4.4) with respect to such
participation as fully as if such Secured Party were the direct creditor of the
Borrower in the amount of such participation. If under any applicable Debtor
Relief Law any Secured Party receives a secured claim in lieu of a setoff to
which this Section applies, such Secured Party shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Secured Parties entitled under this Section to share in the
benefits of any recovery on such secured claim.
 
Section 4.4   Setoff.  Each Secured Party shall, upon the occurrence and during
the continuance of any Default described in clauses (b) through (d) of Section
8.1.9 or, with the consent of the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default, have the right to
appropriate and apply to the payment of the Obligations owing to it (whether or
not then due), and (as security for such Obligations) the Borrower hereby grants
to each Secured Party a continuing security interest in, any and all balances,
credits, deposits, accounts or moneys of the Borrower then or thereafter
maintained with such Secured Party; provided that, any such appropriation and
application shall be subject to the provisions of Section 4.3. Each Secured
Party agrees promptly to notify the Borrower and the Agent after any such
appropriation and application made by such Secured Party; provided that, the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of each
 
 
-37-

--------------------------------------------------------------------------------

 
 
Secured Party under this Section are in addition to other rights and remedies
(including other rights of setoff under Applicable Law or otherwise) which such
Secured Party may have.
 
ARTICLE 5


CONDITIONS TO CREDIT EXTENSIONS
 
Section 5.1   Initial Credit Extension.  The obligations of the Lenders to make
the initial Credit Extension shall be subject to the prior or concurrent
satisfaction (or waiver by the Required Lenders) of each of the conditions
precedent set forth in this Article 5.
 
Section 5.1.1 Credit Agreement. The Agent (or its counsel) shall have received
from each party hereto (or intended to become a party hereto) either (a) a
counterpart of this Agreement signed on behalf of such party or (b) written
evidence satisfactory to the Agent (which may include facsimile or electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
 
Section 5.1.2 Secretaries’ Certificates, etc. The Agent shall have received from
each Obligor, as applicable, (a) a copy of a good standing certificate, dated a
date reasonably close to the Effective Date, for such Obligor from the
jurisdiction in which such Obligor is organized and each other jurisdiction in
which such Obligor is qualified to do business and (b) a certificate, dated as
of the Effective Date, duly executed and delivered by such Obligor’s Secretary,
manager or general partner, as applicable, as to
 
(i) resolutions of such Obligor’s Board of Directors (or other managing body, in
the case of an Obligor that is not a corporation) then in full force and effect
authorizing, to the extent relevant, all aspects of the transactions
contemplated by the Loan Documents applicable to such Obligor and the execution,
delivery and performance of each Loan Document to be executed by such Obligor
and the transactions contemplated hereby and thereby;
 
(ii) the incumbency and signatures of those of its officers, manager or general
partner (or officers or managers of its manager or general partner), as
applicable, authorized to act with respect to each Loan Document to be executed
by such Obligor; and
 
(iii) the Organic Documents of such Obligor and the full force and validity
thereof; upon which certificates each Secured Party may conclusively rely until
it shall have received a further certificate of the Secretary, manager or
general partner (or Secretary of the manager or general partner), as applicable,
of any such Obligor canceling or amending the prior certificate of such Obligor.
 
Section 5.1.3 Effective Date Certificate. The Agent shall have received the
Effective Date Certificate, dated as of the Effective Date and duly executed and
delivered by an
Authorized Officer of the Borrower, in which certificate the Borrower shall agree and
 
 
-38-

--------------------------------------------------------------------------------

 
 
acknowledge that the statements made therein shall be deemed to be true and
correct representations and warranties of the Borrower as of such date, and, at
the time such certificate is delivered, such statements shall in fact be true
and correct. All documents and agreements (including the Acquisition Documents)
required to be appended to the Effective Date Certificate shall be in form and
substance satisfactory to the Agent, shall have been executed and delivered by
the requisite parties, and shall be in full force and effect.
 
Section 5.1.4 Payment of Outstanding Indebtedness.  All Indebtedness identified
in Item 5.1.4 of the Disclosure Schedule, together with all interest, all
prepayment premiums and other amounts payable with respect thereto, shall have
been paid in full and the commitments in respect of such Indebtedness shall have
been terminated, and all Liens securing payment of any such Indebtedness,
interest, prepayment premiums or other amounts shall have been terminated and
released and the Agent shall have received all Uniform Commercial Code Form
UCC-3 termination statements or other instruments as may be suitable or
appropriate in connection therewith.
 
Section 5.1.5   Financial Information. The Agent shall have received:
 
(a) unaudited balance sheets of the Parent as of December 31, 2012 and December
31, 2011, and audited statements of income and cash flow of the Borrower for
such Fiscal Years then ended, which shall not be materially inconsistent with
the information previously provided to the Agent and shall be in form and
substance reasonably acceptable to the Agent;
 
(b) an unaudited balance sheet of the Parent as of July 31, 2013 and unaudited
statements of income and cash flows of the Borrower for such 7-month period then
ended, which shall not be materially inconsistent with the information
previously provided to the Agent and shall be in form and substance reasonably
acceptable to the Agent; and
 
(c) the annual financial and operational projections for the Borrower, by month,
for the fifteen month period immediately following the Effective Date prepared
in good faith based on available information and estimates determined to be
reasonable at the time such projections were prepared.
 
Section 5.1.6 Initial Reserve Report. The Lenders shall have received the
Initial Reserve Report.
 
Section 5.1.7 Guarantees. The Agent shall have received, with counterparts for
each Lender, each Guaranty, dated on or about the date hereof, duly executed and
delivered by an Authorized Officer of the Parent and each Subsidiary, as
applicable.
 
Section 5.1.8 Security Agreements. The Agent shall have received, with
counterparts for each Lender, executed counterparts of the Security Agreements,
each dated on or about the date hereof, duly executed and delivered by the
Borrower, the Parent and each Subsidiary of the Borrower, together with:
 
 
-39-

--------------------------------------------------------------------------------

 


(a) certificates (in the case of Capital Securities that are certificated
securities (as defined in the UCC)) evidencing all of the issued and outstanding
Capital Securities owned by each Obligor in the Borrower and its Subsidiaries
directly owned by such Obligor, which certificates in each case shall be
accompanied by undated instruments of transfer duly executed in blank, or, if
any Capital Securities are uncertificated securities (as defined in the UCC),
confirmation and evidence satisfactory to the Agent that the security interest
therein has been transferred to and perfected by the Agent for the benefit of
the Secured Parties in accordance with Articles 8 and 9 of the UCC and all laws
otherwise applicable to the perfection of the pledge of such Capital Securities;
 
(b) Uniform Commercial Code Form UCC-1 financing statements and Uniform
Commercial Code Form UCC-3 amendment or continuation statements (“Filing
Statements”), as appropriate, suitable in form for naming the Parent, the
Borrower, and each Subsidiary Guarantor as a debtor and the Agent as the secured
party, or other similar instruments or documents to be filed under the UCC of
all jurisdictions as may be necessary or, in the opinion of the Agent, desirable
to perfect the security interests of the Agent pursuant to such Security
Agreement; and
 
(c) Uniform Commercial Code Form UCC-3 termination statements, if any, necessary
to release all Liens and other rights of any Person in any collateral described
in any Security Agreement previously granted by any Person, together with such
other Uniform Commercial Code UCC-3 termination statements as the Agent may
reasonably request from such Obligors.
 
Section 5.1.9 UCC Searches. The Agent shall have received certified copies of
UCC Requests for Information or Copies (Form UCC-11) or a similar search report,
dated a date reasonably near to the Effective Date, listing all effective
financing statements that name any Obligor (under its present name and any
previous names) as the debtor, together with copies of such financing statements
(none of which shall, except with respect to Liens permitted by Section 7.2.3),
evidence a Lien on any collateral described in any Loan Document).
 
Section 5.1.10 Insurance. The Agent shall have received (a) a certificate,
reasonably satisfactory to the Agent, from the Borrower’s and its Subsidiaries’
insurance broker(s), dated as of (or a date reasonably near) the Effective Date
relating to each insurance policy required to be maintained pursuant to Section
7.1.4, identifying types of insurance and the insurance limits of each such
insurance policy and naming the Agent as a beneficiary or loss payee, and each
of the Secured Parties as an additional insured, as appropriate, to the extent
required under Section 7.1.4 and stating that such insurance is in full force
and effect and that all premiums due have been paid, together with evidence in
form and substance satisfactory to the Agent that the Oil and Gas Properties are
covered under the Borrower’s existing insurance policies (with the same
coverages and deductions); and (b) to the extent not provided in (a) above, a
summary of casualty, property and other insurance policies currently in effect
and maintained by the Borrower’s Subsidiaries provided by an insurance broker
and stating that such insurance is in full force and effect and that all
premiums due have been paid, in form and substance satisfactory to the Agent.
 
 
-40-

--------------------------------------------------------------------------------

 


Section 5.1.11 Mortgages. The Agent shall have received counterparts of
Mortgages, each dated on or about the date hereof, substantially in the form of
Exhibits G-1 or G-2 hereto (as the case may be), or otherwise in form and
substance reasonably satisfactory to the Agent, duly executed and delivered by
the applicable Obligors in a sufficient number of counterparts for the due
recording in each applicable recording office (including each office specified
in any title opinions described in Section 5.1.15), granting to the Agent (or a
trustee appointed by the Agent) for the benefit of the Secured Parties first and
prior Liens on all Oil and Gas Properties of the Borrower and its Subsidiaries
(except for certain state nominated leases which shall be delivered upon receipt
and in any event, no later than 90 days after the Effective Date), as well as
such other agreements, documents and other writings as may be reasonably
requested by the Agent, including, without limitation, UCC-1 financing
statements, authorizing resolutions, tax affidavits and applicable department of
revenue documentation, together with
 
(a) evidence of the completion (or satisfactory arrangements for the completion)
of all recordings and filings of such Mortgages as may be necessary or, in the
reasonable opinion of the Agent, desirable to create a valid, perfected first
priority Lien against the properties purported to be covered thereby; and
 
(b) such other approvals, opinions, or documents as the Agent may reasonably
request in form and substance reasonably satisfactory to the Agent.
 
Section 5.1.12 Net Profits Interest.  The Agent shall have received counterparts
of the NPI Conveyance, dated on or about the date hereof, substantially in the
form of Exhibit I or otherwise in form and substance reasonably satisfactory to
the Agent, duly executed and delivered by the applicable Obligors in a
sufficient number of counterparts for the due recording in each applicable
recording office (including each office specified in any title opinions
described in Section 5.1.15), granting to Centaurus a twelve and a half percent
(12.5%) net profits interest in the Borrower Properties, as well as such other
agreements, documents and other writings as may be reasonably requested by the
Agent.
 
Section 5.1.13 Seismic and Other Data. The Agent shall have received evidence
satisfactory to the Agent, in its sole discretion, in regards to the Borrower’s
ownership of, or right to use and have access to, all geological and geophysical
data, surveys, seismic data and other information beneficial to the Hydrocarbon
Interests.
 
Section 5.1.14 Opinions of Counsel. The Agent shall have received opinions,
dated on or about the date hereof and addressed to the Agent and all Lenders,
from (a) the Law Offices of Michael C. McKeogh, (b) Theodore R. Borrego, P.C.
(in regards to matters involving Texas law), (c) Copeland, Cook, Taylor & Bush,
P.A. (in regards to matters involving Mississippi law) and (d) Alexander H.
Walker III (in regards to matters involving Nevada law), counsel to the Obligors
in form and substance, and from counsel, satisfactory to the Agent.
 
Section 5.1.15 Title. The Lenders shall have received title information and
opinions in form and substance reasonably satisfactory to the Agent with respect
to the Mortgaged Properties.
 
 
-41-

--------------------------------------------------------------------------------

 
 
Section 5.1.16 Environmental Matters. The Agent shall have received, to the
extent requested, favorable environmental site assessments, reports and
evaluations and regulatory compliance reviews satisfactory to the Agent.
 
Section 5.1.17 Account Arrangements. The Depositary Account shall have been
established and shall be subject to the first priority Lien of the Agent on
terms satisfactory to the Agent (including, without limitation, the execution
and delivery with the account bank therefor of a Control Agreement relating
thereto).
 
Section 5.1.18 PATRIOT Act Disclosures. The Agent and each Lender shall have
received all PATRIOT Act disclosures requested by them prior to execution of
this Agreement.
 
Section 5.1.19 ISDA. The Borrower and an Approved Counterparty shall have each
executed a master agreement and related schedule therefor, in form and substance
of Exhibit J attached hereto.
 
Section 5.1.20 Consummation of Acquisition; Copies  of  Acquisition Documents.
The Agent shall have received evidence satisfactory to them that all actions
necessary to consummate the Acquisition shall have been taken in accordance with
all applicable law and in accordance with the terms of each applicable
Acquisition Document, without amendment or waiver of any material provision
thereof from the forms of the Acquisition Documents provided to and reviewed by
the Agent (except as consented to by the Agent which consent shall not be
unreasonably withheld or delayed) and that the Acquisition has occurred or will
occur concurrently with the closing and effectiveness of this Agreement. In
addition to, and not in limitation of, the foregoing, the Agent shall be
reasonably satisfied with (i) the final structure of the Acquisition and (ii)
the terms and conditions of the documents relating to the consummation of the
Acquisition. There shall not have occurred any event, change or condition since
December 31, 2012, and there is not existing any pending or threatened
litigation, investigation or proceeding, that, individually or in the aggregate,
has had, or could reasonably be expected to have, any material adverse effect on
the business, operations or financial condition of the Parent or the Borrower
and their respective Subsidiaries on a combined basis, after giving
pro forma effect to the Acquisition. The Agent shall have received copies of all
Acquisition Documents relating to the Acquisition, certified by an Authorized
Officer of the Borrower as true, correct and complete in all material respects.
 
Section 5.2 All Credit Extensions. The obligation of each Lender to make any
Credit Extension shall be subject to the satisfaction of each of the conditions
precedent set forth below.
 
Section 5.2.1 Compliance with Warranties, No Default, etc. Both before and after
giving effect to any Credit Extension the following statements shall be true and
correct:
 
(a) the representations and warranties set forth in each  Loan  Document shall,
in each case, be true and correct with the same effect as if then made (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date);
 
 
-42-

--------------------------------------------------------------------------------

 


(b) no Material Adverse Effect has occurred since December 31, 2012 (or such
more recent date for which the financial information required under Section
7.1.1(b) shall have been provided by the Borrower);
 
(c)  no Default shall have then occurred and be continuing; and
 
(d) as of the date of such Credit Extension, the Borrower is permitted under the
Permitted Unsecured Debt Documents to incur such Credit Extension.
 
Section 5.2.2 Credit Extension Request, etc. Subject to Section 2.3, the Agent
shall have received a Borrowing Request. The delivery of a Borrowing Request and
the acceptance by the Borrower of the proceeds of such Credit Extension shall
constitute a representation and warranty by the Borrower that on the date of
such Credit Extension (both immediately before and after giving effect to such
Credit Extension and the application of the proceeds thereof) the statements
made in Section 5.2.1 are true and correct.
 
Section 5.2.3 Delivery of Notes.  The Agent shall have received, for the account
of each Lender that has requested a Note, a Note payable to the order of such
Lender in the amount of the respective Loan made by such Lender as part of such
Credit Extension duly executed and delivered by an Authorized Officer of the
Borrower.
 
Section 5.2.4 Solvency, etc. The Agent shall have received a solvency
certificate duly executed and delivered by the chief financial or accounting
Authorized Officer of each of the Borrower and its Subsidiaries, dated as of the
date of such credit extension, substantially in the form of Exhibit H or
otherwise in form and substance satisfactory to the Agent.
 
Section 5.2.5 Fees, Expenses, etc. To the extent then invoiced, the Agent shall
have received for its own account, or for the account of each Lender, as the
case may be, all fees, costs and expenses due and payable pursuant to Section
10.3.
 
Section 5.2.6 Financial Information. The Agent shall have received
pro forma projections (generally in a form and substance satisfactory to the
Agent, and such projections shall have been made by the Borrower in good faith
based on reasonable assumptions and not as guarantees of future performance)
indicating (giving effect to the proposed use of proceeds) the Borrower’s
continued compliance with the terms and provisions of this Agreement (including,
without limitation, Sections 7.2.4, 3.1.1(g) and 3.1.1(h) hereof) through the
Stated Maturity Date; such projections may be included in the applicable
Borrowing Request relating to such Credit Extension.
 
Section 5.2.7 Reliable Reserves Policy. The Reliable Reserves Policy shall be in
full force and effect and  a legally valid, binding and enforceable obligation
of the insurer thereunder (without any contestation as to the effectiveness,
validity, binding nature or enforceability thereof) and all premiums therefor
shall have been paid (or shall be paid using the proceeds of such Borrowing).
 
 
-43-

--------------------------------------------------------------------------------

 
 
Section 5.2.8 Restriction on Borrowing Related to Certain Properties.
Notwithstanding anything herein to the contrary, Lenders shall have no
obligation to make any Credit Extensions in an aggregate amount in excess of
$25,000,000 unless (i) the Borrower shall, within 90 days of the Effective Date,
acquire Good Title to the Coral Property, cause the Agent to have a first Lien
on the Coral Property as security for the Obligations, and provide all
documents, information and assurances requested by the Agent, in its sole and
absolute discretion, in connection with the acquisition of the Coral Property or
(ii) the Borrower shall, within 180 days of the Effective Date, acquire Good
Title to an Acceptable Substitute Property, cause the Agent to have a first Lien
on such Acceptable Substitute Property as security for the Obligations, and
provide all documents, information and assurances requested by the Agent, in its
sole and absolute discretion, in connection with the acquisition of such
Acceptable Substitute Property.
 
Section 5.2.9 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Obligor shall be reasonably satisfactory
in form and substance to the Agent.
 
Section 5.2.10 Other Legal Matters. All legal matters and other due diligence in
connection with this Agreement and the Loan Documents, the consummation of the
Acquisition, and the assets and properties of the Parent, the Borrower and its
Subsidiaries shall be approved by the Agent and its legal counsel, and there
shall have been furnished to the Agent by the Parent and the Borrower, at the
Borrower’s expense, such agreements and other documents, information and records
with respect to the Parent, the Borrower or its Subsidiaries in form, substance,
scope and methodology satisfactory to the Agent in its sole discretion, as the
Agent may reasonably have requested for that purpose. In addition, and not in
limitation of the foregoing, all documents executed or submitted pursuant hereto
by or on behalf of any Obligor shall be reasonably satisfactory in form and
substance to the Agent.
 
For purposes of determining compliance with the conditions specified in Sections
5.1 and 5.2, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed date of Borrowing specifying its objection
thereto.
 
ARTICLE 6
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Secured Parties to enter into this Agreement and to make
Credit Extensions hereunder, the Borrower represents and warrants to each
Secured Party as set forth in this Article.
 
Section 6.1 Organization, etc.  Each Obligor is validly organized and existing
and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign entity in each
 
 
-44-

--------------------------------------------------------------------------------

 
 
jurisdiction where the nature of its business requires such qualification, and
has full power and authority and holds all requisite governmental licenses,
permits and other approvals to enter into and perform its Obligations under each
Loan Document to which it is a party, to own and hold under lease its property
and to conduct its business substantially as currently conducted by it.
 
Section 6.2 Due Authorization, Non-Contravention,  Defaults  etc.  The
execution, delivery and performance by each Obligor of each Loan Document
executed or to be executed by it, each Obligor’s participation in the
consummation of all aspects of the Acquisition, and the execution, delivery and
performance by the Borrower or (if applicable) any Obligor of the Acquisition
Documents are within such Person’s powers, have been duly authorized by all
necessary action, and do not
 
(a) contravene any (i) Obligor’s Organic Documents, (ii) court decree or order
binding on or affecting any Obligor or (iii) law or governmental regulation
binding on or affecting any Obligor; or
 
(b) result in (i) or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement), (ii) a default
under any material contractual restriction binding on or affecting any Obligor
or (iii) any noncompliance, suspension, impairment, forfeiture or nonrenewal of
any material license, permit or other governmental approval.
 
Except as set forth on Item 6.2 of the Disclosure Schedule, no Obligor is in
default under any agreement, instrument or undertaking to which it is a party or
by which it or any of its property is bound. No Obligor is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any Applicable Law, rule or regulation
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
Section 6.3 Government Approval, Regulation,  etc.  Except  for  filings  to
perfect and maintain the perfection of the Liens arising pursuant to the
Security Documents, no authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority or other Person (other than
those that have been, or on the Effective Date will be, duly obtained or made
and that are, or on the Effective Date will be, in full force and effect) is
required for the consummation of the Acquisition or the due execution, delivery
or performance by any Obligor of any Loan Document to which it is a party, or
for the due execution, delivery and/or performance of Acquisition Documents, in
each case by the parties thereto or the consummation of the Acquisition. Neither
the Borrower nor any of its Subsidiaries is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. None of the Obligors
is subject to regulation under any Applicable Law that limits its ability to
incur Indebtedness.
 
Section 6.4 Validity, etc. Each Loan Document and each  Acquisition Document to
which any Obligor is a party constitutes the legal, valid and binding
obligations of such Obligor, enforceable against such Obligor in accordance with
their respective terms (except, in any case, as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity).
 
 
-45-

--------------------------------------------------------------------------------

 
 
Section 6.5 Financial Information. The financial statements furnished to the
Agent and each Lender pursuant to Section 5.1.5 present fairly the financial
condition of the Persons covered thereby as at the dates thereof and the results
of their operations for the periods then ended. All balance sheets, all
statements of income and of cash flow and all other financial information of
each of the Borrower and its Subsidiaries furnished pursuant to Section 7.1.1
have been and will for periods following the Effective Date be prepared in
accordance with GAAP consistently applied, and do or will present fairly the
consolidated financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended.
 
Section 6.6 No Material Adverse Change. There has been no material adverse
change in the business, condition (financial or otherwise), operations,
performance, or properties or prospects of the Borrower and its Subsidiaries
taken as a whole since December 31, 2012 (including after giving pro forma
effect to the Acquisition).
 
Section 6.7 Litigation, Labor Controversies, etc. There is no pending or, to the
knowledge of the Borrower or any of its Subsidiaries, threatened litigation,
action, proceeding, investigation or labor controversy
 
(a) except as disclosed in Item 6.7 of the Disclosure Schedule, affecting the
Borrower, any of its Subsidiaries or any other Obligor, or any of their
respective properties, businesses, assets or revenues, and no adverse
development has occurred in any labor controversy, litigation, arbitration or
governmental investigation or proceeding disclosed in Item 6.7; or
 
(b) which purports to affect the legality, validity or enforceability of any
Loan Document, the Acquisition Documents or the Acquisition.
 
Section 6.8 Subsidiaries. All of the Capital Securities of the Borrower are
owned legally and beneficially as set forth in Item 6.8 of the Disclosure
Schedule, and all such Capital Securities are validly issued, fully paid and
nonassessable, free and clear of any Liens (other than those permitted under
this Agreement), and were issued in compliance with all Applicable Law. The
Borrower has no Subsidiaries, except those Subsidiaries that are identified in
Item 6.8 of the Disclosure Schedule, or that are permitted to have been
organized or acquired in accordance with Sections 7.2.5 or 7.2.9.
 
Section 6.9 Ownership of Properties, etc.
 
(a) Each of the Borrower and its Subsidiaries has Good Title to the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report and good
title to all its personal Properties, in each case, free and clear of all
Liens  except  Liens  permitted  by Section 7.2.3. After giving full effect to
the such permitted Liens, the Borrower or such Subsidiary specified as the owner
owns the net interests in production attributable to the Hydrocarbon Interests
as reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not in any material respect obligate the Borrower or such
Subsidiary to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property
 
 
-46-

--------------------------------------------------------------------------------

 
 
set forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Subsidiary’s net
revenue interest in such Property.
 
(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and its Subsidiaries are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases.
 
(c) The rights and Properties presently owned, leased or licensed by the
Borrower and its Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and its Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted immediately prior to the
date hereof.
 
(d) All of the Properties of the Borrower and its Subsidiaries that are
reasonably necessary for the operation of their businesses are in good working
condition.
 
(e) The Borrower and each of its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person. The Borrower
and its Subsidiaries either own or have valid licenses or other rights to use
all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in their
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.
 
Section 6.10 Taxes. The Borrower and each of its Subsidiaries has filed all tax
returns and reports required by law to have been filed by it and has paid all
Taxes thereby shown to be due and owing and has paid all Taxes shown to be due
on any assessment received to the extent that such Taxes have become due and
payable (except any such Taxes that are being diligently contested in good faith
by appropriate proceedings and for which adequate reserves in accordance with
GAAP shall have been set aside on its books). The Borrower knows of no pending
investigation of any Obligor or any Subsidiary thereof by any taxing authority
or of any pending but unassessed Tax liability of any Obligor or any Subsidiary
thereof. No Lien relating to Taxes has been filed with regard to any Obligor or
any Subsidiary thereof, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such Taxes..
 
Section 6.11 ERISA; Pension and Welfare Plans.  The  Borrower,  its Subsidiaries
and each ERISA Affiliate have complied in all material respects with ERISA and,
where applicable, the Code regarding each Pension Plan or Welfare Plan. During
the twelve- consecutive-month period prior to the Effective Date and prior to
the date of any Credit Extension hereunder, no steps have been taken to
terminate any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under Section
302(f) of ERISA.  No condition exists or event or transaction has occurred with
 
 
-47-

--------------------------------------------------------------------------------

 
 
respect to any Pension Plan that might result in the incurrence by the Borrower
or any member of the Controlled Group of any material liability, fine or
penalty. No Reportable Event (as defined in Section 4043 of ERISA) has occurred
in connection with any Pension Plan or Welfare Plan that might constitute
grounds for the termination thereof by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer such Pension
Plan or Welfare Plan. Except as disclosed in Item 6.11 of the Disclosure
Schedule, neither the Borrower nor any member of the Controlled Group has any
Contingent Liability with respect to any post- retirement benefit under a
Welfare Plan, other than liability for continuation coverage described in Part 6
of Title I of ERISA.
 
Section 6.12 Environmental Warranties.  Except as set forth in Item 6.12 of the
Disclosure Schedule:
 
(a) all facilities and property owned, operated or leased by the Borrower or any
of its Subsidiaries are owned, operated or leased by the Borrower and its
Subsidiaries have been, and continue to be, in material compliance with all
Environmental Laws;
 
(b)  there are no pending or, to the Borrower’s knowledge, threatened
(i) claims, complaints, notices or governmental requests for information
received by the Borrower or any of its Subsidiaries with respect to any alleged
material violation of any Environmental Law, or (ii) written complaints, notices
or inquiries to the Borrower or any of its Subsidiaries regarding material
potential liability of the Borrower or any of its Subsidiaries under any
Environmental Law;
 
(c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned, operated, or leased by the Borrower or any of
its Subsidiaries that have, or could reasonably be expected to have, a Material
Adverse Effect;
 
(d) the Borrower and its Subsidiaries have been issued and are in material
compliance with all permits, certificates, approvals, licenses, registrations
and other authorizations relating to environmental matters;
 
(e) no property currently, or to the knowledge of the Borrower previously,
owned, operated or leased by the Borrower or any of its Subsidiaries is listed,
or proposed for listing in the Federal Register or similar governmental
publication (with respect to owned property only), on the National Priorities
List pursuant to CERCLA, on the CERCLIS or on any similar foreign, federal,
state or provincial list of sites requiring investigation or clean-up under
Environmental Laws;
 
(f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned,
operated or leased by the Borrower or any of its Subsidiaries;
 
(g) to the knowledge of the Borrower, neither the Borrower nor any of its
Subsidiaries has directly transported or directly arranged for the
transportation of any Hazardous Material to any location that is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar federal, provincial or
 
 
-48-

--------------------------------------------------------------------------------

 
 
state list or that is the subject of federal, state, provincial or local
enforcement actions or other investigations that could reasonably be expected to
result in material claims against the Borrower or such Subsidiary for any
remedial work, damage to natural resources or personal injury, including claims
under CERCLA or Environmental Laws;
 
(h) there are no polychlorinated biphenyls or friable asbestos present at any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries; and
 
(i) no conditions exist at, on or under any property now or previously owned or
leased by the Borrower or any of its Subsidiaries that, with the passage of time
or the giving of notice or both, could reasonably be expected to result in any
material liability, claims, or costs under any Environmental Law.
 
Section 6.13 Disclosure of Material Information;  Accuracy  of  Information.
Each Obligor has disclosed to the Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the factual information heretofore or contemporaneously
furnished in writing to any Secured Party by or on behalf of any Obligor in
connection with any Loan Document or any transaction contemplated hereby
(including the Acquisition) contains any untrue statement of a material fact, or
omits to state any material fact necessary to make any information not
misleading, and no other factual information hereafter furnished in connection
with any Loan Document by or on behalf of any Obligor to any Secured Party will
contain any untrue statement of a material fact or will omit to state any
material fact necessary to make any information not misleading on the date as of
which such information is dated or certified.
 
Section 6.14 Regulations T, U and X. No Obligor or any Subsidiary thereof is
engaged in the business of extending credit for the purpose of buying or
carrying margin stock, and no proceeds of any Credit Extensions will be used to
purchase or carry margin stock or otherwise for a purpose that violates, or
would be inconsistent with, F.R.S. Board Regulations T, U or X. Terms for which
meanings are provided in F.R.S. Board Regulations T, U or X or any regulations
substituted therefor, as from time to time in effect, are used in this Section
with such meanings. If requested by any Lender, the Borrower will furnish to
such Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U of the F.R.S. Board as in effect from time to time.
 
Section 6.15 Labor Matters. No Obligor is subject to any labor or collective
bargaining agreement. There are no existing or threatened strikes, lockouts or
other labor disputes involving any Obligor. Hours worked by and payments made to
employees of each Obligor are not in violation of the Fair Labor Standards Act
or any other Applicable Law, rule or regulation dealing with such matters.
 
Section 6.16 Compliance with Laws. Each Obligor is in compliance with the
requirements of all Applicable Law and all orders, writs, injunctions and
decrees applicable to it or to its properties (except for the Parent’s reporting
requirements under the Exchange Act, which the Parent covenants and agrees that
it will remedy and come into full compliance within 90 days of the Effective
Date),  and possesses  all licenses, permits, franchises, exemptions,
 
 
-49-

--------------------------------------------------------------------------------

 
 
approvals and other governmental authorizations necessary for the ownership of
its Property (including its Oil and Gas Properties) and the conduct and
operation of its business (including, without limitation, the operation of the
Acquired Properties).
 
Section 6.17 Material Contracts. Set forth on Item 6.17 of the  Disclosure
Schedule is a complete and accurate list of all Material Contracts of the
Borrower and its Subsidiaries, showing the parties and subject matter thereof
and amendments and modifications thereto. Each such Material Contract (a) is in
full force and effect and is binding upon and enforceable against each Obligor
that is a party thereto and, to the best knowledge of the Borrower and its
Subsidiaries, all other parties thereto in accordance with its terms, (b) has
not been otherwise amended or modified, and (c) is not in default due to the
action of such Obligor.
 
Section 6.18 Solvency. Except as set forth on Item 6.18 of the Disclosure
Schedule, the Borrower and each other Obligor, both before and after giving
effect to any Credit Extensions, are and will continue to be Solvent.
 
Section 6.19 Deposit Account and Cash Management Accounts. Set forth on Item
6.19(a) of the Disclosure Schedule is a complete and accurate list of all
Deposit Accounts of the Borrower and each Subsidiary, and set forth on
Item 6.19(b) of the Disclosure Schedule is a complete and accurate list of all
Securities Accounts (as defined in the UCC) of the Borrower and each Subsidiary,
if any as updated in accordance with Section 7.1.9. Item 6.19(a) and Item
6.19(b) of the Disclosure Schedule also sets forth a description of each Deposit
Account and Securities Account (as the case may be) (i.e., the bank or broker
dealer at which such account is maintained and the account number and purpose
thereof).
 
Section 6.20 Insurance. The Borrower and each of its Subsidiaries keeps its
property adequately insured in accordance with Section 7.1.4 and maintains (a)
insurance to such extent and against such risks, including fire, as is customary
with companies of similar size and in the same or similar businesses, (b)
workmen’s compensation insurance in the amount required by Applicable Law, (c)
public liability insurance, which shall include product liability insurance, in
the amount customary with companies of similar size and in the same or similar
business against claims for personal injury or death on properties owned,
occupied or controlled by it, and (d) such other insurance as may be required by
Applicable Law. All such insurance is in full force and effect and all premiums
that are due and payable with respect thereto have been paid.
 
Section 6.21 Restrictions on Liens. Neither the Borrower nor any of its
Subsidiaries is a party to any material agreement or arrangement or subject to
any order, judgment, writ or decree, that either restricts or purports to
restrict its ability to grant Liens to the Agent and the Lenders on or in
respect of their Properties to secure the Obligations and the Loan Documents.
 
Section 6.22 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Louisiana; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Radiant Acquisitions 1, L.L.C.;
and the organizational identification number of the Borrower in its jurisdiction
of organization is 41027022K (or, in each case, as set forth in a notice
delivered to the Agent pursuant to Section 10.2). The Borrower’s principal place
of business and chief executive offices are located at the address
 
 
-50-

--------------------------------------------------------------------------------

 
 
specified in Section 10.2 (or as set forth in a notice delivered pursuant to
Section 10.2). The jurisdiction of organization, name as listed in the public
records of its jurisdiction of organization, organizational identification
number in its jurisdiction of organization, and the location of its principal
place of business and chief executive office of each other Obligor is stated on
Item 6.22 of the Disclosure Schedule (or as set forth in a notice delivered
pursuant to Section 10.2).
 
Section 6.23 Maintenance of Properties. The Oil and Gas Properties (and
Properties unitized therewith) of the Borrower and its Subsidiaries have been
maintained, operated and developed by the Borrower and its Subsidiaries (as the
case may be) in a good and workmanlike manner and in conformity with all
Applicable Law and in conformity with the provisions of all leases, subleases or
other contracts comprising a part of the Hydrocarbon Interests and other
contracts and agreements forming a part of the Oil and Gas Properties of the
Borrower and its Subsidiaries. Specifically in connection with the foregoing,
(a) no Oil and Gas Property of the Borrower or any Subsidiary is subject to
having allowable production reduced below the full and regular allowable
(including the maximum permissible tolerance) because of any overproduction
(whether or not the same was permissible at the time) and (b) none of the wells
comprising a part of the Oil and Gas Properties (or Properties unitized
therewith) of the Borrower or any Subsidiary is deviated from the vertical more
than the maximum permitted by Applicable Law, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties) of the Borrower or such Subsidiary. All
pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Borrower
or any of its Subsidiaries that are necessary to conduct normal operations are
being maintained by the Borrower or such applicable Subsidiary in a state
adequate to conduct normal operations, and with respect to such of the foregoing
that are operated by the Borrower or any of its Subsidiaries, in a manner
consistent with the Borrower’s or its Subsidiaries’ past practices.
 
Section 6.24  Gas Imbalances.  Except as set forth on the most recent
certificate of the Borrower delivered in connection with a Reserve Report, on a
net basis there are no gas imbalances, take or pay or other prepayments that
would require the Borrower or any of its Subsidiaries to deliver Hydrocarbons
produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor.
 
Section 6.25 Marketing of Production.  Except for contracts listed and in effect
on the date hereof on Item 6.25 of the Disclosure Schedule, and thereafter
either disclosed in writing to the Agent or included in the most recently
delivered Reserve Report (with respect to all of which contracts the Borrower
represents that it or its Subsidiaries are receiving a price for all production
sold thereunder that is computed substantially in accordance with the terms of
the relevant contract and are not having deliveries curtailed substantially
below the subject Property’s delivery capacity), no material agreements exist
that are not cancelable on 60 days notice or less without penalty or detriment
for the sale of production from the Borrower’s or its Subsidiaries’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that (a)
pertain to the sale of
 
 
-51-

--------------------------------------------------------------------------------

 
 
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months from the date hereof.
 
Section 6.26 Perfected Liens and Security Interests. The Obligations are and
shall be at all times secured by valid, perfected first priority Liens (subject
to Liens permitted pursuant to Section 7.2.3) in favor of the Agent, covering
and encumbering all collateral granted or purported to be granted by the
Security Documents, to the extent perfection has or will occur, by the recording
of a Mortgage or other Security Document or amendment or supplement or
modification thereto, the filing of a UCC financing statement, or by possession
or control.
 
Section 6.27 Outstanding Indebtedness. As of the Effective Date, neither the
Borrower nor any of its Subsidiaries has any Indebtedness or Contingent
Liabilities in regards to Indebtedness of any kind or character except as noted
in Item 7.2.2(c) of the Disclosure Schedule.
 
Section 6.28 Anti-Terrorism. The Borrower is not and, to the knowledge of the
Borrower, none of its Affiliates is, in violation of any Terrorism Laws. None of
the Borrower or any of its Subsidiaries is, and to the knowledge of the
Borrower, no (i) agent of the Borrower or any of its Subsidiaries acting
directly at the request of the Borrower or any such Subsidiary or (ii) Affiliate
of the Borrower or any of its Subsidiaries, is any of the following (in each
case, with respect to agents of the Borrower or any Subsidiary thereof, as at
the date of such Person acting at the request of the Borrower or such
Subsidiary):
 
(a) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
 
(b) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions or,
the Executive Order;
 
(c) a Person with which any of the Lenders is prohibited from dealing or
otherwise engaging in any transaction by any Terrorism Law; or
 
(d) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order.
 
Neither the Borrower or any Subsidiary thereof nor, to the knowledge of the
Borrower, any agent of the Borrower or any of its Subsidiaries acting at the
request of the Borrower or any Subsidiary, (i) conducts any business or engage
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Person described in the preceding sentence, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Terrorism Laws.
 
Section 6.29 No Defaults. No Default or Event of Default has occurred and is
continuing.  Except as set forth on Item 6.29 of the Disclosure Schedule, no
Obligor is in default
 
 
-52-

--------------------------------------------------------------------------------

 
 
in the payment of any principal of or interest on any Indebtedness (and no such
default has been waived) or is in default under any instrument or agreement
under and subject to which any Indebtedness has been issued (and no such default
has been waived). No event has occurred and is continuing under the provisions
of any such instrument or agreement which with the lapse of time or the giving
of notice, or both, would constitute an event of default on any Indebtedness or
under any instrument or agreement under and subject to which any Indebtedness
has been issued.
 
ARTICLE 7
 
COVENANTS
 
Section 7.1 Affirmative Covenants.   The Borrower agrees with each Lender and
the Agent that until the Termination Date has occurred, the Borrower will, and
will cause its Subsidiaries to, perform or cause to be performed the obligations
set forth below.
 
Section 7.1.1 Financial Information, Reports, Notices, etc. The Borrower will
furnish the Agent and each Lender, copies of the following financial statements,
reports, notices and information:
 
(a) as soon as available and in any event within 60 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and consolidated statements of income and cash flow of the
Borrower and its Subsidiaries for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, and including (in each case), in comparative form the
figures for the corresponding Fiscal Quarter in, and year to date portion of,
the immediately preceding Fiscal Year, in each case certified by the chief
financial or accounting Authorized Officer of the Borrower to have been prepared
in accordance with GAAP (subject to normal year-end audit adjustments) and to
fairly and accurately present the financial condition and results of operations
of the Borrower and its Subsidiaries at the date and for the periods indicated
therein;
 
(b) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a copy of the consolidated balance sheet of the Borrower and its
Subsidiaries, and the related consolidated statements of income and cash flow of
the Borrower and its Subsidiaries for such Fiscal Year, prepared in accordance
with GAAP and setting forth in comparative form the figures for the immediately
preceding Fiscal Year, audited (without any Impermissible Qualification) by
independent public accountants reasonably acceptable to the Agent, stating that,
in performing the examination necessary to deliver the audited financial
statements of the Borrower, no knowledge was obtained of any Event of Default;
 
(c) concurrently with the delivery of the financial information pursuant to
clauses (a) and (b), a Compliance Certificate, executed by the chief financial
or accounting Authorized Officer of the Borrower, (i) showing compliance with
the requirements set forth in Sections 7.2.4, 3.1.1(g), 3.1.1(h) and 3.1.2, (ii)
stating that no Default has occurred and is continuing (or, if a Default has
occurred, specifying the details of such Default and the action that the
Borrower or an Obligor has taken or proposes to take with respect thereto) and
(iii)
 
 
-53-

--------------------------------------------------------------------------------

 


stating that no Subsidiary has been formed or acquired since the delivery of the
last Compliance Certificate (or, if a Subsidiary has been formed or acquired
since the delivery of the last Compliance Certificate, a statement that such
Subsidiary has complied  with Section 7.1.8);
 
(d) as soon as possible and in any event within five (5) days after the Borrower
or any other Obligor obtains knowledge of the occurrence of a Default, a
statement of an Authorized Officer of the Borrower setting forth details of such
Default and the action that the Borrower or such Obligor has taken and proposes
to take with respect thereto;
 
(e) as soon as possible and in any event within five (5) days after the Borrower
or any other Obligor obtains knowledge of (i) the occurrence of any material
adverse development with respect to any litigation, action, proceeding or labor
controversy described in Item 6.7 of the Disclosure Schedule, (ii) the
commencement of any litigation, action, proceeding or labor controversy of the
type and materiality described in Section 6.7 or (iii) the filing or
commencement of, or the threat in writing of, any action, suit, proceeding,
investigation or arbitration by or before any arbitrator or Governmental
Authority (including under Environmental Laws or with respect to ERISA matters)
against or affecting the Borrower or any Affiliate thereof not previously
disclosed in writing to the Lenders, notice thereof and, to the extent the Agent
requests, copies of all documentation relating thereto;
 
(f) promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements that any Obligor files with
the SEC or any national securities exchange;
 
(g) promptly upon becoming aware of (i) the institution of any steps by any
Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 302(f) of ERISA,
(iii) the taking of any action with respect to a Pension Plan that could result
in the requirement that any Obligor furnish a bond or other security to the PBGC
or such Pension Plan, or (iv) the occurrence of any event with respect to any
Pension Plan that could result in the incurrence by any Obligor of any
liability, fine or penalty, notice thereof and copies of all documentation
relating thereto;
 
(h) promptly upon receipt thereof, copies of all “management letters” or reports
submitted to the Borrower or any other Obligor by the independent public
accountants referred to in clause (b) in connection with each audit made by such
accountants or any other interim or special audit conducted by them;
 
(i) promptly following the mailing or receipt of any material notice or report
delivered under the terms of any Permitted Unsecured Debt Document, copies of
such notice or report;
 
(j) promptly (i) if the Borrower obtains knowledge that the Borrower or any
Person that owns, directly or indirectly, any Capital Securities of the
Borrower, or any other holder at any time of any direct or indirect equitable,
legal or beneficial interest therein is the subject of any of the Terrorism
Laws, the Borrower will notify the Agent and (ii) upon the
 
 
-54-

--------------------------------------------------------------------------------

 
 
request of any Lender, the Borrower will provide any information such Lender
believes is reasonably necessary to be delivered to comply with the PATRIOT Act;
 
(k) concurrently with any delivery of financial statements under clause (b)
above, or within five days following any change or notice of change to any
existing insurance policy that could reasonably be expected to have an adverse
effect on the Lender Parties, a certificate of insurance coverage from each
insurer with respect to the insurance required by Section 7.1.4, in form and
substance satisfactory to the Agent, and, if requested by the Agent or any
Lender, all copies of the applicable policies;
 
(l) within 60 days after filing thereof, complete copies of any federal and
state income tax returns and reports (other than any schedules thereto) of the
Borrower or any of its Subsidiaries;
 
(m) promptly after December 31 and June 30 of each calendar year (commencing
December 31, 2013) and promptly after any time requested by the Agent (provided
that the Agent shall be limited to only making one additional request in any
calendar year in which no Default or Event of Default has occurred; it being
understood that the Agent may make as many requests as it in its absolute
discretion should determine at any time any Default or Event of Default has
occurred and is continuing), the Borrower shall furnish to the Agent and the
Lenders a Reserve Report in form and substance satisfactory to the Agent,
prepared by an Approved Engineer, all setting forth the Proved Developed
Nonproducing Reserves, the Proved Developed Producing Reserves and Proved
Undeveloped Reserves attributable to the Oil and Gas Properties owned by the
Borrower and its Subsidiaries and a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based on the Pricing Assumptions, together with
additional data concerning pricing, hedging, quantities and purchasers of
production, and other information and engineering and geological data as the
Agent or any Lender may reasonably request, and, concurrently with the delivery
of each such Reserve Report, the Borrower shall provide to the Agent and each
Lender, a certificate from an Authorized Officer of Borrower certifying that, to
the best of his knowledge and in all material respects: (i) the information
contained in such respective Reserve Report and any other information delivered
in connection therewith is true and correct, (ii) the Borrower and its
Subsidiaries own Good Title to the Oil and Gas Properties evaluated
in  such  respective Reserve Report (in this section called the “Covered
Properties”) and are free of all Liens except for Liens permitted by Section
7.2.3, (iii) except as set forth on an exhibit to the certificate, on a net
basis there are no gas imbalances, take or pay or other prepayments with respect
to its Oil and Gas Properties evaluated in such respective Reserve Report (other
than those permitted by the Security Documents) that would require Borrower or
such Subsidiary to deliver hydrocarbons produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of the Covered Properties has been Disposed since the date
of the last certificate delivered pursuant to this Section 7.1.1(m) except as
set forth on an exhibit to the certificate, which exhibit shall list all of such
properties Disposed and in such detail as reasonably required by the Agent, and
(v) set forth on a schedule attached to the certificate is the PV-10 Value and
PV-15 Value calculation required pursuant to Sections 3.1.1 (g) and 3.1.1 (h) of
all Covered Properties that are part of the Oil and
 
 
-55-

--------------------------------------------------------------------------------

 
 
Gas Properties that are encumbered by the Mortgages (the “Mortgaged Properties”)
and a schedule of Persons who purchase (or did purchase in the last six months)
at least 50% of the Hydrocarbons from the Borrower or any of its Subsidiaries;
 
(n) in the event the Borrower or any Subsidiary intends to sell or otherwise
Dispose of at least $100,000 worth of any Oil or Gas Properties or any Capital
Securities in any Subsidiary in accordance with this Agreement, prior written
notice of such Disposition, the price thereof and the anticipated date of
closing;
 
(o) prompt written notice, (i) and in any event within five (5) Business Days,
of the occurrence of any Casualty Event or the commencement of any action or
proceeding that could reasonably be expected to result in a Casualty Event, and
(ii) of any development or event that has had or could reasonably be expected to
have a Material Adverse Effect (including any proposal by an Operator to conduct
addition or subsequent operations on any Oil and Gas Property of the Borrower or
any of its Subsidiaries, in which case “prompt” written notice shall require the
Borrower to provide notice to the Agent within twenty-four hours of the
occurrence thereof, and that such notice shall be by email and phone);
 
(p) prompt written notice (and in any event within fifteen (15) days prior
thereto) of any change (i) in the Borrower or any Guarantor’s corporate name or
in the general location of its Properties, (ii) in the location of the Borrower
or any Guarantor’s chief executive office or principal place of business, (iii)
in the Borrower or any Guarantor’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) the Borrower
or any Guarantor’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) in the
Borrower or any Guarantor’s federal taxpayer identification number;
 
(q) no later than 60 days after the end of each Fiscal Quarter, (i) a report
setting forth, for each calendar month during the then current Fiscal Year to
date on a production date basis, the volume of production and sales attributable
to production (and the prices at which such sales were made and the revenues
derived from such sales) for each such calendar month from the Oil and Gas
Properties, and setting forth the related ad valorem, severance and production
Taxes and lease operating expenses attributable thereto and incurred for each
such calendar month, including, without limitation, transportation, gathering
and marketing costs, and all categories of applicable expenses (at a level of
detail reasonably acceptable to the Agent) charged to the Borrower or its
Subsidiaries under the relevant operating agreements, (ii) a report, in form and
substance reasonably acceptable to the Agent and regarding the ongoing drilling
programs of the Borrower and its Subsidiaries, which report will specify (A) the
wells drilled by the Borrower and its Subsidiaries on their Oil and Gas
Properties during such recently ended Fiscal Quarter, (B) the status of such
wells as producing, shut-in, waiting-on-connection or otherwise, and the
categorization of such wells as Proved Developed Producing Reserves, Proved
Developed Nonproducing Reserves, Proved Undeveloped Reserves or unproved
reserves as of the most recent reserve report delivered to Agent and the Lenders
hereunder, (C) the total number of successful wells for such Fiscal Quarter on a
gross and net basis and (D) the Capital Expenditures incurred in connection with
such wells during such Fiscal Quarter, (iii) a report, in form and substance
reasonably acceptable to the Agent regarding the projected Capital Expenditures
of the Borrower and its
 
 
-56-

--------------------------------------------------------------------------------

 
 
Subsidiaries during the next twelve months and (iv) a report, in form and
substance reasonably acceptable to Agent, (A) setting forth as of the last
Business Day of such Fiscal Quarter, a true and complete list of all Hedging
Agreements of the Borrower and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not previously provided to the Agent, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement, and (B) providing information and calculations as to (x)
any volumes corresponding to swaps or collars covering Oil and Gas Properties of
the Obligors to the extent the same exceed 100% for crude oil or for natural
gas, as the case may be, of the reasonably estimated projected crude oil and
natural gas production, respectively, from the Obligors’ Proved Developed
Producing Reserves in respect of such Oil and Gas Properties and (y) the
Borrower’s good faith estimate (with reasonably detailed calculations and based
on such hedging positions as the Borrower may deem appropriate provided such
hedging positions are in compliance with the terms of the Loan Documents) of the
cost to modify or unwind the Obligors’ hedging positions so that such volumes
would not exceed 100% of such reasonably estimated projected crude oil and
natural gas production, respectively, from the Obligors’ Proved Developed
Producing Reserves in respect of such Oil and Gas Properties;
 
(r) promptly, but in any event within five (5) Business Days after the execution
thereof, copies of any amendment, modification or supplement to Organic Document
of the Borrower or any Subsidiary;
 
(s) promptly, but in any event within five (5) Business Days after any execution
of any new Hedging Agreements or any assignment, termination or unwinding of any
existing Hedging Agreements, notice thereof to the Agent, which notice shall be
in form and substance and with details reasonably acceptable to the Agent;
 
(t) within 45 days after the close of each Fiscal Year, Borrower shall provide
Agent projections of monthly cash flow of the Borrower and its Subsidiaries
until the Stated Maturity Date;
 
(u) such other financial and other information as any Lender through the Agent
may from time to time reasonably request (including information and reports in
such detail as the Agent may request with respect to the terms of and
information provided pursuant to the Compliance Certificate);
 
(v) by December 31, 2013, the 2012 federal income Tax return of the Parent that
is true, correct and complete; and
 
(w) within 60 days of the Effective Date, audited balance sheets  of  the Parent
as of December 31, 2012 and December 31, 2011, and audited statements of income
and cash flow of the Parent for such Fiscal Years then ended, which shall be in
form and substance reasonably acceptable to the Agent and prepared in accordance
with GAAP and setting forth in comparative form the figures for the immediately
preceding Fiscal Year, audited (without any Impermissible Qualification except
for a “going concern” opinion) by independent public accountants reasonably
acceptable to the Agent.
 
 
-57-

--------------------------------------------------------------------------------

 
 
Section 7.1.2 Maintenance of Existence; Compliance with Contracts, Laws, etc.
The Borrower will, and will cause each of its Subsidiaries to, preserve and
maintain its and their respective legal existence (except as otherwise permitted
by Section 7.2.9), perform in all material respects their obligations under
material agreements to which the Borrower or a Subsidiary is a party, and comply
in all material respects with all Applicable Law, including the payment (before
the same become delinquent), of all Taxes, imposed upon the Borrower or its
Subsidiaries or upon their property except to the extent being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on the books of the
Borrower or its Subsidiaries, as applicable. The Borrower shall take all
reasonable and necessary actions to ensure that no portion of the Loans will be
used, disbursed or distributed for any purpose, or to any Person, directly or
indirectly, in violation of any of the Terrorism Laws and shall take all
reasonable and necessary action to comply in all material respects with all
Terrorism Laws with respect thereto.
 
Section 7.1.3 Operation and Maintenance of Properties. The Borrower will, and
will cause each of its Subsidiaries to,
 
(a) maintain, preserve, protect and keep its and their respective properties in
good repair, working order and condition (ordinary wear and tear excepted), and
make necessary repairs, renewals and replacements so that the business carried
on by the Borrower and its Subsidiaries may be properly conducted at all times;
 
(b) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Applicable Law, including, without limitation, applicable proration
requirements and Environmental Laws, and all Applicable Law, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom;
 
(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder;
 
(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties;
 
(e) do or cause to be done such development work, and take such other action, as
may be reasonably necessary for the prudent and economical ownership and
operation of the Borrower’s and its Subsidiaries’ Oil and Gas Properties,
including all such action as may be appropriate to protect from diminution the
productive capacity of such Oil and Gas Properties and each producing well
thereon; and
 
 
-58-

--------------------------------------------------------------------------------

 
 
(f) to the extent the Borrower is not the  operator  of  any Property,  the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 7.1.3.
 
Section 7.1.4 Insurance; Casualty Events. The Borrower will, and will cause each
of its Subsidiaries to maintain:
 
(a) insurance on its property with financially sound and reputable insurance
companies against loss and damage in at least the amounts (and with only those
deductibles) customarily maintained, and against such risks as are typically
insured against in the same general area, by Persons of comparable size engaged
in the same or similar business as the Borrower and its Subsidiaries;
 
(b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business, and
 
(c)  the Reliable Reserves Policy, in each case to the reasonable satisfaction
of the Agent. Without limiting the foregoing, all insurance policies required
pursuant to this Section shall (i) (A) name the Agent on behalf of the Secured
Parties as loss payee (in the case of property insurance) and name the Agent and
other Secured Parties as additional insured (in the case of liability
insurance), as applicable, and (B) provide that no cancellation or modification
of the policies will be made without first, in a manner satisfactory to the
Agent, providing prior notice to the Agent and (ii) be in addition to any
requirements to maintain specific types of insurance contained in the other Loan
Documents. If no Event of Default has occurred and is continuing, (x) the
Borrower and the Agent will cause all proceeds of insurance in connection with a
Casualty Event to be deposited into a Deposit Account or Securities Account
maintained by the Agent or as to which a Control Agreement has been executed in
favor of the Agent granting “control” to the Agent under the UCC and (y) the
Borrower may use such insurance proceeds to, at its option, repair or rebuild
the affected property or pay or prepay any outstanding Loans or other
Obligations or for any other lawful purpose not otherwise restricted by the Loan
Documents. After the occurrence and during the continuance of an Event of
Default, the Agent may, and upon direction from the Required Lenders, shall,
apply all insurance proceeds upon receipt thereof to the Obligations in
accordance with Section 3.1.1.
 
Section 7.1.5 Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep books and records in accordance with GAAP that accurately
reflect all of its business affairs and transactions and permit each Secured
Party or any of their respective representatives, at reasonable times and
intervals upon reasonable notice to the Borrower, to visit each such Obligor’s
offices and/or assets, examine the books of records and accounts therof, take
copies and extracts thereof and therefrom, and discuss the affairs, finances and
accounts of the Borrower and its Subsidiaries with the Borrower’s and its
Subsidiaries’ officers and employees and their respective independent public
accountants (and the Borrower hereby authorizes such independent public
accountant to discuss the Borrower’s and its Subsidiaries’ financial matters
with each Secured Party or their representatives whether or not any
representative of the Borrower and its Subsidiaries is present) and to examine
(and photocopy extracts from) any of its
 
 
-59-

--------------------------------------------------------------------------------

 
 
books and records.  The Borrower shall pay any fees of such independent public
accountant incurred in connection with any Secured Party’s exercise of its
rights pursuant to this Section.
 
Section 7.1.6  Environmental Law Covenant.  The Borrower will, and will cause
each of its Subsidiaries to,
 
(a) use and operate all of its and their facilities and properties in material
compliance with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in material compliance therewith, and handle all
Hazardous Materials in material compliance with all applicable Environmental
Laws; and
 
(b) promptly notify the Agent and provide copies upon receipt of all material
written claims, complaints, notices or inquiries relating to the condition of
its owned, operated and leased facilities and properties in respect of, or as to
compliance with, Environmental Laws, and shall promptly resolve any
non-compliance with Environmental Laws and keep its owned property free of any
Lien imposed by any Environmental Law.
 
Section 7.1.7  Use of Proceeds.  The Borrower has and will apply the proceeds of
the Credit Extensions as follows:
 
and


(a) in accordance with uses of proceeds set forth on Schedule VII hereto;


(b) to fund the development of the Proved Reserves related to the Borrower’s
Properties in accordance with the well drilling and completion schedule set
forth on Schedule VII hereto.
 
Section 7.1.8 Future Guarantors, Security, etc. The  Borrower will,  and  will
cause each of its Subsidiaries to, execute any documents, Filing Statements,
agreements and instruments, and take all further action (including executing,
delivering and filing Mortgages and supplements to any thereof) that may be
required under Applicable Law, or that the Agent may reasonably request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect the validity and first priority
(subject to Liens permitted by Section 7.2.3) of the Liens created or intended
to be created by the Loan Documents. The Borrower will cause any subsequently
acquired or organized Subsidiary to execute, contemporaneously with its
acquisition or organization, a Subsidiary Guaranty and each other applicable
Loan Document in favor of the Secured Parties. In addition, from time to time,
the Borrower will, at its cost and expense, promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, perfected Liens with
respect to such of its assets and properties as the Agent or the Required
Lenders shall designate, it being agreed that it is the intent of the parties
that the Obligations shall be secured by, among other things, substantially all
the assets of the Borrower and its Subsidiaries (including real and personal
property acquired subsequent to the Effective Date). Such Liens will be created
under the Loan Documents in form and substance satisfactory to the Agent, and
the Borrower shall deliver or cause to be delivered to the Agent all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Agent shall reasonably request to evidence
 
 
-60-

--------------------------------------------------------------------------------

 
 
compliance with this Section. Without limiting the foregoing, the Borrower for
itself and on behalf of its Subsidiaries agrees that the Agent is hereby
authorized to file, at such times as the Agent deems necessary or desirable,
Filing Statements naming the Borrower or any of its Subsidiaries as debtor and
describing the collateral as “all personal property” or “all assets” of such
debtor whether now or hereafter acquired, or words of like import. The Borrower
shall cause the Mortgaged Properties to constitute all of the Oil and Gas
Properties of the Borrower and its Subsidiaries. The Borrower hereby authorizes
the Agent to file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of any Mortgaged Property or any
part thereof or any other collateral without the signature of the Borrower or
any other Guarantor where permitted by law. A carbon, photographic or other
reproduction of the Security Documents or any financing statement covering the
Mortgaged Property or any part thereof or any other collateral shall be
sufficient as a financing statement where permitted by law. The Borrower shall
notify the Agent of any name change of any of the Borrower’s Subsidiaries in
accordance with the Borrower Pledge and Security Agreement.
 
Section 7.1.9 Cash Management. Except as required by the terms of this Section
7.1.9, the Borrower will keep all of its operating accounts, Deposit Accounts
and other bank accounts separate from, and will not co-mingle any of its cash or
money with, those of other Persons (including its Subsidiaries). The Borrower
will, and will cause each Subsidiary Guarantor to: (a) ensure that such Person’s
Account Debtors forward payment of all amounts owed by them to such Person to
the Depositary Account, and (b) deposit, or cause to be deposited, promptly, and
in any event no later than the second Business Day after the date of receipt
thereof, all of such Person’s Collections in the Depositary Account. So long as
no Default has occurred and is continuing, the Borrower may amend Item
6.19(a) and Item 6.19(b) of the Disclosure Schedule to add or replace one or
more of the Deposit Accounts; provided, however, that (i) the prospective
depository institution at which such Deposit Account will be held shall be
reasonably satisfactory to the Agent and (ii) in the event such Deposit Account
will replace or be in addition to a Deposit Account set forth on Item 6.19(a) of
the Disclosure Schedule hereto, prior to the time of the opening of such Deposit
Account, the Borrower or relevant Subsidiary and such prospective depository
institution shall have executed and delivered to the Agent a Control Agreement
in respect of such Deposit Account. The Borrower shall close or cause to be
closed any of such Deposit Accounts (and establish replacement Deposit Accounts
in accordance with the foregoing sentence) promptly and in any event within 30
days of notice from the Agent that the creditworthiness of any depository
institution holding such Deposit Account is no longer acceptable in the Agent’s
reasonable judgment, or as promptly as practicable and in any event within 60
days of notice from the Agent that the operating performance, funds transfer, or
availability procedures or performance of the depository institution holding
such Deposit Account is no longer acceptable in the Agent’s reasonable judgment.
The Borrower shall establish on or before the Effective Date and maintain at the
Borrower’s expense the Depositary Account. All proceeds from the Working
Interests shall be immediately deposited into the Depositary Account, pursuant
to irrevocable instructions provided to the Operator. Amounts within the
Depositary Account shall be disbursed in accordance with the Waterfall set forth
in Section 3.1.2. All interest generated by the Depositary Account shall be the
property of the Borrower, and shall be disbursed to Borrower from time to time,
but not more than quarterly. Investments of the balances within the Depositary
Account shall be subject to Agent approval.
 
 
-61-

--------------------------------------------------------------------------------

 
 
Section 7.1.10 Proceeds Account. The Mortgages contain an assignment to the
Agent by the Borrower and its Subsidiaries, as applicable, of all Production and
Production Proceeds (in each case as defined in the Mortgages). All Production
and Production Proceeds shall be paid directly into the Depositary Account (the
“Proceeds Account”). The Borrower hereby grants to the Agent for the benefit of
the Secured Parties, subject to the prior assignment in favor of the Agent of
such Production and Production Proceeds, a security interest in the Proceeds
Account and all proceeds thereof.
 
Section 7.1.11   Hedging Agreements.
 
(a) The Borrower shall not assign, terminate or unwind any of the Hedging
Agreements reflected in the hedging positions set forth on a certificate
delivered pursuant to Section 7.1.1(q)(iii) or sell any of such Hedging
Agreements if the effect of such action (when taken together with any other
Hedging Agreements executed contemporaneously with the taking of such action)
would have the effect of canceling its positions under such Hedging Agreements
unless such actions (a) are undertaken (i) with prior written notice to and
approval from the Agent and (ii) for the purpose of repositioning volumes for
later or earlier months, for the purpose of eliminating production obligations
in anticipation of temporary production shutdowns due to storms or other force
majeure events, for the purpose of eliminating production obligations while
maintaining hedge volumes and minimum prices for the Borrower or any of its
Subsidiaries or for the purpose of placing such obligations under other Hedging
Agreements that provide higher minimum prices for the Borrower or any of its
Subsidiaries, and (b) are in compliance with the restrictions set forth in
Section 7.2.19.
 
(b) The Borrower must maintain Hedging Agreements, satisfactory to the Agent, at
all times while there are Loans outstanding as follows:
 
(i) price hedges with a notional value of not less than the lesser of (1) 75% of
projected gross revenues from Borrower’s estimated projected oil and gas
production volumes until the Stated Maturity Date, rounded down to the nearest
contract hedge volume, related to Borrower’s Proved Developed Producing Reserves
and (2) the amounts shown on Schedule VIII attached hereto; and
 
(ii) any additional Hedging Agreements necessary to maintain price hedges on no
less than 50% of Borrower’s estimated two year forward projected oil and gas
production volumes or revenue, rounded down to the nearest hedge contract
volume, related to Borrower’s Proved Developed Producing Reserves.
 
Section 7.1.12 Title Information. On or before the delivery to the Agent and the
Lenders of each Reserve Report required by Section 7.1.1(m), the Borrower will
deliver title information and/or title opinions in form and substance acceptable
to the Agent covering the Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Agent shall be reasonably satisfied with the status of title to the Oil
and Gas Properties evaluated by such Reserve Report. In addition, the Borrower
will furnish to the Agent title due diligence and title opinions in form and
substance satisfactory to the Agent and will furnish all other documents and
information relating to such properties as the Agent may reasonably
request.   Within 30 days of notice from the Agent that title defects or
 
 
-62-

--------------------------------------------------------------------------------

 
 
exceptions exist with respect to any Properties, the Borrower shall (i) promptly
commence cure of such title defect or exception and provide the Agent and
Lenders with satisfactory evidence of such cure within a reasonable time period
and (ii) promptly execute and deliver to the Agent Security Documents,
satisfactory in form and substance to the Agent, as are necessary or desirable
(in the opinion of Agent) to create and maintain in favor of the Secured Parties
a perfected Lien on all Oil and Gas Properties of the Borrower with the priority
required by this Agreement.
 
Section 7.1.13 Further Assurances. The Borrower at its expense will, and will
cause each Subsidiary to, promptly execute and deliver to the Agent all such
other documents, agreements and instruments reasonably requested by the Agent to
comply with, cure any defects or accomplish the conditions precedent, covenants
and agreements of the Borrower or any Subsidiary, as the case may be, in the
Loan Documents or to further evidence and more fully describe the collateral
intended as security for the Indebtedness, or to correct any omissions in this
Agreement or the Security Documents, or to state more fully the obligations
secured therein, or to perfect, protect or preserve any Liens created pursuant
to this Agreement or any of the Security Documents or the priority thereof, or
to make any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the Agent, in
connection therewith.
 
Section 7.2 Negative Covenants.  The Borrower covenants and agrees with each
Lender and the Agent that until the Termination Date has occurred, the Borrower
will, and will cause its Subsidiaries to, perform or cause to be performed the
obligations set forth below.
 
Section 7.2.1 Business Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, except with the prior written consent of the Agent
in its sole discretion, engage, directly or indirectly, in any business if, as a
result, the general nature of the business that would then be engaged in by the
Borrower or any of its Subsidiaries would be changed in any respect from the
general nature of the business engaged in by the Borrower or such Subsidiary on
the date of this Agreement. From and after the date hereof, the Borrower and its
Subsidiaries will not acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) in or related to, any Oil and
Gas Properties or businesses not located within the geographical boundaries of
the United States or otherwise purchase, make, incur, assume or permit to exist
any Investment in any Person not organized under the laws of the United States
or one of the States thereof.
 
Section 7.2.2 Indebtedness.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:
 
(a) the Obligations;
 
(b)  Hedging Obligations permitted pursuant to the terms of this Agreement;
 
(c) Indebtedness existing as of the Effective Date  that  is  identified  in
Item 7.2.2(c) of the Disclosure Schedule, and refinancing of such Indebtedness
on No Less
Favorable Terms and Conditions in a principal amount not in excess of that which  is
 
 
-63-

--------------------------------------------------------------------------------

 
 
outstanding on the Effective Date (as such amount has been reduced following the
Effective Date);
 
(d) unsecured Indebtedness (i) incurred in the ordinary course of business of
the Borrower and its Subsidiaries (including open accounts extended by suppliers
on normal trade terms in connection with purchases of goods and services
(including insurance premium payables in the ordinary course) that are not
overdue for a period of more than 90 days or, if overdue for more than 90 days,
as to which a dispute exists and adequate reserves in conformity with GAAP have
been established on the books of the Borrower or such Subsidiary) and (ii) in
respect of performance, surety or appeal bonds or similar assurance undertakings
provided in the ordinary course of business, but excluding (in each case),
funded Indebtedness incurred through the borrowing of money or Contingent
Liabilities in respect thereof;
 
(e) Indebtedness (i) evidencing the deferred purchase price of newly acquired
property or incurred to finance the acquisition of equipment of the Borrower and
its Subsidiaries (pursuant to purchase money mortgages or otherwise, whether
owed to the seller or a third party) used in the ordinary course of business of
the Borrower and its Subsidiaries (provided that, such Indebtedness is incurred
within 30 days of the acquisition of such property) and (ii) in respect of
Capitalized Lease Liabilities; provided that, the aggregate amount of all
Indebtedness outstanding pursuant to this clause shall not at any time exceed
$500,000;
 
(f) Indebtedness of any Subsidiary owing to the Borrower or any other Subsidiary
Guarantor;
 
(g) Indebtedness incurred by the Borrower and its Subsidiaries associated with
bonds, surety or similar assurance obligations or undertakings required by
Applicable Law in connection with the operation of the Oil and Gas Properties;
 
(h) Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Borrower, but only if such Indebtedness was not created or
incurred in contemplation of such Person becoming a Subsidiary; and
 
(i) Indebtedness (including, but without duplication, Contingent Liabilities of
the Subsidiary Guarantors in respect thereof) incurred in an amount not to
exceed an aggregate outstanding principal amount of up to $100,000; and, the
refinancing of all or any applicable portion of such Indebtedness so long as
such refinancing is on terms and conditions that are, taken as a whole, No Less
Favorable Terms and Conditions, provided, however, that such Indebtedness (x) is
unsecured and (y) does not have a maturity date that is prior to the date that
is six (6) months after the Stated Maturity Date of the most recent Credit
Extension hereunder (the “Permitted Unsecured Indebtedness”).
 
 
-64-

--------------------------------------------------------------------------------

 
 
Section 7.2.3 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:
 
(a) Liens securing payment of the Obligations;
 
(b) Liens existing as of the Effective Date and disclosed in Item 7.2.3(b) of
the Disclosure Schedule securing Indebtedness described in clause (c) of Section
7.2.2, and refinancings of such Indebtedness; provided that, no such Lien shall
encumber any additional property and the amount of Indebtedness secured by such
Lien is not increased from that existing on the Effective Date (as such
Indebtedness may have been permanently reduced subsequent to the Effective
Date);
 
(c) Liens securing Indebtedness permitted by clause (h) of Section 7.2.2;
provided that, such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific tangible
assets of such Person (and not assets of such Person generally);
 
(d) Liens securing Indebtedness of the type permitted under clause (e) of
Section 7.2.2; provided that, (i) such Lien is granted within 30 days after such
Indebtedness is incurred, (ii) the Indebtedness secured thereby does not exceed
80% of the lesser of the cost or the fair market value of the applicable
property, improvements or equipment at the time of such acquisition (or
construction) and (iii) such Lien secures only the assets that are the subject
of the Indebtedness referred to in such clause;
 
(e) Liens in favor of carriers, warehousemen, mechanics, contractors, laborers,
suppliers, operators, non-operators, materialmen and landlords granted in the
ordinary course of business for amounts not overdue or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;
 
(f) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds or similar assurance
undertakings;
 
(g) judgment Liens in existence for less than 45 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and which do not otherwise result in an Event of
Default under Section 8.1.6;
 
(h) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;
 
 
-65-

--------------------------------------------------------------------------------

 


(i) Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books;
 
(j) any zoning or similar law or right reserved or vested in any governmental
office or agency to control or regulate the use of, or any reservation in the
grant from the crown in respect of, any real property;
 
(k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution;
 
(l) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of the Borrower or any of its
Subsidiaries for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not secure
any monetary obligations and which in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by the
Borrower or any of its Subsidiaries or materially impair the value of such
Property subject thereto;
 
and


(m)  Liens on any leased real property granted to landlords under any leases;


(n)  Liens permitted under the Loan Documents to the extent  permitted thereby.


Section 7.2.4 Financial Conditions and Operations. The Borrower  will  not
permit the Debt Service Coverage Ratio as of the last day of any Fiscal Quarter
ending on or after June 30, 2014 to be less than 1.25 to 1.00.
 
Section 7.2.5 Investments. The Borrower will not, and will not permit any of its
Subsidiaries to, purchase, make, incur, assume or permit to exist any Investment
in any other Person, except:
 
(a) Investments existing on the Effective Date and identified in Item
7.2.5(a) of the Disclosure Schedule;
 
(b)  Cash Equivalent Investments;
 
(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
 
(d) Investments by way of contributions to capital or purchases of Capital
Securities (i) by the Borrower in any Subsidiary Guarantor or by any Subsidiary
in other Subsidiary Guarantors, or (ii) by any Guarantor in the Borrower;
 
 
-66-

--------------------------------------------------------------------------------

 
 
(e) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;
 
(f) intercompany loans, advances or guaranties among the Borrower and its
Subsidiaries, all to the extent permitted by clause (f) of Section 7.2.2 and
clause (d) of this Section 7.2.5;
 
(g) Capital Expenditures reasonably incurred in the ordinary course of business;
and


(h) loans or advances to employees, officers or directors in the ordinary course
of business of the Borrower or any of its Subsidiaries, in each case only as
permitted by Applicable Law, including Section 402 of the Sarbanes Oxley Act of
2002, but in any event not to exceed $100,000 in the aggregate at any time;
 
provided that,
 
(i) any Investment that when made complies with the requirements of the
definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; and
 
(j) no Investment otherwise permitted by clauses (f) or (h) shall be permitted
to be made if any Default or Event of Default has occurred and is continuing or
would result therefrom.
 
Section 7.2.6 Restricted Payments; etc. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make a Restricted Payment, or make
any deposit for any Restricted Payment, except as permitted pursuant to the
terms of Sections 3.1.2(e) and 7.1.7(e); provided, however, that no amounts
received in respect of any Casualty Event may be used to make Restricted
Payments until payment in full of the Obligations.
 
Section 7.2.7 [Intentionally Blank].
 
Section 7.2.8 Issuance of Capital Securities. The Borrower will not, and will
not permit any of its Subsidiaries to, issue any Capital Securities (whether for
value or otherwise) to any Person other than (in the case of Subsidiaries) to
the Borrower.
 
Section 7.2.9 Consolidation, Merger; Permitted Acquisitions, etc. The Borrower
will not, and will not permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge or amalgamate into or with, any other Person, or
purchase or otherwise acquire all or substantially all of the assets of any
Person (or any division thereof), except:
 
(a) any Subsidiary may liquidate or dissolve voluntarily into, and may merge or
amalgamate with and into, the Borrower or any other Subsidiary; provided that,
in any merger involving the Borrower, the Borrower is the surviving Person and a
Subsidiary Guarantor may only merge with and into another Subsidiary Guarantor;
 
 
-67-

--------------------------------------------------------------------------------

 


(b) the assets or Capital Securities of any Subsidiary may be purchased or
otherwise acquired by the Borrower; provided that in no event shall any
Subsidiary consolidate with or merge with and into any other Subsidiary unless
after giving effect thereto, the Agent shall have a perfected pledge of, and
security interest in and to, at least the same percentage of the issued and
outstanding interests of Capital Securities (on a fully diluted basis) and other
assets of the surviving Person as the Agent had immediately prior to such merger
or consolidation in form and substance satisfactory to the Agent and its
counsel, pursuant to such documentation and opinions as shall be necessary in
the opinion of the Agent to create, perfect or maintain the collateral position
of the Secured Parties therein; and
 
(c)  Investments made in accordance with Section 7.2.5.
 
Section 7.2.10 Permitted Dispositions. The Borrower will not,  and  will  not
permit any of its Subsidiaries to, Dispose of any of the Borrower’s or such
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any Person in one transaction or series of transactions unless
such Disposition is:
 
(a) inventory or obsolete, damaged, worn out or surplus property Disposed of in
the ordinary course of its business, or the discounted sale of defaulted or
delinquent trade receivables written off and reserved in the ordinary course of
business;
 
(b)  the sale of Hydrocarbons in the ordinary course of business;
 
(c) an Investment made in accordance with Section 7.2.5 and Restricted Payments
made in accordance with Section 7.2.6; and
 
(d) the sale or other Disposition (including Casualty Events) of any Oil and Gas
Property or any interest therein or any Subsidiary of the Borrower owning Oil
and Gas Properties; provided that (i) 100% of the consideration received in
respect of such sale or other Disposition shall be cash, (ii) the consideration
received in respect of such sale or other Disposition shall be equal to or
greater than the fair market value of the interests that are the subject of such
sale or other Disposition (as reasonably determined by the board of directors
(or commensurate organizational authority) of the Borrower, if requested by the
Agent, the Borrower shall deliver a certificate of a Authorized Officer of the
Borrower certifying to that effect) and (iii) the proceeds of such sale or other
Disposition shall be applied immediately to prepay the Loans outstanding under
this Agreement in accordance with the terms of Section 3.1.1.
 
Section 7.2.11 Modification of Certain Agreements. The Borrower will not, and
will not permit any of its Subsidiaries to, consent to any amendment,
supplement, waiver or other modification of, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in:
 
(a) any Material Contract (including, without limitation, any Acquisition
Document), including waiving any default or termination event under, or breach
of or violation of, any term or condition of any Material Contract, or agree in
any manner to any other amendment, modification or change of any term or
condition of any Material Contract, or
 
 
-68-

--------------------------------------------------------------------------------

 
 
permitting an Operator (or any relevant third party) directly or indirectly to
cancel or terminate any Material Contract or permit, consent to or accept any
cancellation or termination thereof, or otherwise take any other action in
connection with any Material Contract that would materially impair the value of
the interest or rights of Borrower or its Subsidiaries thereunder or that would
be materially adverse to the interests of the Lenders in respect thereof,
unless, in each case, the Borrower has provided prior notice of the amendment,
supplement, waiver or other modification of, or forbearance, to the Agent and
the Agent has consented to such amendment, supplement, waiver, modification or
forbearance;
 
(b) the Organic Documents of the Borrower or any of its Subsidiaries, if the
result would have an adverse effect on the rights or remedies of any Secured
Party; and
 
(c) any of the Permitted Unsecured Debt Documents, unless the Borrower has
provided prior notice of the amendment, supplement, waiver or other modification
to the Agent and the Agent has consented to such amendment, supplement, waiver
or other modification, other than any such amendment, supplement, waiver or
modification permitted in accordance with the provisions of this Agreement.
 
Section 7.2.12 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into or cause or permit to exist any
arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any of its Affiliates,
unless such arrangement, transaction or contract (i) is on fair and reasonable
terms no less favorable to the Borrower or such Subsidiary than it could obtain
in an arm’s-length transaction with a Person that is not an Affiliate and (ii)
is of the kind that would be entered into by a prudent Person in the position of
the Borrower or such Subsidiary with a Person that is not one of its Affiliates,
other than:
 
(a) transactions among the Obligors otherwise permitted hereunder;
 
(b) reasonable fees and compensation (including employee benefits) paid to, an
indemnity provided for the benefit of, officers, directors, board members,
employees or consultants of the Borrower or any Subsidiary as determined in good
faith by the board of directors (or commensurate organizational authority) of
the Borrower;
 
(c) payment by the Borrower to Affiliates for the Borrower’s share of reasonable
and customary G&A Expenses incurred by such Affiliates in the ordinary course of
business and provided such G&A Expenses are supported by appropriate invoices
and incurred pursuant to an expense sharing arrangement reasonably acceptable to
the Agent; and
 
(d)  the payment of Restricted Payments as provided under Section 7.2.6.
 
Section 7.2.13 Restrictive Agreements, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any agreement prohibiting or
restricting:
 
(a) the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired;
 
 
-69-

--------------------------------------------------------------------------------

 


(b)  the ability of any Obligor  to  amend  or otherwise modify any Loan
Document; or
 
(c) the ability of any Subsidiary to make any payments, directly or indirectly,
to the Borrower, including by way of dividends, advances, repayments of loans,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments.
 
Section 7.2.14 Sale and Leaseback. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person.
 
Section 7.2.15 Pension Plans.  The Borrower will not, and will not permit any of
its Subsidiaries to make any contribution in respect of any Pension Plan in any
Fiscal Year in excess of the maximum amount recommended to be contributed by the
Borrower and its Subsidiaries as determined by a valuation provided to the
Borrower by a nationally recognized agency providing such valuations for
purposes of complying with ERISA, the Code and Internal Revenue Service rules
and regulations.
 
Section 7.2.16 Limitation on Leases. Neither the Borrower nor any of its
Subsidiaries will create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding Capital Leases and leases of Hydrocarbon Interests and short term
operating leases having a term of not more than six months incurred in the
ordinary course of business), under leases or lease agreements that would cause
the aggregate amount of all payments made by the Borrower and its Subsidiaries
pursuant to all such leases or lease agreements, including, without limitation,
any residual payments at the end of any lease, to exceed $500,000 in any period
of twelve consecutive calendar months during the life of such leases.
 
Section 7.2.17 Subsidiaries. The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary unless the Borrower
gives written notice to the Agent of such creation or acquisition and complies
with Section 7.1.8.  The Borrower shall not, and shall not permit any of its
Subsidiaries to, sell, assign or otherwise dispose of any Capital Securities in
any of its Subsidiaries.
 
Section 7.2.18 Gas Imbalances, Take or Pay or Other Prepayments. The Borrower
will not allow gas imbalances, take-or-pay or other prepayments with respect to
the Oil and Gas Properties of the Borrower or any of its Subsidiary that would
require the Borrower or such Subsidiary to deliver Hydrocarbons at some future
time without then or thereafter receiving full payment therefor.
 
Section 7.2.19 Restrictions on Hedging Agreements. (a) No Obligor will enter
into or maintain any Hedging Agreements except for those required pursuant to
Section 7.1.11 and those reasonably satisfactory to the Agent.
 
 
-70-

--------------------------------------------------------------------------------

 
 
(b)  Notwithstanding anything herein to the contrary, no Obligor will enter into
any Hedging Agreements other than in the ordinary course of business for the
purpose of protecting against fluctuations in commodity prices and/or basis risk
and not for the purpose of speculation.
 
Section 7.2.20 Reliable Reserves Policy. None of the Borrower, its Subsidiaries
or any other Obligor shall take any action, or omit to take any action, that
shall cause the Reliable Reserves Policy to cease to be in full force and
effect, whether in whole or in part, or shall affect the effectiveness,
validity, binding nature or enforceability thereof. Upon the occurrence of an
Event of Default, the Borrower shall promptly, but in any event within 30 days
of such occurrence, notify the insurer under the Reliable Reserves Policy of
such occurrence.
 
ARTICLE 8
 
EVENTS OF DEFAULT
 
Section 8.1 Listing of Events of Default.   Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.
 
Section 8.1.1 Non-Payment of Obligations. The Borrower shall default in the
payment or prepayment when due of
 
(a) any principal of any Loan;
 
(b) any interest accrued and unpaid, and such default shall continue unremedied
for a period of five (5) Business Days after such amount was due; or
 
(c) any fee or any other monetary Obligation (other than those described in
clauses (a) and (b), and such default shall continue unremedied for a period of
five (5) Business Days after such amount was due; provided, that (i) the lack of
sufficient funds in the Depositary Account to make any of such payments during
any application of the Waterfall with respect to the payments described in
Sections 3.1.2(c), (d) or (e) shall not constitute an Event of Default and (ii)
the lack of sufficient funds in the Depositary Account to make any of the
payments described in Section 3.1.2(b) prior to June 30, 2014 during any
application of the Waterfall shall not constitute an Event of Default. For the
avoidance of doubt, all of the Deferred Interest and any interest accrued but
unpaid on the Deferred Interest shall be paid on or before June 30, 2014, and
the failure to make such payment on or prior to such date shall constitute an
Event of Default under Section 8.1.1(b) above.
 
Section 8.1.2 Breach of Warranty. Any representation or warranty of  any Obligor
made or deemed to be made in any Loan Document (including any certificates,
documents or statements delivered pursuant thereto) is or shall be incorrect
when made or deemed to have been made in any material respect.
 
 
-71-

--------------------------------------------------------------------------------

 
 
Section 8.1.3 Non-Performance of Certain Covenants and Obligations. The Borrower
(a) shall default in the due performance or observance of any of its obligations
under Section 7.1.1, Section 7.1.4, Section 7.1.7, Section 7.1.11(b), Section
7.2, Section 3.1.1(g) or 3.1.1(h), (b) any Guarantor shall default under any
payment or guarantee obligation under a Guaranty or (c) the Borrower shall fail
to use commercially reasonable efforts to ensure that each Operator remits all
Revenues for deposit into the Depositary Account on a monthly basis, in
conformity with this Agreement.
 
Section 8.1.4 Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the due performance and observance of any other covenant,
agreement or obligation contained in any Loan Document applicable to it, and
such default shall continue unremedied for a period of 20 days after the earlier
of (a) the date of such default or the date on that any Obligor has knowledge of
such Default, whichever is earlier, or (b) notice thereof given to the Borrower
by the Agent or any Lender.
 
Section 8.1.5 Default on Other Indebtedness. (a) A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in Section
8.1.1) of the Borrower or any of its Subsidiaries or any other Obligor having a
principal or stated amount, individually or in the aggregate, in excess of
$500,000, or a default shall occur in the performance or observance of any
obligation or condition with respect to such Indebtedness if the effect of such
default is to accelerate the maturity of any such Indebtedness or such default
shall continue unremedied for any applicable period of time sufficient to permit
the holder or holders of such Indebtedness, or any trustee or agent for such
holders, to cause or declare such Indebtedness to become due and payable or to
require such Indebtedness to be prepaid, redeemed, purchased or defeased, or
require an offer to purchase or defease such Indebtedness to be made, prior to
its expressed maturity; or (b) an event of default shall have occurred and be
continuing under any Permitted Unsecured Debt Documents.
 
Section 8.1.6 Judgments. Any judgment or order (or any combination thereof) for
the payment of money individually or in the aggregate in excess of $500,000
(exclusive of any amounts fully covered by insurance (less any applicable
deductible) and as to which the insurer has acknowledged to its responsibility
to cover such judgment or order) shall be rendered against the Borrower or any
of its Subsidiaries or any other Obligor and such judgment(s) or order(s) (as
the case may be) shall not have been vacated or discharged or stayed or bonded
pending appeal within 30 days after the entry thereof or enforcement proceedings
shall have been commenced by any creditor upon such judgment(s) or order(s).
 
Section 8.1.7 Pension Plans. Any of the following events  shall  occur  with
respect to any Pension Plan:


(a) the institution of any steps by the Borrower, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $100,000; or
 
 
-72-

--------------------------------------------------------------------------------

 


(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under section 302(f) of ERISA.
 
Section 8.1.8   Change in Control.  Any Change in Control shall occur.
 
Section 8.1.9 Bankruptcy, Insolvency, etc. The Borrower, any of its Subsidiaries
or any other Obligor shall
 
(a) become insolvent or generally unable to pay, or admit in writing its
inability or unwillingness generally to pay, its debts as they become due;
 
(b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;
 
(c) in the absence of such application, consent or acquiescence in or permit or
suffer to exist the appointment of a trustee, receiver, receiver manager,
sequestrator or other custodian for a substantial part of the property of any
thereof, and such trustee, receiver, receiver manager, sequestrator or other
custodian shall not be discharged within 60 days; provided that, the Borrower,
each Subsidiary and each other Obligor hereby expressly authorizes each Secured
Party to appear in any court conducting any relevant proceeding during such
60-day period to preserve, protect and defend their rights under the Loan
Documents;
 
(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any Debtor
Relief Law or any dissolution, winding up or liquidation proceeding, in respect
thereof, and, if any such case or proceeding is not commenced by the Borrower,
any Subsidiary or any Obligor, such case or proceeding shall be consented to or
acquiesced in by the Borrower, such Subsidiary or such Obligor, as the case may
be, or shall result in the entry of an order for relief or shall remain for 60
days undismissed; provided that, the Borrower, each Subsidiary and each Obligor
hereby expressly authorizes each Secured Party to appear in any court conducting
any such case or proceeding during such 60-day period to preserve, protect and
defend their rights under the Loan Documents; or
 
(e)  take any action authorizing, or in furtherance of, any of the foregoing.
 
Section 8.1.10 Impairment of Security, etc.  Any Loan Document shall (except in
accordance with its terms), in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of any Obligor party thereto; any Lien shall (except in accordance with the
terms of any Loan Document), in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of any Obligor subject thereto in respect of any material portion of the
Collateral; any Obligor or any other party shall contest in any manner such
effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Loan Document, any Lien securing any Obligation shall, in
whole or in part, cease to be a perfected first priority Lien with respect to
any portion of the Collateral.  The Reliable Reserves Policy shall cease to be
in full force and effect or
 
 
-73-

--------------------------------------------------------------------------------

 
 
shall cease to be a legally valid, binding and enforceable obligation of the
insurer thereunder or such insurer or any other Person shall contest the
effectiveness, validity, binding nature or enforceability thereof.
 
Section 8.1.11 Material Adverse Effect. Any event or condition shall have
occurred that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including any default or material breach of any joint
operating agreement with any Operator (including any failure or default to
provide sufficient funds for any cash call or any other financial obligation to
the Operator on or before the due date therefore).
 
Section 8.2 Action if Bankruptcy. If any  Event  of  Default  described  in
clauses (a) through (d) of Section 8.1.9 with respect to the Borrower shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations shall automatically be and become immediately due and payable,
without notice or demand to any Person.
 
Section 8.3 Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 8.1.9
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Agent, upon the direction of the Required
Lenders, shall by notice to the Borrower declare (without presentment, demand,
protest, notice of intent to accelerate or otherwise) all or any portion of the
outstanding principal amount of the Loans and other Obligations (including any
amounts due pursuant to Section 3.1.1(a)) to be due and payable and/or the
Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of such Loans and other Obligations (including any amounts due
pursuant to Section 3.1.1(a)) that shall be so declared due and payable shall be
and become immediately due and payable, without further notice, demand or
presentment, and/or, as the case may be, the Commitments shall terminate.
Furthermore, upon any Event of Default, the Agent and the Lenders may exercise
any and all rights and remedies available to the Agent and the Lenders under the
Loan Documents and/or Applicable Law, including enforcement against all
Collateral and application of the proceeds thereof, and the amounts in the
Depositary Account, towards the payment of the Obligations.
 
ARTICLE 9
 
THE AGENT
 
Section 9.1 Actions.   Each Lender hereby appoints Centaurus as the Agent under
and for purposes of each Loan Document. Each Lender authorizes the Agent to act
on behalf of such Lender under each Loan Document and to appoint other agents or
sub-agents to assist in its actions under the Loan Documents and, in the absence
of other written instructions from the Required Lenders received from time to
time by the Agent (with respect to which the Agent agrees that it will comply,
except as otherwise provided in this Section or as otherwise advised by counsel
in order to avoid contravention of Applicable Law), to exercise such powers
hereunder and thereunder as are specifically delegated to or required of the
Agent by the terms hereof and thereof, together with such powers as may be
incidental thereto (including the release of Liens on assets Disposed of in
accordance with the terms of the Loan Documents).   Each
 
 
-74-

--------------------------------------------------------------------------------

 
 
Lender hereby indemnifies (which indemnity shall survive any termination of this
Agreement) the Agent, pro rata according to such Lender’s proportionate Total
Exposure Amount, from and against any and all liabilities, obligations, losses,
damages, claims, costs or expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against, the Agent in any way
relating to or arising out of any Loan Document, (including reasonable
attorneys’ fees), and as to which the Agent, is not reimbursed by the Borrower;
provided that, no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, claims, costs or expenses that are
determined by a court of competent jurisdiction in a final proceeding to have
resulted from the Agent’s gross negligence or willful misconduct. The Agent
shall not be required to take any action under any Loan Document, or to
prosecute or defend any suit in respect of any Loan Document, unless it is
indemnified hereunder to its satisfaction. If any indemnity in favor of the
Agent shall be or become, in the Agent’s determination, inadequate, the Agent
may call for additional indemnification from the Lenders and cease to do the
acts indemnified against hereunder until such additional indemnity is given.
 
Section 9.2 Funding Reliance, etc.  Unless the Agent shall have been notified in
writing by any Lender by 3:00 p.m. on the Business Day prior to a Borrowing of
Loans that such Lender will not make available the amount that would constitute
its Percentage of such Borrowing of Loans on the date specified therefor, the
Agent may assume that such Lender has made such amount available to the Agent
and, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If and to the extent that such Lender shall not have made
such amount available to the Agent, such Lender and the Borrower severally agree
to repay the Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date the Agent made such amount
available to the Borrower to the date such amount is repaid to the Agent, at the
interest rate applicable to the Loans comprising such Borrowing.
 
Section 9.3 Exculpation. Neither the Agent nor any of its directors, officers,
employees or agents (each, an “Agent Indemnified Party”) shall be liable to any
Secured Party for any action taken or omitted to be taken by it under any Loan
Document, or in connection therewith, except for its own willful misconduct or
gross negligence (as determined by a court of competent jurisdiction in a final
and non-appealable judgment), nor responsible for any recitals or warranties
herein or therein, nor for the effectiveness, enforceability, validity or due
execution of any Loan Document, nor for the creation, perfection or priority of
any Liens purported to be created by any of the Loan Documents, or the validity,
genuineness, enforceability, existence, value or sufficiency of any collateral
security, nor to make any inquiry respecting the performance by any Obligor of
its Obligations. Any such inquiry that may be made by the Agent shall not
obligate any of them to make any further inquiry or to take any action. The
Agent shall be entitled to rely upon advice of counsel concerning legal matters
and upon any notice, consent, certificate, statement or writing that it believes
to be genuine and to have been presented by a proper Person. NOTWITHSTANDING
ANYTHING HEREIN TO  THE  CONTRARY, AND SPECIFICALLY WITH REFERENCE TO THE
PROVISIONS OF SECTIONS 9.1, 9.3, 9.5 AND 9.10, IT IS THE INTENTION OF THE
PARTIES HERETO THAT EACH AGENT INDEMNIFIED PARTY BE REIMBURSED OR INDEMNIFIED IN
THE CASE OF, AND NOT BE LIABLE FOR, ITS OWN NEGLIGENCE (OTHER THAN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT), REGARDLESS OF WHETHER SUCH
 
 
-75-

--------------------------------------------------------------------------------

 
 
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL.
 
Section 9.4   Successor.  The Agent may resign as such at any time upon at least
30 days’ prior notice to the Borrower and all Lenders. If the Agent at any time
shall resign, the Required Lenders may appoint another Lender as a successor
Agent that shall thereupon become the Agent hereunder. If no successor Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Agent’s giving notice of
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be one of the Lenders or a commercial banking
institution or other Person organized under the laws of the United States (or
any State thereof) or a United States branch or agency of a commercial banking
institution or other Person, and having a combined capital and surplus of at
least $250,000,000; provided that, if, such retiring Agent is unable to find a
commercial banking institution or other Person that is willing to accept such
appointment and that meets the qualifications set forth in above, the retiring
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Agent hereunder until
such time, if any, as the Required Lenders appoint  a successor as provided for
above. Upon the acceptance of any appointment as Agent hereunder by a successor
Agent, such successor Agent shall be entitled to receive from the retiring Agent
such documents of transfer and assignment as such successor Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents.
After any retiring Agent’s resignation hereunder as the Agent, the provisions of
this Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent under the Loan Documents, and Section 10.3
and Section 10.4 shall continue to inure to its benefit.
 
Section 9.5  Credit Extensions by Agent.  The Agent shall have the same rights
and powers with respect to (a) the Credit Extensions made by it or any of its
Affiliates, and (b) the Notes held by it or any of its Affiliates as any other
Lender and may exercise the same as if it were not the Agent. The Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if such Agent were not an Agent hereunder.
 
Section 9.6 Credit Decisions. Each Lender acknowledges that it  has,
independently of the Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrower, the Loan Documents (the
terms and provisions of which being satisfactory to such Lender) and such other
documents, information and investigations as such Lender has deemed appropriate,
made its own credit decision to extend its Commitments. Each Lender also
acknowledges that it will, independently of the Agent and each other Lender, and
based on such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under the Loan Documents. In this regard, each Lender
acknowledges, agrees and consents that Looper Reed & McGraw, P.C. is acting in
this transaction as special counsel to the Agent only, except to the extent
otherwise expressly stated in any legal opinion or any Loan Document.  Each
other party hereto will consult with its
 
 
-76-

--------------------------------------------------------------------------------

 
 
own legal counsel to the extent that it deems necessary in connection with the
Loan Documents and the matters contemplated therein.
 
Section 9.7 Copies, etc. The Agent shall give prompt notice to each Lender of
each notice or request required or permitted to be given to the Agent by the
Borrower pursuant to the terms of the Loan Documents (unless concurrently
delivered to the Lenders by the Borrower). The Agent will distribute to each
Lender each document or instrument received (other than Borrowing Requests and
other notices delivered pursuant to Articles 2 and 3) for its account and copies
of all other communications received by the Agent from the Borrower for
distribution to the Lenders by the Agent in accordance with the terms of the
Loan Documents.
 
Section 9.8 Reliance by Agent. The Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telegram, email or cable) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person,
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Agent. As to any matters  not expressly provided
for by the Loan Documents, the Agent shall in all cases be fully protected in
acting, or in refraining from acting, thereunder in accordance with instructions
given by the Required Lenders or all of the Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all Secured Parties. For
purposes of applying amounts in accordance with this Section, the Agent shall be
entitled to rely upon any Secured Party that has entered into a Hedging
Agreement with any Obligor for a determination (which such Secured Party agrees
to provide or cause to be provided upon request of the Agent) of the outstanding
Obligations owed to such Secured Party under any Hedging Agreement. Unless it
has actual knowledge evidenced by way of written notice from any such Secured
Party and the Borrower to the contrary, the Agent, in acting in such capacity
under the Loan Documents, shall be entitled to assume that no Hedging Agreements
or Obligations in respect thereof are in existence or outstanding between  any
Secured Party and any Obligor.
 
Section 9.9 Defaults. The Agent shall not be deemed to have knowledge or notice
of the occurrence of a Default unless it has received a written notice from a
Secured Party or the Borrower specifying such Default and stating that such
notice is a “Notice of Default”. In the event that the Agent receives such a
notice of the occurrence of a Default, the Agent shall give prompt notice
thereof to the Lenders. The Agent shall (subject to Section 10.1) take such
action with respect to such Default as shall be directed by the Required
Lenders; provided that, unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable in the best interest of the Secured Parties except to the extent that
this Agreement expressly requires that such action be taken, or not be taken,
only with the consent or upon the authorization of the Required Lenders or all
Lenders.
 
Section 9.10  Posting of Approved Electronic Communications.  (a)  In addition
to providing the Agent with all originals or copies of all Communications (as
defined below) in the manner specified by Section 10.2, the Borrower hereby also
agrees, unless directed otherwise by the Agent or unless the electronic mail
address referred to below has not been provided by the Agent to the Borrower,
that it will, or will cause its Subsidiaries to, provide to the Agent all
 
 
-77-

--------------------------------------------------------------------------------

 
 
information, documents and other materials that it is obligated to furnish to
the Agent pursuant to the Loan Documents or to the Lenders under Section 7.1.1,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials (all such communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Agent to an electronic mail address as directed by the
Agent.
 
(b) The Borrower further agrees that the Agent may make the Communications
available to the Lenders by posting the Communications on an electronic
transmission system (the “Platform”).
 
(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE INDEMNIFIED PARTIES
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNIFIED PARTIES HAVE
ANY LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY INDEMNIFIED PARTY IS FOUND IN A FINAL RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
(d) The Agent agrees that the receipt of the Communications by the Agent at its
e-mail address set forth above shall constitute effective delivery of the
Communications to the Agent for purposes of the Loan Documents. Each Lender
agrees that receipt of notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender agrees to notify the Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.
 
(e) Nothing herein shall prejudice the right of the Agent or any Lender to give
any notice or other communication pursuant to any Loan Document in any other
manner specified in such Loan Document.
 
Section 9.11 Proofs of Claim.   The Secured Parties and the Borrower hereby
agree that after the occurrence of an Event of Default pursuant to Section
8.1.9, in case of the
 
 
-78-

--------------------------------------------------------------------------------

 
 
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any of the Obligors, the Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether Agent shall have made
any demand on any of the Obligors) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Agent and other Secured Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Agent and other agents and their agents and
counsel and all other amounts due the Agent and other Secured Parties) allowed
in such judicial proceeding; and
 
(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Agent and, in the event that the
Agent shall consent to the making of such payments directly to the Secured
Parties, to pay to the Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent. Nothing herein contained shall be deemed to
authorize Agent to authorize or consent to or accept or adopt on behalf of any
Secured Party any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Secured Party or to authorize
Agent to vote in respect of the claim of any Secured Party in any such
proceeding. Further, nothing contained in this Section shall affect or preclude
the ability of any Secured Party to (i) file and prove such a claim in the event
that the Agent has not acted within ten days prior to any applicable bar date
and (ii) require an amendment of the proof of claim to accurately reflect such
Secured Party’s outstanding Obligations.
 
Section 9.12 Security Matters; Authority of Agent to Release Collateral. (a)
Each Lender and each other Secured Party (by their acceptance of the benefits
of  any Collateral) acknowledges and agrees that the Agent has entered into the
Security Documents on behalf of itself and the Secured Parties, and the Secured
Parties hereby agree to be bound by the terms of such Security Documents,
acknowledge receipt of copies of such Security Documents and consent to the
rights, powers, remedies, indemnities and exculpations given to the Agent
thereunder. All rights, powers and remedies available to the Agent and the
Secured Parties with respect to the Collateral, or otherwise pursuant to the
Security Documents, shall be subject to the provisions of such Security
Documents. In the event of any conflict or inconsistency between the terms and
provisions of this Agreement and the terms and provisions of such Security
Documents, the terms and provisions of such Security Documents shall govern and
control except that this Agreement shall govern and control the rights, powers,
duties, immunities and indemnities of the Agent. The Agent may, without the
consent of the Lenders, (i) amend, supplement, restate or otherwise modify the
Control Agreement and other Security Documents in order to cure any defect or
inconsistency therein, to make any change not inconsistent with the
 
 
-79-

--------------------------------------------------------------------------------

 
 
provisions thereof or to cure any ambiguity or correct any mistake therein,
provided that such amendment, supplement, restatement or modification does not
adversely affect the interests of any Secured Parties and (ii) agree to such
replacements, updates and supplements of any exhibit or schedule to a Control
Agreement and the exhibits and schedules to the Security Documents as the Agent
deems reasonable, including without limitation to update any supplemental
information, add additional accounts or replace or terminate existing accounts;
provided that clauses (i) and (ii) above shall not be construed to permit the
Agent to agree to changes of the type described in clauses (a) through (g) of
Section 10.1 unless the Agent shall have obtained the requisite consents as
specified in Section 10.1.
 
(b) Each Lender and other Secured Party (by their acceptance of the benefits of
any Collateral) hereby authorizes the Agent to release any collateral that is
permitted to be sold or released pursuant to the terms of the Loan Documents.
Each Lender and other Secured Party hereby authorizes the Agent to execute and
deliver to the Borrower, at the Borrower’s sole cost and expense, any and all
releases of Liens, termination statements, assignments or other documents
reasonably requested by the Borrower in connection with any sale or other
Disposition of Property to the extent such sale or other Disposition is
permitted by the terms of this Agreement or is otherwise authorized by the terms
of the Loan Documents.
 
(c) Any Secured Party may assign or otherwise transfer (in whole or in part) its
interest pursuant to any Hedging Agreement with the Borrower (or a Subsidiary
thereof if permitted by Section 7.2.19) to an Approved Counterparty that is or
becomes a Lender or an Affiliate of a Lender at the time of such transfer and
such Hedging Agreement shall remain secured by the Loan Documents to the same
extent that such Hedging Agreement was secured hereunder when the original
Secured Party was the counterparty to such Hedging Agreement.
 
Section 9.13 Agents Responsibility. Without limiting the foregoing, the Agent
shall not have or be deemed to have any fiduciary relationship with any other
Lender or any Obligor. Each Lender acknowledges that it has not relied, and will
not rely, on the Agent in deciding to enter into this Agreement and each other
Loan Document to which it is a party or in taking or not taking action hereunder
or thereunder. No Lender shall have any fiduciary obligation toward the Borrower
or any other Obligor with respect to any Loan Document or the transactions
contemplated thereby.
 
ARTICLE 10
MISCELLANEOUS PROVISIONS
 
Section 10.1    Waivers, Amendments, etc. The provisions of each Loan Document
(other than Hedging Agreements, which shall be modified only in accordance with
their respective terms, or as otherwise permitted under Section 9.12 hereof) may
from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by the Borrower and the
Required Lenders; provided, that no other such amendment, modification or waiver
shall:
 
 
-80-

--------------------------------------------------------------------------------

 


(a) modify clause (b) of Section 4.2, Section 4.3 (as it relates to sharing of
payments) or this Section, in each case, without the consent of all Lenders;
 
(b) increase the aggregate amount of any Credit Extensions required to be made
by a Lender pursuant to its Commitments, extend the Loan Commitment Termination
Date or extend the Stated Maturity Date for any Lender’s Loan, in each case
without the consent of such Lender (it being agreed, however, that any vote to
rescind any acceleration made pursuant to Section 8.2 and Section 8.3 of amounts
owing with respect to the Loans and other Obligations shall only require the
vote of the Required Lenders);
 
(c) reduce the principal amount of or reduce the rate of interest on any
Lender’s Loan, reduce any fees described in Article 3 payable to any Lender or
extend the date on which principal, interest or fees are payable in respect of
such Lender’s Loans, in each case without the consent of such Lender
(provided that, the vote of Required Lenders shall be sufficient to waive the
payment, or reduce the increased portion, of interest accruing under Section
3.2.1 during the continuation of an Event of Default);
 
(d) reduce the percentage set forth in the definition of “Required Lenders” or
modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;
 
(e)  except as otherwise expressly provided in a Loan Document, release (i)
either Borrower from its Obligations under the Loan Documents or any Guarantor
from its obligations under a Guaranty or (ii) all or substantially all of the
collateral under the Loan Documents, in each case without the consent of all
Lenders; or
 
(f) affect adversely the interests, rights or obligations of the Agent (in its
capacity as the Agent), unless consented to by the Agent.
 
No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
 
Section 10.2 Notices; Time. All notices and other communications provided under
each Loan Document shall be in writing, by facsimile or by electronic mail and
addressed, delivered or transmitted, if to the Borrower, the Agent or a Lender,
to the applicable Person at its address or facsimile number or e-mail address
set forth on Schedule II hereto or set forth in the Lender Assignment Agreement,
or at such other address or facsimile number or e-mail address as may be
designated by such party in a notice to the other parties. Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any notice, if
transmitted by facsimile or by electronic mail, shall be deemed given when the
confirmation of transmission thereof is received
 
 
-81-

--------------------------------------------------------------------------------

 
 
by the transmitter. Electronic mail and Internet and intranet websites may also
be used to distribute routine communications by the Agent to each Lender, such
as financial statements and other information as provided in Section 7.1.1 and
for the distribution and execution of Loan Documents for execution by the
parties thereto. The parties hereto agree that delivery of an executed
counterpart of a signature page to this Agreement and each other Loan Document
by facsimile (or electronic transmission) shall be effective as delivery of an
original executed counterpart of this Agreement or such other Loan Document.
Unless otherwise indicated, all references to the time of a day in a Loan
Document shall refer to Houston, Texas time.
 
Section 10.3 Payment of Costs and Expenses. The Borrower agrees to pay on demand
all expenses of the Agent (including the reasonable fees and out-of-pocket
expenses of Looper Reed & McGraw, P.C., counsel to the Agent, and of local
counsel, if any, who may be retained by or on behalf of the Agent and including,
without limitation, the reasonable fees, charges and disbursements of counsel
and other outside consultants for the Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, including all
Communications expenses, and the cost of environmental audits and surveys and
appraisals) in connection with:
 
(a) the review, negotiation, preparation, execution and delivery of  each Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to any Loan Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated;
 
(b) the filing or recording of any Loan Document (including the Filing
Statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made following the Effective Date
in jurisdictions where Filing Statements (or other documents evidencing Liens in
favor of the Secured Parties) have been recorded and any and all other documents
or instruments of further assurance required to be filed or recorded by the
terms of any Loan Document; and
 
(c) the preparation and review of the form of any document or instrument
relevant to any Loan Document.
 
The Borrower further agrees to pay, and to save each Secured Party harmless from
all liability for, any stamp or other taxes that may be payable in connection
with the execution or delivery of each Loan Document or the Credit Extensions.
The Borrower also agrees to reimburse the Secured Parties upon demand for all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
legal expenses of counsel and settlement costs) incurred in connection with
(x) the negotiation of any restructuring or “work-out” with the Borrower,
whether or not consummated, of any Obligations and (y) the enforcement of any
Obligations.
 
Section 10.4 Indemnification. In consideration of the execution and delivery of
this Agreement by each Secured Party, the Borrower hereby indemnifies,
exonerates and holds each Secured Party and each of their respective officers,
directors, employees and agents (collectively, the “Indemnified Parties”) free
and harmless from and against any and all actions, causes of action, suits,
losses, costs, liabilities and damages, and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which
 
 
-82-

--------------------------------------------------------------------------------

 
 
indemnification hereunder is sought), including reasonable attorneys’ fees and
disbursements, whether incurred in connection with actions between or among the
parties hereto or the parties hereto and third parties (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to
 
(a) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Credit Extension, including all Indemnified
Liabilities arising in connection with the Acquisition;
 
(b) the entering into and performance of any Loan Document by any of the
Indemnified Parties;
 
(c) the Loan Documents, the Credit Extensions and the extension of the
Commitments, the failure of any Obligor to comply with the terms of the Loan
Documents or Applicable Law, the inaccuracy of any representation or warranty of
any Obligor set forth in the Loan Documents or in a certificate, instrument or
document delivered in connection therewith, and the use by any Obligor of the
proceeds of any Credit Extension;
 
(d) any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;
 
(e) any investigation, litigation or proceeding related to any environmental
cleanup, audit, compliance or other matter relating to the protection of the
environment or the Release by any Obligor or any Subsidiary thereof of any
Hazardous Material;
 
(f) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or
 
(g) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);
 
provided that the Borrower shall not be required to indemnify any Indemnified
Party to the extent the applicable Indemnified Liability arises by reason of
such Indemnified Party’s gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final and non-appealable judgment).
Each Obligor and its successors and assigns hereby waive, release and agree not
to make any claim or bring any cost recovery action against, any Indemnified
Party under CERCLA or any state, provincial or foreign equivalent, or any
similar law now existing or hereafter enacted, except for liabilities arising
from an Indemnified Party’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).  It is expressly understood and agreed that to the extent that
 
 
-83-

--------------------------------------------------------------------------------

 
 
any Indemnified Party is strictly liable under any Environmental Laws, each
Obligor’s obligation to such Indemnified Party under this indemnity shall
likewise be without regard to fault on the part of any Obligor with respect to
the violation or condition that results in liability of an Indemnified Party. If
and to the extent that the foregoing undertaking may be unenforceable for any
reason, each Obligor agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
Applicable Law. To the extent permitted by Applicable Law, the Obligors shall
not assert, and hereby waive, any claim against any Indemnified Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, any Loan or Letter of Credit or the use of the proceeds thereof. All
amounts payable to the Indemnified Parties for the Indemnified Liabilities
hereunder shall be payable upon written demand therefor. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, IT IS THE INTENTION OF THE PARTIES HERETO THAT
EACH INDEMNIFIED PARTY BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER
THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL.
 
Section 10.5 Survival. The obligations of the Borrower under Sections 4.1, 10.3
and 10.4 and the obligations of the Lenders under Section 9.1 shall, in each
case, survive any assignment from one Lender to another until the occurrence of
the Termination Date. The representations and warranties, covenants and
agreements made by each Obligor in each Loan Document shall survive the
execution and delivery of such Loan Document. To the extent that any payment of
the Obligations (including any application of proceeds of Collateral to the
Obligations) is invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, debtor in possession, receiver or
other Person under any Debtor Relief Law or equitable cause, then to such
extent, the Obligations so satisfied shall be revived and continue as if such
payment or proceeds had not been received or applied and the Agent’s and
Lenders’ Liens, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect. In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be requested by the Lenders to effect such reinstatement.
 
Section 10.6 Severability. Any provision of any Loan Document that is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
Section 10.7 Headings. The various headings of each Loan  Document  are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.
 
Section 10.8 Execution  in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original (whether such counterpart is originally executed or an electronic
copy of an original and each
 
 
-84-

--------------------------------------------------------------------------------

 
 
party hereto expressly waives its rights to receive originally executed
documents other than with respect to any Notes) and all of which shall
constitute together but one and the same agreement. This Agreement shall become
effective when counterparts hereof executed on behalf of the Borrower, the Agent
and each Lender (or notice thereof satisfactory to the Agent), shall have been
received by the Agent. The parties hereto agree that delivery of a counterpart
of a signature page to this Agreement and each other Loan Document by facsimile
or electronic transmission shall be effective as delivery of an original
executed counterpart of this Agreement or such other Loan Document.
 
Section 10.9 Governing Law. EACH LOAN DOCUMENT (EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO THE
CHOICE OF LAW RULES THAT MAY DIRECT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION).
 
Section 10.10 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that, the Borrower may not assign or transfer its rights
or obligations hereunder without the consent of all Lenders.
 
Section 10.11 Sale and Transfer of Credit Extensions; Participations in Credit
Extensions; Notes. Each Lender may assign, or sell participations in, its Loans
and Commitments to one or more other Persons in accordance with the terms set
forth below.
 
(a) Any Lender may, with the consent of the Agent (such consent not to be
unreasonably withheld or delayed and shall not be required for an assignment to
any other Lender, Agent or Affiliate thereof), assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments or Loans at the time owing to
it); provided that:
 
(i) the aggregate amount of the Commitments (which for this purpose includes
Loans outstanding thereunder), principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Lender Assignment Agreement with respect to such assignment is delivered to the
Agent) shall not be less than $1,000,000, unless (A) the Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed); (B)
such assignment is an assignment of the entire remaining amount of the assigning
Lender’s Commitments and Loans at the time owing to it, (C) such assignment is
an assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, or (D) such assignment is to one or more Eligible Assignees
managed by an Affiliate of such Eligible Assignee(s) and the aggregate amount of
such assignments is not less than $1,000,000;
 
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and/or the Commitments assigned; and
 
 
-85-

--------------------------------------------------------------------------------

 


(iii) the parties to each assignment shall (A) electronically execute and
deliver to the Agent a Lender Assignment Agreement acceptable to the Agent or
(B) with the consent of the Agent, manually execute and deliver to the Agent a
Lender Assignment Agreement, together with, in either case, a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Agent) and if the Eligible Assignee is not a Lender,
administrative details information with respect to such Eligible Assignee and
applicable tax forms.
 
(b) Subject to acceptance and recording thereof by the Agent pursuant to clause
(c), from and after the effective date specified in each Lender Assignment
Agreement, (i) the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Lender Assignment Agreement, have
the rights and obligations of a Lender under this Agreement, and (ii) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Lender Assignment Agreement, subject to Section 10.5, be released from its
obligations under this Agreement (and, in the case of a Lender Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto, but shall continue
to be entitled to the benefits of any provisions of this Agreement that by their
terms survive the termination of this Agreement). If the consent of the Borrower
to an assignment or to an Eligible Assignee is required hereunder (including a
consent to an assignment that does not meet the minimum assignment thresholds
specified in this Section), the Borrower shall be deemed to have given its
consent five (5) Business Days after the date notice thereof has been delivered
by the assigning  Lender (through the Agent) unless such consent is expressly
refused by the Borrower prior to such fifth Business Day.
 
(c) The Agent shall record each assignment made in accordance with this Section
10.11 in the Register pursuant to Section 2.5 and periodically give the Borrower
notice of such assignments. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(d) Any Lender may, without the consent of, or notice to, the Borrower or the
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver with
respect to any of the items set forth in clauses (a) through (d) or (f) of
Section 10.1, in each case except as otherwise specifically provided in a Loan
Document. Subject to clause (e), the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.1, 7.1.1, 10.3 and 10.4 to the same
 
 
-86-

--------------------------------------------------------------------------------

 
 
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b). To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 4.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 4.3 as though it were
a Lender. Each Lender shall, as agent of the Borrower solely for the purpose of
this Section, record in book entries maintained by such Lender the name and the
amount of the participating interest of each Participant entitled to receive
payments in respect of any participating interests sold pursuant to this
Section.
 
(e) A Participant shall not be entitled to receive any greater payment under
Sections 4.1, 10.3 and 10.4, as of the time of the sale of such participation,
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Non-U.S. Credit Party if it were a Lender shall not
be entitled to the benefits of Section 4.1 unless the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with the requirements set forth in Section
4.1 as though it were a Lender. In addition, if at the time of the sale of such
participation, any greater Taxes subject to payment under Section 4.1 would
apply to the Participant than applied to the applicable Lender, then such
Participant shall not be entitled to any payment under Section 4.1 with respect
to the portion of such Taxes as exceeds the Taxes applicable to the Lender at
the time of the sale of the participation unless the Participant’s request for
the Borrower’s prior written consent for the Participation described in the
first sentence of this clause states that such greater Taxes would be applicable
to such Participant, it being understood that the Participant shall be entitled
to additional payments under Section 4.1 to the extent such Lender selling the
participation would be entitled to any payment resulting from a Change in Law
occurring after the time the participation was sold. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender; provided that no such pledge or assignment of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
 
Section 10.12 Other Transactions. Nothing contained herein shall preclude the
Agent or any Lender from engaging in any transaction, in addition to those
contemplated by the Loan Documents, with the Borrower or any of its Affiliates
in which the Borrower or such Affiliate is not restricted hereby from engaging
with any other Person.
 
Section 10.13
Forum Selection and Consent to Jurisdiction.  ANY LITIGATION BASED HEREON, OR  ARISING OUT OF, UNDER, OR  IN
 
 
-87-

--------------------------------------------------------------------------------

 
 
CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE AGENT, THE LENDERS OR THE
BORROWER IN CONNECTION HEREWITH OR THEREWITH SHALL BE BROUGHT AND MAINTAINED IN
THE COURTS OF THE STATE OF TEXAS LOCATED IN HARRIS COUNTY, TEXAS OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS LOCATED IN
HARRIS COUNTY, TEXAS; PROVIDED THAT, ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
THE BORROWER IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE SERVICE OF PROCESS
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF TEXAS AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2.
THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.
 
Section 10.14 Waiver of Jury Trial. EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO: (A) THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS CONTEMPLATED HEREBY, OR (B) ANY OTHER PRESENT OR
FUTURE INSTRUMENT OR AGREEMENT BETWEEN THE BORROWER AND ANY OF THE LENDERS, OR
(C) ANY CONDUCT, ACTS OR OMISSIONS OF THE BORROWER, THE AGENT OR ANY OF THE
LENDERS OR ANY OF THEIR RESPECTIVE MANAGERS, MEMBERS, PARTNERS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH THE
BORROWER, THE AGENT OR ANY OF THE LENDERS; IN EACH OF THE FOREGOING CASES,
WHETHER SOUNDING IN TORT OR OTHERWISE. EACH OF THE BORROWER, THE AGENT AND THE
LENDERS ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT,
BUT FOR THIS WAIVER, BE REQUIRED OF THE AGENT OR ANY OF THE LENDERS. THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING
 
 
-88-

--------------------------------------------------------------------------------

 
 
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH OF THE BORROWER, THE AGENT AND THE
LENDERS ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON  THE WAIVER IN ENTERING
INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS. THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, THE LOAN DOCUMENTS
CONTEMPLATED HEREBY, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
AGREEMENT OR ANY SUCH LOAN DOCUMENTS. EACH OF THE BORROWER, THE AGENT AND THE
LENDERS FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
Section 10.15 Confidentiality. (a) Subject to the provisions of clause (b) of
this Section, each Lender agrees that it will follow its customary procedures in
an effort not to disclose without the prior consent of the Borrower (other than
to its employees, agents, auditors, advisors or counsel or to another Lender if
the Lender or such Lender’s holding or parent company in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section to the same
extent as such Lender) any information that is now or in the future furnished
pursuant to this Agreement or any other Loan Document, provided that any Lender
may disclose any such information (i) as has become generally available to the
public other than by virtue of a breach of this clause by the respective Lender
or any other Person to whom such Lender has provided such information as
permitted by this Section, (ii) as may be required or appropriate in any report,
statement or testimony or other disclosure submitted to any municipal, state,
provincial or federal regulatory body having or claiming to have jurisdiction
over such Lender or similar organizations (whether in the United States or
elsewhere) or their successors, (iii) as may be required or appropriate in
respect to any summons or subpoena or in connection with any litigation, (iv) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (v) to the Agent, (vi) to any pledgee referred to in clause (f) of
Section 10.11 or any prospective or actual transferee or participant in
connection with any contemplated transfer or participation of any of the Notes
or Commitments or any interest therein by such Lender, provided that such
prospective transferee agrees to be bound by the confidentiality provisions
contained in this Section, (vii) to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section) and (viii) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender.
 
 
-89-

--------------------------------------------------------------------------------

 
 
(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its Affiliates, and such Affiliates may share with such Lender, any
information related to the Borrower or any of its Subsidiaries, provided such
Persons shall be subject to the provisions of this Section to the same extent as
such Lender.
 
Notwithstanding the foregoing paragraphs of this Section, any party to this
Agreement (and each Affiliate, director, officer, employee, agent or
representative of the foregoing or such Affiliate) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment or tax structure. The foregoing language is not intended to waive
any confidentiality obligations otherwise applicable under this Agreement except
with respect to the information and materials specifically referenced in the
preceding sentence. This authorization does not extend to disclosure of any
other information, including (i) the identity of participants or potential
participants in the transactions contemplated herein, (ii) the existence or
status of any negotiations, or (iii) any financial, business, legal or personal
information of or regarding a party or its affiliates, or of or regarding any
participants or potential participants in the transactions contemplated herein
(or any of their respective affiliates), in each case to the extent such other
information is not related to the tax treatment or tax structure of the
transactions contemplated herein.
 
Section 10.16  Counsel  Representation.  THE BORROWER ACKNOWLEDGES AND AGREES
THAT IT HAS BEEN REPRESENTED BY COMPETENT COUNSEL IN THE NEGOTIATION OF THIS
AGREEMENT, AND THAT ANY RULE OR CONSTRUCTION OF LAW ENABLING THE BORROWER TO
ASSERT THAT ANY AMBIGUITIES OR INCONSISTENCIES IN THE DRAFTING OR PREPARATION OF
THE TERMS OF THIS AGREEMENT SHOULD DIMINISH ANY RIGHTS OR REMEDIES OF THE AGENT
OR THE OTHER SECURED PARTIES ARE HEREBY WAIVED BY THE BORROWER.
 
Section 10.17 No Oral Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Section 10.18 Maximum Interest. It is the intention of the parties hereto to
conform strictly to applicable usury laws and, anything herein to the contrary
notwithstanding, the Obligations of the Borrower to each Lender under this
Agreement shall be subject to the limitation that payments of interest shall not
be required to the extent that receipt thereof would be contrary to provisions
of law applicable to such Lender limiting rates of interest that may be charged
or collected by such Lender. Accordingly, if the transactions contemplated
hereby would be usurious under Applicable Law (including the Federal and state
laws of the United States of America, or of any other jurisdiction whose laws
may be mandatorily applicable) with respect to a Lender, then, in that event,
notwithstanding anything to the contrary in this
 
 
-90-

--------------------------------------------------------------------------------

 
 
Agreement, it is agreed as follows: (a) the provisions of this Section 10.18
shall govern and control; (b) the aggregate of all consideration that
constitutes interest under Applicable Law that is contracted for, charged or
received under this Agreement, or under any other Loan Document or otherwise in
connection with this Agreement by such Lender shall under no circumstances
exceed the Highest Lawful Rate with respect to such Lender, and any excess shall
be credited to the Borrower by such Lender (or, if such consideration shall have
been paid in full, such excess promptly refunded to the Borrower); (c) all sums
paid, or agreed to be paid, to such Lender for the use, forbearance and
detention of the indebtedness of the Borrower to such Lender hereunder shall, to
the extent permitted by Applicable Law, be amortized, prorated, allocated and
spread throughout the full term of such indebtedness until payment in full so
that the actual rate of interest is uniform throughout the full term thereof;
and (d) if at any time the interest provided pursuant to Section 3.2, together
with any other fees and expenses payable pursuant to this Agreement and the
other Loan Documents and deemed interest under Applicable Law, exceeds that
amount that would have accrued at the Highest Lawful Rate, then the amount of
interest and any such fees to accrue to such Lender pursuant to this Agreement
shall be limited, notwithstanding anything to the contrary in this Agreement, to
that amount that would have accrued at the Highest Lawful Rate, but any
subsequent reductions, as applicable, shall not reduce the interest to accrue to
such Lender pursuant to this Agreement below the Highest Lawful Rate until the
total amount of interest accrued pursuant to this Agreement and such fees deemed
to be interest equals the amount of interest that would have accrued to such
Lender if a rate per annum equal to the interest provided pursuant to Section
3.2 had at all times been in effect, plus the amount of fees that would have
been received but  for  the  effect  of  this Section 10.18. In regards to the
foregoing, in determining whether or not the interest paid or payable with
respect to any Indebtedness of the Borrower to the Lenders, under any specified
contingency, exceeds the Highest Lawful Rate, the Borrower and the Lenders
shall, to the maximum extent permitted by Applicable Law, (i) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, (iii) amortize,
prorate, allocate and spread the total amount of interest throughout the entire
contemplated term of such Indebtedness so that interest thereon does not exceed
the maximum amount permitted by Applicable Law, and (iv) allocate interest
between portions of such Indebtedness, to the end that no such portion shall
bear interest at a rate greater than that permitted by Applicable Law. The right
to accelerate the maturity of the this Loans under this Agreement and the other
Obligations does not include the right to accelerate any interest which has not
otherwise accrued on the date of such acceleration, and the Lenders do not
intend to charge or receive any unearned interest in the event of acceleration.
In the event Applicable Law provides for an interest ceiling under Section 303
of the Texas Finance Code, that ceiling shall be the weekly ceiling.
 
Section 10.19 Collateral Matters; Hedging Agreements. The benefit of the
Security Documents and of the provisions of this Agreement relating to the
Collateral shall also extend to and be available to each Approved Counterparty
to a Hedging Agreement with the Borrower (or a Subsidiary thereof if permitted
by Section 7.2.19) that is or was a Lender or an Affiliate thereof at the time
such Approved Counterparty entered into such Hedging Agreement (but only for
purposes of each such Hedging Agreement so entered into and not for Hedging
Agreements entered into after such Approved Counterparty ceased to be a Lender
or Affiliate thereof); provided that it is the intention of the parties hereto
that repayment of the Hedging
 
 
-91-

--------------------------------------------------------------------------------

 
 
Obligations of the Borrower (or a Subsidiary thereof if permitted by Section
7.2.19) under any qualifying Hedging Agreement with any such Approved
Counterparty from realization of any Collateral shall be subject to the terms of
the Security Documents.
 
Section 10.20 PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name  and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the PATRIOT Act.
The Borrower shall, promptly following a request by any Lender, provide all
documentation and other information that such  Lender requests in order to
comply with any of its ongoing obligations under applicable “know your customer”
and anti-money laundering rules and regulations, including the PATRIOT Act.



 
(Signature pages follow)


 
 

 




 
-92-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF ,the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 
 

 
Radiant Acquisitions I, L.L.C.
         
By: /s/ John Jurasin
   
Name: John Jurasin
 
Title: Manager


 






 - First Lien
Credit Agreement -
S-1

--------------------------------------------------------------------------------

 


 

 
CENTAURUS CAPITAL LP, as the Agent and a Lender
         
By: Centaurus Holdings LLC, its general partner
         
By: /s/ John Arnold
   
Name: John Arnold
 
Title: Manager







 




- First Lien
Credit Agreement -
S-2

--------------------------------------------------------------------------------

 